Exhibit 10.1
EXECUTION COPY
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
DOLLAR FINANCIAL CORP.,
as Holdings,
DOLLAR FINANCIAL GROUP, INC.,
as US Borrower,
NATIONAL MONEY MART COMPANY,
DOLLAR FINANCIAL U.K. LIMITED AND
INSTANT CASH LOANS LIMITED,
as Non-US Borrowers,
The Several Lenders from Time to Time Parties Hereto,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as Security Trustee
Dated March 3, 2011
 
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
WELLS FARGO SECURITIES, LLC and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and as Joint Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



         
SECTION 1 DEFINITIONS
    2  
1.1 Defined Terms
    2  
1.2 Other Interpretive Provisions
    35  
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
    36  
2.1 Commitments
    36  
2.2 Procedure for Revolving Credit Loan Borrowing
    37  
2.3 Swingline Loans
    37  
2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans
    38  
2.5 Commitment Fees, etc.
    39  
2.6 Termination or Reduction of Revolving Commitments
    40  
2.7 Optional Prepayments
    40  
2.8 Mandatory Prepayments
    40  
2.9 Conversion and Continuation Options; Selection of Interest Periods
    41  
2.10 Limitations on Tranches
    42  
2.11 Interest Rates and Payment Dates; Currency of Account
    42  
2.12 Computation of Interest and Fees
    43  
2.13 Inability to Determine Interest Rate
    44  
2.14 Pro Rata Treatment and Payments
    44  
2.15 Requirements of Law
    46  
2.16 Taxes
    47  
2.17 Indemnity
    51  
2.18 Change of Lending Office
    51  
2.19 Replacement of Lenders
    51  
2.20 Notes
    52  
2.21 Borrower Representative
    52  
2.22 Increase in Commitments
    53  
SECTION 3 LETTERS OF CREDIT
    54  
3.1 Letter of Credit Availability
    54  
3.2 Procedure for Issuance of Letter of Credit
    55  
3.3 Fees and Other Charges
    55  
3.4 L/C Participations
    56  
3.5 Reimbursement Obligation of the Borrowers
    57  
3.6 Obligations Absolute
    57  
3.7 Letter of Credit Payments
    57  
3.8 Applications
    57  
3.9 Existing Letters of Credit
    58  
SECTION 4 REPRESENTATIONS AND WARRANTIES
    58  
4.1 Financial Condition
    58  
4.2 No Change
    58  
4.3 Existence; Compliance with Law
    58  
4.4 Power; Authorization; Enforceable Obligations
    58  
4.5 No Legal Bar
    59  
4.6 Litigation
    59  
4.7 No Default
    59  
4.8 Ownership of Property; Liens
    59  
4.9 Intellectual Property
    59  
4.10 Taxes
    60  
4.11 Federal Regulations
    60  
4.12 Labor Matters
    60  
4.13 ERISA; Pensions
    60  
4.14 Investment Company Act; Other Regulations
    61  

 



--------------------------------------------------------------------------------



 



         
4.15 Subsidiaries
    61  
4.16 Use of Proceeds
    61  
4.17 Environmental Matters
    61  
4.18 Accuracy of Information, etc.
    62  
4.19 Security Documents
    62  
4.20 Solvency
    64  
4.21 Regulation H
    64  
4.22 Anti-Terrorism Laws
    64  
SECTION 5 CONDITIONS PRECEDENT
    65  
5.1 Conditions to Initial Extension of Credit
    65  
5.2 Conditions to Each Extension of Credit
    67  
SECTION 6 AFFIRMATIVE COVENANTS
    68  
6.1 Financial Statements
    68  
6.2 Certificates; Other Information
    68  
6.3 Payment of Obligations
    70  
6.4 Maintenance of Existence; Compliance
    70  
6.5 Maintenance of Property; Insurance
    70  
6.6 Inspection of Property; Books and Records; Discussions
    70  
6.7 Notices
    70  
6.8 Environmental Laws
    71  
6.9 Additional Loan Parties; Additional Collateral, etc.
    71  
6.10 Credit Ratings
    73  
6.11 Further Assurances
    74  
6.12 Pensions
    74  
6.13 CLP Financing
    75  
6.14 Post-Closing Covenants
    75  
SECTION 7 NEGATIVE COVENANTS
    75  
7.1 Financial Condition Covenants
    75  
7.2 Indebtedness
    77  
7.3 Liens
    79  
7.4 Fundamental Changes
    80  
7.5 Disposition of Property
    80  
7.6 Restricted Payments
    81  
7.7 Consolidated Capital Expenditures
    82  
7.8 Investments
    83  
7.9 Indenture Obligors
    84  
7.10 Transactions with Affiliates
    84  
7.11 Sale Leaseback Transactions
    84  
7.12 Swap Agreements
    85  
7.13 Changes in Fiscal Periods
    85  
7.14 Negative Pledge Clauses
    85  
7.15 Clauses Restricting Subsidiary Distributions
    85  
7.16 Lines of Business
    85  
7.17 Amendments to Certain Agreements
    86  
SECTION 8 EVENTS OF DEFAULT
    86  
SECTION 9 THE AGENTS
    90  
9.1 Appointment
    90  
9.2 Delegation of Duties
    91  
9.3 Exculpatory Provisions
    91  
9.4 Reliance by Administrative Agent
    92  
9.5 Notice of Default
    93  

-ii-



--------------------------------------------------------------------------------



 



         
9.6 Non-Reliance on the Administrative Agent and Other Lenders
    93  
9.7 Indemnification
    93  
9.8 Successor Agents
    94  
9.9 No Other Duties, etc.
    95  
9.10 Syndicated Loan Scheme
    95  
9.11 HMRC DTTP Scheme
    96  
SECTION 10 ADDITIONAL LOAN PARTIES AND OBLIGATIONS
    97  
10.1 Additional Borrowers
    97  
10.2 Additional Guarantors
    97  
SECTION 11 MISCELLANEOUS
    98  
11.1 Amendments and Waivers
    98  
11.2 Notices
    99  
11.3 No Waiver; Cumulative Remedies
    100  
11.4 Survival of Representations and Warranties
    101  
11.5 Payment of Expenses and Taxes
    101  
11.6 Successors and Assigns; Participations and Assignments
    102  
11.7 Adjustments; Set off
    105  
11.8 Counterparts; Electronic Execution
    106  
11.9 Severability
    106  
11.10 Integration
    106  
11.11 GOVERNING LAW
    106  
11.12 Submission To Jurisdiction; Agent for Service of Process; Waivers
    106  
11.13 Acknowledgements
    107  
11.14 Releases of Guarantees and Liens
    107  
11.15 Confidentiality
    108  
11.16 WAIVERS OF JURY TRIAL
    109  
11.17 USA Patriot Act Notification
    109  
11.18 Maximum Amount
    109  
11.19 Judgment Currency
    110  
11.20 Public/Private Information
    111  
11.21 Application of Proceeds
    111  
11.22 Effect on Existing Credit Agreement
    113  
11.23 Anti-Money Laundering Legislation
    113  

-iii-



--------------------------------------------------------------------------------



 



      SCHEDULES:
 
   
1.1A
  Commitments
 
   
3.9
  Existing Letters of Credit
 
   
4.1(a)
  Contingent Liabilities
 
   
4.1(b)
  Current Material Acquisitions and Material Dispositions
 
   
4.4
  Consents, Authorizations, Filings and Notices
 
   
4.6
  Litigation
 
   
4.15
  Subsidiaries
 
   
4.19(a)
  Non-US Loan Party Lien Filing Jurisdictions
 
   
4.19(c)
  US Loan Party Lien Filing Jurisdictions
 
   
4.19(d)
  Real Property
 
   
6.12
  Existing Defined Benefit Pension Schemes
 
   
6.14
  Post-Closing Covenants
 
   
7.2(d)
  Existing Indebtedness
 
   
7.3(f)
  Existing Liens
 
    EXHIBITS:
 
   
A
  Form of Assignment and Assumption
 
   
B-1
  Form of Global Borrowing Base Report
 
   
B-2
  Form of US Borrowing Base Report
 
   
C-1
  Form of US Revolving Credit Note
 
   
C-2
  Form of Non-US Revolving Credit Note
 
   
C-3
  Form of US Swingline Note
 
   
C-4
  Form of Non-US Swingline Note
 
   
C-5
  Form of Non-Loan Party Borrower Note
 
   
D
  Form of Compliance Certificate
 
   
E
  Form of Intercompany Note
 
   
F-1
  Form of Notice of Borrowing
 
   
F-2
  Form of Notice of Conversion/Continuation
 
   
F-3
  Form of Notice of Prepayment
 
   
F-4
  Form of Notice of Additional Borrower and Assumption Agreement
 
   
G
  Form of Exemption Certificate
 
   
H
  Form of Closing Certificate

Schedules and Exhibits have been omitted pursuant to Item 601(b)(2) of
Regulation S-K. The Company hereby undertakes to furnish supplementally copies
of any of the omitted schedules upon request by the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------



 



          SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated
March 3, 2011, among DOLLAR FINANCIAL CORP., a Delaware corporation
(“Holdings”), DOLLAR FINANCIAL GROUP, INC., a New York corporation (“DFG” and
together with any entity joined from time to time as a Borrower pursuant to
Section 10.1(a), collectively, the “US Borrowers” and each a “US Borrower”),
NATIONAL MONEY MART COMPANY, an unlimited company organized under the laws of
the Province of Nova Scotia, Canada (the “NMM”), DOLLAR FINANCIAL U.K. LIMITED,
a limited liability company incorporated under the laws of England and Wales
with registered number 03701758 (“Dollar UK”), INSTANT CASH LOANS LIMITED, a
limited liability company incorporated under the laws of England with a
registered number of 02685515 (“ICL” and together with Dollar UK, NMM and any
entity joined from time to time as a Borrower pursuant to Section 10.1(b),
collectively, the “Non-US Borrowers” and each a “Non-US Borrower” and the Non-US
Borrowers together with the US Borrowers, collectively, the “Borrowers”), any
entity joined from time to time as an Additional Borrower (as defined below) or
as a Non-Loan Party Borrower (as defined below) pursuant to Section 10.1, the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”), as Administrative
Agent (this and each other capitalized term used herein without definition
having the meaning assigned to such term in Section 1.1) and as Security
Trustee.
WITNESSETH:
          WHEREAS, Holdings, the Borrowers, certain of the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
October 30, 2006, among Holdings, DFG, NMM, Dollar UK, and Wells Fargo, as
Administrative Agent and as Security Trustee, as amended and restated by that
certain Amendment Agreement dated as of November 20, 2009 and as further amended
by that certain First Amendment to and Consent Under Amended and Restated Credit
Agreement, dated on December 2, 2010 (the “Existing Credit Agreement”);
          WHEREAS, the Borrowers have requested, and the Administrative Agent
and the Lenders have agreed to amend and restate the Existing Credit Agreement
upon and subject to the terms and conditions set forth herein to, among other
things, extend a revolving credit facility to the Borrowers in an amount not to
exceed $200,000,000 in aggregate principal amount of Commitments subject to
increases of up to $50,000,000 in additional Commitments, including a
$60,000,000 sublimit for Letters of Credit and a $30,000,000 sublimit for
Swingline Loans;
          WHEREAS, the Borrowers desire to utilize the proceeds from the
revolving credit facility to, (i) refinance any outstanding indebtedness,
including any outstanding letters of credit, under the Existing Credit
Agreement, (ii) finance Permitted Acquisitions made by DFG and its direct or
indirect Wholly Owned Subsidiaries, (iii) finance working capital and for other
general corporate purposes of the Borrowers, and (iv) finance the payment of
fees and expenses related to the foregoing;
          WHEREAS, the Borrowers have agreed to secure their respective
Obligations by continuing a grant or granting to the Administrative Agent and/or
the Security Trustee (as appropriate), for the benefit of the Secured Parties, a
first priority lien on substantially all of their assets subject to the terms
and conditions set forth herein and in the Loan Documents; and
          WHEREAS, each of the Loan Parties has agreed to guarantee or continue
to guarantee the Obligations hereunder and to secure certain of the Obligations
by granting to the Administrative Agent and/or the Security Trustee (as
appropriate), for the benefit of the Secured Parties, a first priority lien on
substantially all of their assets subject to the terms and conditions set forth
herein and in the Loan Documents.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
SECTION 1 DEFINITIONS
          1.1 Defined Terms. As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100th of 1%) equal to the greater of (a) the Prime Rate in effect
on such day and (b) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1%. Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
          “ABR Loans”: any Loans the rate of interest applicable to which is
based upon the ABR.
          “Acquired Indebtedness”: Indebtedness assumed in connection with an
Acquisition (but excluding earn-out and non-competition obligations), and which
was not incurred in connection with, or in anticipation of, such Acquisition.
          “Acquisition”: acquisitions by any Person of (a) a majority of the
outstanding Capital Stock of any other Person or (b) all or substantially all of
the assets of any other Person, or any group of assets constituting a division,
line of business, branch or unit of such other Person.
          “Acquisition Expenditures”: with respect to any Permitted Acquisition,
the total aggregate purchase consideration (including, without limitation,
Acquired Indebtedness, unsecured Indebtedness to sellers and earn-out and
non-competition obligations relating thereto or arising in connection
therewith).
          “Additional Borrower”: any Person that is added as an additional
Borrower hereunder in accordance with the provisions set forth in either
Section 10.1(a) or (b).
          “Additional Commitment” means the commitment of an Additional Lender
to offer Additional Extensions of Credit pursuant to Section 2.22.
          “Additional Lender” means, at any time, any lender providing an
Additional Commitment.
          “Additional Extension of Credit” means any Extension of Credit made in
respect of Additional Commitments.
          “Additional Guarantor”: any Person that is added as a Guarantor in
accordance with the provisions set forth in Section 10.2.
          “Adjustment Date”: as defined in the Pricing Grid.
          “Administrative Agent”: Wells Fargo, in its capacities as the
administrative agent and Security Trustee for the Lenders and other Secured
Parties under this Agreement and the other Loan Documents, together with any of
its successors or assigns in such capacities.

-2-



--------------------------------------------------------------------------------



 



          “Administrative Agent’s Indemnitee”: any of the Administrative Agent’s
officers, directors, employees, affiliates, agents, advisors, representatives or
controlling persons.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agreement”: as defined in the preamble hereto.
          “Alternate Rate”: for any Interest Period with respect to a Revolving
Credit Loan denominated in an Approved Currency other than US Dollars, Euros,
Pounds or Canadian Dollars, the Reference Rate agreed in connection with the
approval of such Approved Currency.
          “Alternate Rate Loan”: any Revolving Credit Loans the rate of interest
applicable to which is based upon an Alternate Rate.
          “Anti-Terrorism Laws”: as defined in Section 4.22(a).
          “Applicable Margin”: the Applicable Margin as determined pursuant to
the Pricing Grid.
          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.
          “Approved Currency”: each of (i) US Dollars, Euros, Canadian Dollars
and Pounds, and (ii) such other Eligible Foreign Currency which is designated as
an Approved Currency by the Borrowers with the approval of all Lenders, in their
sole and absolute discretion, from time to time.
          “Approved Fund”: as defined in Section 11.6(b)(ii).
          “Asset Sale”: any Dispositions by any Loan Party of property
(excluding any such Dispositions permitted by clauses (a) through (g) of
Section 7.5) that yield gross proceeds to any Loan Party (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds), in excess of $2,000,000 in the case of any such single
Disposition of property or series of related Dispositions of property.
          “Assignee”: as defined in Section 11.6(b)(i).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit A hereto.
          “Attributable Debt”: in respect of a Sale Leaseback Transaction, at
the time of determination, the present value of the obligation of the Person
that acquires, leases or licenses back the right to use all or a material
portion of the subject property for net rental, license or other payments during
the remaining term of the lease, license or other arrangement included in such
Sale Leaseback Transaction including any period for which such lease, license or
other arrangement has been extended or may, at the sole option of the other
party (or parties) thereto, be extended. Such present value shall be calculated

-3-



--------------------------------------------------------------------------------



 



using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP.
          “Available Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Commitment then in effect over
(b) such Extensions of Credit by such Lender then outstanding; provided that in
calculating any Lender’s Extensions of Credit for the purpose of determining
such Lender’s Available Commitment pursuant to Section 2.1(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
          “Bankruptcy Event”: with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
          “Benefitted Lender”: as defined in Section 11.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Bond”: as defined in Section 9.1(c).
          “Bond Pledge Agreement”: as defined in Section 9.1(c).
          “Borrower Materials”: as defined in Section 11.20.
          “Borrower Representative”: as defined in Section 2.21(a).
          “Borrowers”: as defined in the preamble hereto.
          “Borrowing”: Loans of the same Type and in the same Approved Currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, CDOR Loans or Alternate Rate Loans, as to which a single Interest Period
is in effect.
          “Borrowing Date”: any Business Day specified by any Borrower or
Non-Loan Party Borrower as a date on which such Person requests a Loan to be
made hereunder.
          “Business”: as defined in Section 4.17(b).
          “Business Day”: any day that is not a Saturday, Sunday or other day on
which commercial banks in New York and California are authorized or required by
law to remain closed; provided that (a) if such day relates to any interest rate
settings as to Foreign Currency Advances denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such Foreign
Currency Advance, or any other dealings in Euro to be carried out pursuant to
this

-4-



--------------------------------------------------------------------------------



 



Agreement in respect of any such Foreign Currency Advance, a “Business Day”
means any day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open (or if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement); (b) if such day relates to
any interest rate settings as to a Foreign Currency Advance denominated in a
Foreign Currency other than Euro, “Business Day” means any day on which dealings
in deposits in the relevant Foreign Currency are conducted by and between banks
in London or other applicable offshore interbank market for such currency; and
(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Euro in respect of a Foreign Currency Advance
denominated in a currency other than Euro, or any other dealings in any currency
other than Euro to be carried out pursuant to this Agreement in respect of any
such Foreign Currency Advance (other than any interest rate settings), “Business
Day” means any day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.
          “Canadian Borrowers”: NMM and any party organized or existing under
the laws of Canada or one of the provinces or territories of Canada which
becomes a Non-US Borrower pursuant to Section 10.1(b).
          “Canadian Dollar” and “CDN $”: dollars in lawful currency of Canada.
          “Canadian General Security Agreement”: the amended and restated
Canadian General Security Agreement, to be executed and delivered by Canadian
Loan Parties hereunder, as further amended, restated, supplemented or otherwise
modified from time to time.
          “Canadian Guarantee Agreement”: the amended and restated Canadian
Guarantee Agreement to be executed and delivered by Canadian Loan Parties
hereunder, as further amended, restated, supplemented or otherwise modified from
time to time.
          “Canadian IP Security Agreement”: the amended and restated Canadian IP
Security Agreement to be executed and delivered by NMM hereunder, as further
amended, restated, supplemented or otherwise modified from time to time.
          “Canadian Loan Party”: any Canadian Borrower or Canadian Subsidiary
Guarantor.
          “Canadian Pension Plans”: each pension, superannuation benefit or
retirement savings plan, arrangement or scheme including any pension plan,
top-up pension or supplemental pension, “registered retirement savings plan” (as
defined in the ITA), “registered pension plan” (as defined in the ITA) and
“retirement compensation arrangement” (as defined in the ITA) that is maintained
or contributed to by any Group Member for its employees or former employees in
Canada, but does not include the Canada Pension Plan or the Quebec Pension Plan
as maintained by the Government of Canada or the Province of Quebec.
          “Canadian Pledge Agreements”: the collective reference to the Canadian
Pledge Agreements to be executed and delivered by certain Canadian Loan Parties
hereunder, each as may be amended, restated, supplemented or otherwise modified
from time to time.
          “Canadian Security Agreements”: the collective reference to (a) the
Canadian General Security Agreement, (b) the Canadian IP Security Agreement,
(c) the Canadian Pledge Agreements and (d) the Deeds of Hypothec, the Bonds and
the Bond Pledge Agreements.

-5-



--------------------------------------------------------------------------------



 



          “Canadian Subsidiary”: any Subsidiary of Holdings organized or
existing under the laws of Canada or one of the provinces or territories of
Canada.
          “Canadian Subsidiary Guarantors”: each Canadian Subsidiary (other than
a Canadian Borrower) that is, or is required to join as, a party to the Canadian
Guarantee Agreement from time to time.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures (whether paid in cash or other consideration
or accrued as a liability and including that portion of Capital Lease
Obligations which is capitalized on the consolidated balance sheet of such
Person) by such Person and its Subsidiaries during such period for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that, in conformity with GAAP, are included in
“additions to property, plant or equipment” or comparable items reflected in the
consolidated statement of cash flows of such Person and its Subsidiaries;
provided that Capital Expenditures shall not include expenditures (a) financed
with the proceeds of any Reinvestment Deferred Amount or (b) under any Permitted
Acquisition.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation
(including common stock and preferred stock), any and all equivalent ownership
interests in a Person (other than a corporation), including partnership
interests (general and limited), and membership and limited liability company
interests, and any and all warrants, rights or options to purchase any of the
foregoing; provided, that Indebtedness that is convertible into Capital Stock
shall not constitute Capital Stock prior to such conversion.
          “Cash Equivalents”: (a) Approved Currencies (or, in the case of any
Foreign Subsidiary, such Foreign Currencies held by it from time to time in the
ordinary course of its business); (b) marketable direct obligations issued by,
or unconditionally guaranteed by any OECD Country or issued by any agency
thereof and backed by the full faith and credit of any OECD Country, in each
case maturing within one year from the date of acquisition; (c) certificates of
deposit, time deposits, eurodollar time deposits, overnight bank deposits or
banker’s acceptances having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of any OECD Country or any state thereof having combined capital and
surplus of not less than $500,000,000; (d) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (e) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(c) of this definition, having a term of not more than thirty (30) days, with
respect to securities issued or fully guaranteed or insured by the any OECD
Country; (f) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth, province or
territory of the United States, Canada or the United Kingdom, by any political
subdivision or taxing authority of any such state, commonwealth, province or
territory or by any foreign government, the securities of which (as the case may
be) have the highest rating obtainable from either S&P or Moody’s;
(g) securities with maturities of six (6) months or less from the date of

-6-



--------------------------------------------------------------------------------



 



acquisition which are backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (c) of this
definition; (h) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (g) of this
definition; or (i) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $3,000,000,000, or (j) instruments denominated in any currency which
investments are comparable in credit quality and tenor to those referred to in
clauses (a) through (i) above, and customarily used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.
          “Cash Management Obligations”: obligations owed by any Loan Party to
any Lender, or any Affiliate of a Lender, in respect of any overdraft and
related liabilities arising from treasury, depository or cash management
services (including the provision of employee credit cards and corporate charge
cards) or any automated clearing house transfers of funds.
          “Cash Management Obligations Agreement”: any agreement entered into by
any Loan Party and any Lender, or any Affiliate of a Lender, in respect to Cash
Management Obligations.
          “CDOR Loans”: any Loans the rate of interest applicable to which is
based upon the CDOR Rate.
          “CDOR Rate”: with respect to each day during each Interest Period
pertaining to a CDOR Loan, the rate per annum which is the rate based on the
average rate applicable to Canadian Dollar bankers’ acceptances for the
applicable Interest Period appearing on the “Reuters Screen CDOR Page” (as
defined in the International Swaps and Derivatives Association, Inc. 1991
definitions, as modified and amended from time to time), rounded to the nearest
1/100th of 1% (with         .005% being rounded up), at approximately 11:00 a.m.
(New York City time) on such date, or if such date is not a Business Day, then
on the immediately preceding Business Day; provided, that if such rate does not
appear on the Reuters Screen CDOR Page on such date as contemplated, then the
CDOR Rate on such date shall be the rate for the Interest Period referred to
above applicable to Canadian Dollar bankers’ acceptances quoted by a bank listed
in Schedule 1 of the Bank Act (Canada) and selected by the Administrative Agent.
          “Certificated Securities”: as defined in Section 4.19(b).
          “Change of Control”: at any time: (a) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the
Exchange Act), directly or indirectly, of more than 35% of the voting power for
the election of directors of Holdings (determined on a fully diluted basis);
(b) the board of directors of Holdings shall cease to consist of a majority of
Continuing Directors; (c) Holdings shall cease to own and Control, of record and
beneficially (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act),
directly, 100% of each class of outstanding Capital Stock of DFG free and clear
of all Liens (except Permitted Capital Stock Liens); or (d) DFG shall cease to
beneficially (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act)
own and Control, directly, or indirectly through Wholly-Owned Subsidiaries of
DFG, 100% of each class of outstanding Capital Stock of the other Borrowers,
Non-Loan Party Borrowers and Subsidiary Guarantors, free and clear of all Liens
(except Permitted Capital Stock Liens).
          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied.

-7-



--------------------------------------------------------------------------------



 



          “Closing Date Loans”: as defined in Section 2.2.
          “CLP Assets”: all current or delinquent consumer loans and other
extensions of credit (including pawn receivables) to individuals made by and in
the name of any Group Member, in the ordinary course of business, together with
the related Contract Files and Servicing Files, the right to receive payments
under such CLP Assets and all proceeds of any of the foregoing.
          “CLP Assets Disposition Agreement”: asset disposition agreements that
provide for the sale or other disposition by any Group Member for fair market
value consideration payable solely in cash, to any applicable purchaser, of any
CLP Assets Disposition Collateral of such Group Member on a non-recourse basis
(other than recourse for breaches of standard representations and warranties as
would be made in connection with a true sale of such CLP Assets).
          “CLP Assets Disposition Collateral”: with respect to any CLP Assets
Disposition Agreement, the CLP Assets which are the subject thereof.
          “CLP Financing”: Non-Recourse CLP Financing or CLP Warehouse
Financing.
          “CLP Warehouse Financing”: Indebtedness incurred by one or more Group
Members which is both (a) incurred to fund the origination of CLP Assets and
(b) secured by such CLP Assets.
          “Code”: the Internal Revenue Code of 1986, as amended.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: as to any Lender, the obligation of such Lender to make
Revolving Credit Loans and participate in Swingline Loans and Letters of Credit,
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof; provided that the Commitment of Wells Fargo (but not of any Assignee
thereof) shall be reduced by the Reduction Amount on the Reduction Date.
          “Commitment Fee Rate”: the Commitment Fee Rate as determined pursuant
to the Pricing Grid.
          “Commitment Period”: the period from and including the Closing Date to
the Termination Date.
          “Commonly Controlled Entity”: any Group Member or other entity,
whether or not incorporated, that is under common control with such Group Member
within the meaning of Section 4001 of ERISA or is part of a group that includes
any Group Member and that is treated as a single employer under Section 414 of
the Code.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit D hereto.
          “Consolidated Capital Expenditures”: for any period, the Capital
Expenditures of the Group Members, determined on a consolidated basis.

-8-



--------------------------------------------------------------------------------



 



          “Consolidated EBITDA”: for any period, EBITDA of the Group Members,
determined on a consolidated basis.
          “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio
of (a) Consolidated EBITDA plus the Currency Adjustment Reserve for such period
less the aggregate amount actually paid by any Group Member during such period
on account of Consolidated Capital Expenditures (excluding the principal amount
of Indebtedness (other than any Loans) incurred in connection with such
expenditures) plus Consolidated Lease Expense for such period to
(b) Consolidated Fixed Charges for such period.
          “Consolidated Fixed Charges”: for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period,
(b) capitalized lease payments made during such period, (c) Consolidated Lease
Expense for such period, and (d) scheduled payments made during such period on
account of principal of Indebtedness of any Group Member.
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the Group
Members for such period with respect to all outstanding Indebtedness of the
Group Members (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).
          “Consolidated Lease Expense”: for any period, the aggregate amount of
fixed and contingent rentals payable by the Group Members for such period with
respect to leases of real and personal property, determined on a consolidated
basis in accordance with GAAP.
          “Consolidated Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA plus
the Currency Adjustment Reserve for such period.
          “Consolidated Net Income”: for any period, the Net Income of the Group
Members, determined on a consolidated basis; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with the Group Members,
(b) the income (or deficit) of any Person (other than a Subsidiary of DFG) in
which any Group Member has an ownership interest, except to the extent that any
such income is actually received by the such Group Member in the form of
dividends or similar distributions, (c) the undistributed earnings of any Group
Member to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary and (d) the income (or deficit) of, and any
amounts referred to in clause (b) above paid to, any consolidated Subsidiary
that is not a Wholly Owned Subsidiary of DFG to the extent such income or loss
or such amounts are attributable to the noncontrolling interest in such
consolidated Subsidiary.
          “Consolidated Secured Leverage Ratio”: as at the last day of any
period, the ratio of (a) Consolidated Secured Total Debt on such day to
(b) Consolidated EBITDA plus the Currency Adjustment Reserve for such period.
          “Consolidated Secured Total Debt”: at any date, the sum, without
duplication, of (a) the Consolidated Total Debt at such date that is secured by
a Lien on any asset or property of any Group Member, (b) the Non-Recourse CLP
Financing Indebtedness at such date and (c) the Capital Lease

-9-



--------------------------------------------------------------------------------



 



Obligations of the Group Members at such date, determined on a consolidated
basis in accordance with GAAP.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP, but excluding any liabilities
referred to in clause (f) of the definition of “Indebtedness”.
          “Continuing Directors”: the directors of Holdings on the Closing Date
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by at least
66-2/3% of the then Continuing Directors.
          “Contract File”: for any CLP Asset, the original documents evidencing
the loan made thereunder and all other documents, instruments, agreements and
other information relating thereto and to the obligor thereunder.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Contribution Notice”: a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Control Investment Affiliate”: as to any Person, any other Person
that (a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
          “Criminal Code Section”: as defined in Section 11.18(c).
          “Currency Adjustment Reserve”: as of any date of determination, means
an amount equal to the sum of:
          (i) in the case of any date of determination occurring after June 30,
2011, the amount of the Currency Adjustment Reserve as of the end of the
immediately preceding Fiscal Year, and
          (ii) the lesser of:
               (A) the difference between (1) the sum of Consolidated EBITDA for
the fiscal quarter then ended and each prior fiscal quarter ending in the same
Fiscal Year but after the Closing Date, adjusted, for each such quarter, to
reflect an exchange rate for any components thereof converted from a Foreign
Currency to US Dollars in order to determine Consolidated EBITDA equal to the FX
Reference Rate for such Foreign Currency for such fiscal quarter (in
substitution of the exchange rate which would be used to calculate such
Consolidated EBITDA in accordance with GAAP) and (2) Consolidated EBITDA for the
same fiscal quarters (such amount being a positive number to the extent that
(1) exceeds (2), and a negative number to the extent that (2) exceeds (1)); and

-10-



--------------------------------------------------------------------------------



 



               (B) 15% of Consolidated EBITDA for the four fiscal quarters most
recently ended as of such determination date;
provided, that, the amount of the Currency Adjustment Reserve (positive or
negative) shall not exceed 25% of Consolidated EBITDA for the four fiscal
quarters ending on such date of determination.
          “Currency Increment”: as to any Approved Currency, the unit increments
of such Approved Currency in which Borrowings, conversions, continuations and
prepayments may be made, and Letters of Credit issued, which shall be: (a) for
US Dollar denominated (i) ABR Loans (other than Swingline Loans), 500,000 or a
whole multiple of 100,000 in excess thereof, (ii) Eurocurrency Loans, 5,000,000
or a whole or multiple of 1,000,000 in excess thereof, (iii) Swingline Loans,
100,000 or a whole or multiple of 50,000 in excess thereof, or (iv) Letters of
Credit, 100,000 or more; (b) for Canadian Dollar denominated (i) CDOR Loans,
5,000,000 or a whole or multiple of 1,000,000 in excess thereof, or (ii) Letters
of Credit, 100,000 or more; (c) for Euro and Pound denominated (i) Eurocurrency
Loans, 4,000,000 or a whole or multiple of 1,000,000 in excess thereof, or
(ii) Letters of Credit, 100,000 or more; and (d) for any Alternate Rate Loans
and Letters of Credit denominated in other Approved Currencies, such amounts as
specified by the Administrative Agent and the time of approval of such currency
by the Lenders.
          “Deed of Hypothec”: as defined in Section 9.1(c).
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender”: any Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Credit Loans, (ii) fund any portion of its
participations in Swingline Loans or Letters of Credit or (iii) pay over to any
Lender or the Issuing Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrowers or any Lender or the Issuing Lender in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by any Lender or the Issuing Lender, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Revolving Credit Loans and participations in
then outstanding Swingline Loans and Letters of Credit under this Agreement;
provided that, such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such Lender’s or Issuing Lender’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
          “Disposition”: with respect to any property (including, without
limitation, Capital Stock of any Subsidiary of Holdings), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer or other disposition
thereof and any issuance of Capital Stock of any Subsidiary of Holdings. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

-11-



--------------------------------------------------------------------------------



 



          “Dollar Equivalent Amount” means, as of any date of determination,
(a) with respect to any amount denominated in US Dollars, such amount and
(b) with respect to any amount denominated in a currency other than US Dollars,
the equivalent amount thereof in US Dollars as determined by Administrative
Agent at such time on the basis of the Spot Rate for the purchase of US Dollars
with such currency.
          “DTTP Scheme”: the Double Taxation Treaty Passport Scheme as described
in HMRC guidelines dated May 2010.
          “EBITDA”: with respect to any Person, for any period, Net Income of
such Person for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Net Income for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or write off
of debt discount and debt issuance costs, and commissions, discounts and other
fees and charges associated with any Indebtedness, (c) depreciation and
amortization expense, (d) amortization or write-off of intangibles (including,
but not limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring expenses or losses that do not constitute loan loss reserves
(including, whether or not otherwise includable as a separate item in the
statement of such Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (f) non-cash losses or charges
associated with the write down or impairment of goodwill or other assets under
ASC 350-20 (formerly SFAS No. 142) or any successor thereto, (g) non-cash stock
compensation expense, (h) unrealized mark to market losses, and (i) costs
associated with acquisitions under ASC 805-10, minus, to the extent included in
the statement of such Net Income for such period, the sum of (i) interest
income, (ii) any extraordinary or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business), (iii) income tax credits (to the extent not netted from
income tax expense), (iv) unrealized mark to market gains, and (v) any other
non-cash income.
          “Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any
Approved Fund (any two or more Approved Funds with respect to a particular
Lender being treated as a single Eligible Assignee for all purposes hereof), and
(b) any commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course;
provided that neither any Borrower nor any Affiliate of any Borrower shall be an
Eligible Assignee.
          “Eligible CLP Assets”: (a) with respect to any Loan Party, the
aggregate outstanding principal balance of all CLP Assets owned by such Loan
Party, minus (b) the amount of the loan loss reserve established by such Loan
Party with respect to such CLP Assets, provided that such calculation shall
exclude, without duplication, CLP Assets which:
          (i) are subject to any CLP Financing or any CLP Assets Disposition
Agreement;
          (ii) are in default or are referred to a collection department or
agency;
          (iii) are the subject of any defense to payment or any assertion by
the obligor thereunder that such CLP Assets are subject to setoff, or that the
obligor disputes its liability thereunder (or the amount thereof) but only to
the extent of such setoff or dispute;
          (iv) are subject to any proceeding of the type described in
Section 8(f) (or the obligor thereunder is the subject of an event or condition
of the type described in Section 8(f));

-12-



--------------------------------------------------------------------------------



 



          (v) except as may be otherwise approved by the Administrative Agent in
connection with the addition of any additional Non-US Loan Party, are not
payable in US Dollars, Pounds, Euros or Canadian Dollars or the obligor
thereunder is located outside the United States, the United Kingdom or Canada;
          (vi) are outstanding past their stated maturity date;
          (vii) do not comply with all material and applicable laws, rules,
regulations and orders of any Government Authority, including the Federal
Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board of Governors of the Federal Reserve System; or
          (vii) are not subject to a valid and perfected or registered first
priority Lien in favor of the Administrative Agent.
          “Eligible Foreign Currency”: for any period, any Foreign Currency for
which an FX Reference Rate is available and which is readily transferrable and
convertible into US Dollars on the international interbank market.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or human health
and safety as it relates to environmental protection, as now or may at any time
hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended.
          “Euros” and “€”: the single currency of Participating Member States.
          “Eurocurrency Loans”: any Revolving Credit Loans the rate of interest
applicable to which is based upon the Eurocurrency Rate.
          “Eurocurrency Rate”: for any Interest Period with respect to any
Eurocurrency Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the REUTERS LIBOR 01-02
or Bloomberg BBAM page (or any successor thereto) that displays an average
British Bankers Association Interest Settlement Rate for deposits in US Dollars
or the relevant Approved Currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in US Dollars
or the relevant Approved Currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the London

-13-



--------------------------------------------------------------------------------



 



Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or
     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in US Dollars or the relevant Approved Currency
for delivery on the first day of such Interest Period in the approximate amount
of the Eurocurrency Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered to major banks in the London
interbank eurocurrency market at their request at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period or, if different, the date on which quotations would customarily be
provided by leading banks in the London Interbank Market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period.
          “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Exchange Act”: the Securities Exchange Act of 1934, as amended.
          “Excluded Taxes”: Each of:
     (a) any net income taxes and franchise taxes (imposed in lieu of net income
taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document);
     (b) in relation to any payment to be made under this Agreement or any other
Loan Document by a UK Borrower (or a Non-Loan Party Borrower that is a UK
Subsidiary), any tax or any amount for or on account of any tax that is required
by law to be deducted or withheld from amounts payable to a Lender where, on the
date on which the payment falls due (i) such Lender is not, or has ceased to be,
a UK Qualifying Lender (otherwise than by reason of any change after the date it
became a Lender under this Agreement in, or in the interpretation,
administration, or application of, any law or UK Treaty, or any published
practice or published concession of any relevant taxing authority) and such
payment could have been made to the Lender without such a deduction or
withholding for or on account of tax if the Lender had been a UK Qualifying
Lender, (ii) in the case of a UK Treaty Lender, a UK Borrower (or Non-Loan Party
Borrower that is a UK Subsidiary) is able to demonstrate that the payment could
have been made to the Lender without a deduction or withholding for or on
account of tax had the Lender complied with its obligations as regards treaty
formalities under Section 2.16(d), (iii) in the case of a UK Non-Bank Lender, a
direction under section 931 of the UK Taxes Act (as that provision has effect on
the date on which the relevant UK Non-Bank Lender became a party to this
Agreement), which related to the relevant payment, has been given (and not
revoked), a UK Borrower (or Non-Loan Party Borrower that is a UK Subsidiary) has
notified that UK Non-Bank Lender of the precise terms of that direction and
deduction or withholding for or on account of tax is required to be made from
the relevant payment solely because that direction has been given (and not
revoked) or (iv) in the case of a UK Non-Bank Lender, the relevant Lender has
not given a Tax Confirmation to the UK Borrower (or Non-Loan Party Borrower that
is a UK Subsidiary) and the amount payable could have been made to the relevant
Lender without deduction or withholding for or on account of any tax if that
Lender had given a Tax Confirmation to the UK Borrower (or Non-

-14-



--------------------------------------------------------------------------------



 



Loan Party Borrower that is a UK Subsidiary), on the basis that the Tax
Confirmation would have enabled the UK Borrower (or Non-Loan Party Borrower that
is a UK Subsidiary) to have formed a reasonable belief that the payment was an
“excepted payment” for the purpose of section 930 of the UK Taxes Act;
     (c) any United States withholding taxes imposed on amounts payable to any
Lender at the time such Lender becomes a party to this Agreement, except to the
extent such Lender’s assignor (if any) was entitled, at the time of assignment,
to receive additional amounts from any Borrower with respect to such Taxes; and
     (d) any withholding or other taxes that are attributable to a Lender’s
failure to comply with the requirements of paragraph (d) or (e) of Section 2.16,
and (e) any branch profits taxes imposed by the United States.
          “Executive Order”: as defined in Section 4.22(a).
          “Existing Convertible Notes”: collectively, (a) the 2.875% Senior
Convertible Notes Due 2027 issued by Holdings pursuant to the Indenture dated
June 27, 2007, between Holdings and U.S. Bank National Association, as Trustee
and (b) the 3.00% Senior Convertible Notes Due 2028 issued by Holdings pursuant
to the Indenture dated December 21, 2009, between Holdings and U.S. Bank
National Association, as Trustee.
          “Existing Credit Agreement”: as defined in the preamble section
hereto.
          “Extensions of Credit”: as to any Lender at any time, (a) the
aggregate Outstanding Amount of the Revolving Credit Loans of such Lender plus
(b) such Lender’s Percentage multiplied by the Outstanding Amount of all (i) L/C
Obligations, plus (ii) Swingline Loans.
          “FATCA” means Sections 1471 through 1474 of the Code and any
regulations or official interpretations thereof (including any revenue ruling,
revenue procedure, notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from Taxes under such provisions).
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers (or, if such day is not a
Business Day, for the next preceding Business Day), as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Wells Fargo from three
federal funds brokers of recognized standing selected by it.
          “Fee Letter”: that certain letter agreement dated February 4, 2011
among the Borrowers, Wells Fargo and Wells Fargo Securities, LLC relating to
certain fees payable in connection with this Agreement and other matters set
forth therein, each as may be amended, restated, supplemented or otherwise
modified from time to time.
          “Fee Payment Date”: (a) the last Business Day of each March, June,
September and December (commencing on March 31, 2011), (b) the Termination Date
and (c) the date the Commitments are reduced to zero.
          “Financial Support Direction”: a financial support direction issued by
the Pensions Regulator under Section 43 of the Pensions Act 2004.

-15-



--------------------------------------------------------------------------------



 



          “Fiscal Year” means the fiscal year of Holdings, being, on the date
hereof, each period from July 1 of a year through June 30 of the following year.
          “Foreign Currency” means an official national currency of any nation
other than the United States and which constitutes freely-transferrable and
lawful money under the laws of the country of issuance.
          “Foreign Currency Advance” means a Borrowing denominated in a Foreign
Currency.
          “Foreign Lender” shall mean, for purposes of the Tax in question, a
Lender that is treated as foreign by the jurisdiction imposing such Tax and
shall include, for the avoidance of doubt, with respect to any UK Borrower (or
Non-Loan Party Borrower that is a UK Subsidiary), a UK Treaty Lender.
          “Foreign Subsidiary”: any Subsidiary of Holdings that is not a US
Subsidiary.
          “Funding Default”: as defined Section 2.14(c).
          “Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrowers
and the Lenders.
          “FX Reference Rate”: for any Foreign Currency, as of any covenant
calculation date, (a) from the Closing Date through June 30, 2011, the Spot Rate
in effect as of the Closing Date for such Foreign Currency, and (b) after
June 30, 2011, the exchange rate used in preparing the annual audited financial
statements of Holdings for the immediately preceding Fiscal Year (or, in either
case, if no such exchange rate then exists for such currency, the Spot Rate for
such Foreign Currency as of a date reasonably selected by Holdings that is on or
about the date that Holdings and its Subsidiaries first recorded transactions in
such Foreign Currency).
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that, for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on June 30, 2010
and consistent with those used in the preparation of the most recent audited
financial statements delivered on or prior to the date hereof pursuant to
Section 6.1(a); provided that, notwithstanding any other provision contained
herein, (a) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Holdings or any
of its Subsidiaries at “fair value”, as defined therein, and (b) the principal
amount of any Indebtedness of Holdings or any of its Subsidiaries in the form of
the Existing Convertible Notes or any other Indebtedness that is convertible
into Capital Stock shall be valued at the stated amount thereof, without any
reduction on account of the equity component thereof. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then Holdings, the Borrowers and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrowers’ financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by Holdings, the Borrowers, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting

-16-



--------------------------------------------------------------------------------



 



principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
          “Global Borrowing Base”: at any date, eighty-five percent (85%) of the
sum of each of the following, without duplication: (a) cash of any Loan Party
held overnight in such Loan Party’s Store Safe; (b) the cash balances held in
Store Accounts of Loan Parties; (c) the amount payable under checks properly
endorsed to a Loan Party and held in such Loan Party’s Store Safe or converted
to electronic form; (d) clearing house transfers to a Loan Party initiated on
the previous day and transfers of same-day funds to a Loan Party to be credited
to such Loan Party’s Store Account; (e) cash held overnight by armored car
carriers for the benefit of Loan Parties; (f) cash balances held in demand
deposit accounts and/or investment accounts of Loan Parties on which the
Administrative Agent, for the benefit of the Secured Parties, has been granted a
first priority perfected Lien; and (g) Eligible CLP Assets of Loan Parties;
provided that, in no event shall any of the items described in subparagraphs
(a) through (g) above be included in any calculation of the “Global Borrowing
Base” to the extent any of the same are subject to any Liens other than
Permitted Liens.
          “Global Borrowing Base Report”: a report in the form attached hereto
as Exhibit B-1, certified by a Responsible Officer of each Loan Party.
          “Governmental Approval”: any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: Holdings and each of its Subsidiaries, including
without limitation, each Loan Party and Non-Loan Party Borrower.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (x) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (y) the maximum amount
for which such guaranteeing person may be liable pursuant to the

-17-



--------------------------------------------------------------------------------



 



terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrowers in good
faith.
          “Guarantors”: without duplication, the collective reference to US
Obligation Guarantors and the Non-US Obligation Guarantors.
          “HMRC”: HM Revenues & Customs.
          “Holdings”: as defined in the preamble hereto.
          “HY Indenture”: that certain Indenture dated as of December 23, 2009
by and among NMM, as issuer, various of the Guarantors, as guarantors, and U.S.
Bank National Association, as trustee.
          “HY Notes”: notes issued under the HY Indenture.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all redeemable preferred Capital Stock of such
Person, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
          “Information”: as defined in Section 11.15.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, Canadian, United Kingdom, multinational or foreign laws or
otherwise, including copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at

-18-



--------------------------------------------------------------------------------



 



law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
          “Intercompany Note”: a promissory note substantially in the form of
Exhibit E hereto.
          “Interest Payment Date”: (a) as to any ABR Loan (including any
Swingline Loan), the last Business Day of each March, June, September and
December to occur while such Loan is outstanding; (b) as to any Eurocurrency
Loan, CDOR Loan or Alternate Rate Loan having an Interest Period of three months
or less, the last day of such Interest Period; (c) as to any Eurocurrency Loan ,
CDOR Loan or Alternate Rate Loan having an Interest Period longer than three
(3) months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period;
(d) as to any Loan (other than any Revolving Credit Loan that is an ABR Loan or
any Swingline Loan, except in the case of the repayment or prepayment of all
Loans), the date of any repayment or prepayment made in respect thereof; (e) as
to any Swingline Loan, the day that such Loan is required to be repaid; and
(f) as to any Loan, on the Termination Date; provided that, notwithstanding the
foregoing, in the case of Loans to any UK Borrower, the first Interest Payment
Date shall be September 30, 2011 (or, as to any Tranche, such earlier date after
September 2, 2011 which is the last date of the Interest Period for such
Tranche), and such UK Borrower shall be required to pay on such date, all
interest accrued on Loans prior to such date.
          “Interest Period”: as to any Eurocurrency Loan, CDOR Loan or Alternate
Rate Loan, (a) initially, in the case of any Eurocurrency Loan, CDOR Loan or
Alternate Rate Loan, the period commencing on the borrowing or conversion date,
as the case may be, with respect to such Eurocurrency Loan, CDOR Loan or
Alternate Rate Loan, and ending one (1), two (2), three (3) or six (6) months
thereafter, as selected by the relevant Borrower in its Notice of Borrowing or
Notice of Conversion/Continuation, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan, CDOR Loan or
Alternate Rate Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, as selected by such Borrower by delivery of an irrevocable Notice of
Conversion/Continuation to the Administrative Agent not later than 12:00 Noon,
New York City time, on the date that is three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:
          (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
          (ii) no Borrower or Non-Loan Party Borrower may select an Interest
Period that would extend beyond the Termination Date; and
          (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: as defined in Section 7.8.
          “Issuing Lender”: Wells Fargo, or any affiliate thereof, in its
capacity as issuer of any Letter of Credit or, if such Issuing Lender shall not
be acceptable to any beneficiary of any Letter of Credit, for purposes of such
Letter of Credit, such other Lender or an Affiliate of a Lender that, with the
approval of the Administrative Agent and the Borrower, agrees, pursuant to an
agreement with and in

-19-



--------------------------------------------------------------------------------



 



form and substance reasonably satisfactory to the Administrative Agent and the
Borrowers, to be bound by the terms hereof applicable to the Issuing Lender.
          “ITA”: the Income Tax Act (Canada), as amended.
          “Judgment Currency”: as defined in Section 11.19.
          “Judgment Currency Conversion Date”: as defined in Section 11.19.
          “Lenders”: as defined in the preamble hereto.
          “L/C Sublimit”: the obligation of the Issuing Lender to issue Letters
of Credit pursuant to Section 3 in an aggregate principal amount at any one time
outstanding not to exceed, at any time, the lesser of (a) $60,000,000 and
(b) the Total Commitments.
          “L/C Disbursement”: a payment or disbursement made by the Issuing
Lender pursuant to a drawing under a Letter of Credit.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “L/C Participants”: the collective reference to all the Lenders other
than the Issuing Lender.
          “Letters of Credit”: as defined in Section 3.1(a)(ii).
          “Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
          “Loans”: means any Revolving Credit Loan or Swingline Loan, as
applicable.
          “Loan Documents”: this Agreement, the Security Documents, the Notes,
the Fee Letter and any other document issued in conjunction with this Agreement
from time to time and designated as being a “Loan Document”.
          “Loan Parties”: collectively, the Borrowers and Guarantors.
          “Material Acquisition”: any acquisition of property or series of
related acquisitions of property that (a) is material in accordance with GAAP or
(b) constitutes an Acquisition involving the payment of consideration by a Group
Member in excess of $2,000,000.
          “Material Adverse Effect”: a material adverse effect on and/or
material adverse developments with respect to (a) the business, assets,
liabilities, operations, condition (financial or otherwise), operating results,
projections or prospects of the Group Members taken as a whole, (b) a
significant portion of the industry or business segment in which the Group
Members operate or rely upon if such effect or development is reasonably likely
to have a material adverse effect on the Group Members taken as a whole, (c) the
ability of any Group Member to fully and timely perform its Obligations under

-20-



--------------------------------------------------------------------------------



 



any Loan Document to which it is a party or (d) the legality, validity, binding
effect or enforceability of this Agreement or any of the other Loan Documents or
the rights, remedies and benefits available to, or conferred upon, the
Administrative Agent, any Lender or any Secured Party hereunder or thereunder.
          “Material Disposition”: any Disposition of property or series of
related Dispositions of property that yields gross proceeds to any Group Member
in excess of $2,000,000.
          “Material Environmental Amount”: an amount payable by any Group Member
in excess of $15,000,000 for remedial costs, compliance costs, compensatory
damages, punitive damages, fines, penalties or any combination thereof.
          “Materials of Environmental Concern”: any substance, material or waste
that is defined, regulated, governed or otherwise characterized under any
Environmental Law as hazardous or toxic or as a pollutant or contaminant (or by
words of similar meaning and regulatory effect), any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, urea-formaldehyde insulation,
molds or fungus, and radioactivity, or radiofrequency radiation at levels known
to be hazardous to human health and safety.
          “Material Subsidiary”: any Group Member that (i) has EBITDA that
constitutes at least 5% of the Consolidated EBITDA, (ii) has EBITDA equal to at
least $10,000,000 or (iii) owns assets that are material to the operations of
the Group Members, taken as a whole.
          “Maximum Amount”: as defined in Section 11.18(a).
          “Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.
          “Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.9(e) or otherwise, the Administrative Agent and/or the Security
Trustee (as appropriate), for the benefit of the Secured Parties, shall be
granted a Lien.
          “Mortgages”: each of the mortgages, debentures, immovable hypothecs,
deeds of trust, deeds to secure debt or such equivalent documents hereafter
entered into and executed and delivered by one or more of the Loan Parties to
the Administrative Agent, in each case, in form and substance acceptable to the
Administrative Agent.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and cash equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, and other customary fees and
expenses actually incurred in connection therewith, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document) and (iii) taxes paid and
the relevant Borrower’s reasonable and good faith estimate of income, franchise,
sales, and other applicable taxes required to be paid by any Group Member in
connection with such Asset Sale or Recovery Event in the taxable year that such
Asset Sale or Recovery Event is consummated, the computation of which shall, in
each such case, take into account the reduction in tax liability resulting from
any available operating losses and net operating loss carryovers, tax credits,
and tax credit carry forwards, and similar tax attributes and (b) in connection
with any issuance or sale of Capital Stock or any incurrence or issuance of
Indebtedness, the

-21-



--------------------------------------------------------------------------------



 



cash proceeds received from any such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
          “Net Income”: for any Person, for any period, the net income (or loss)
of such Person, determined in accordance with GAAP.
          “New York UCC”: the Uniform Commercial Code as in effect from time to
time in the State of New York.
          “Non-Loan Party”: any Group Member that is not a Loan Party.
          “Non-Loan Party Borrower”: any Non-Loan Party that has joined as a
party to this Agreement pursuant to Section 10.1(c) hereof.
          “Non-Loan Party Borrower Note”: a promissory note delivered by any
Non-Loan Party Borrower in the form of Exhibit C-5 hereto.
          “Non-Recourse CLP Financing”: any transaction or series of
transactions pursuant to which any Group Member (other than any SPE) sells or
otherwise transfers to an SPE, and such SPE acquires (and such SPE, and any
successor transferee thereof, may in turn sell, contribute to capital or
otherwise transfer to any other SPE), any CLP Assets or interests therein, which
acquisition is financed by such SPE with (a) the proceeds of Indebtedness,
(b) the proceeds of the Investment in the form of Residual Interests in such SPE
and/or (c) the proceeds of collection on, or any sale or other transfer of, CLP
Assets, or interests therein, so previously acquired by such SPE; provided that
the financing terms, covenants, termination events and other provisions
(including collateralization levels) thereof shall be on customary market terms
for securitization transactions involving assets such as, or similar to, the CLP
Assets subject thereto (as determined in good faith by the Board of Directors of
Holdings).
          “Non-Recourse CLP Financing Indebtedness”: Indebtedness incurred or
issued by an SPE as part of a Non-Recourse CLP Financing.
          “Non-US Borrower”: as defined in the preamble hereto.
          “Non-US Collateral”: any Collateral that is not US Collateral.
          “Non-US Loan Party”: any Loan Party that is not a US Loan Party.
          “Non-US Obligation Guarantors”: collectively, the Loan Parties
guaranteeing the Obligations of the Non-US Borrowers and Non-Loan Party
Borrowers, consisting of Holdings, the Borrowers and the Subsidiary Guarantors.
          “Non-US Obligations”: the portion of the Obligations evidenced by any
Loan or other Extension of Credit made to, or for the benefit of, any Non-US
Loan Party, Non-Loan Party Borrower or other Foreign Subsidiary, hereunder or
under any other Loan Document and any Obligations relating thereto, together
with any Obligations of any Non-US Loan Party under any Specified Swap Agreement
or Cash Management Obligations Agreement.
          “Non-US Obligations Secured Parties”: each Secured Party to whom
Non-US Obligations are owed, to the extent thereof.

-22-



--------------------------------------------------------------------------------



 



          “Non-US Revolving Credit Note”: any promissory note delivered by the
Non-US Borrowers in the form of Exhibit C-2 hereto, as may be amended, restated
supplemented or otherwise modified from time to time.
          “Non-US Swingline Note”: any promissory note delivered by the Non-US
Borrowers in the form of Exhibit C-3 hereto, as may be amended, restated
supplemented or otherwise modified from time to time.
          “Note”: each of the Non-US Revolving Credit Notes, US Revolving Credit
Notes, Non-US Swingline Notes, US Swingline Notes and Non-Loan Party Borrower
Notes.
          “Notice of Additional Borrower”: a Notice of Additional Borrower, in
substantially the form of Exhibit F-4 hereto.
          “Notice of Borrowing”: a Notice of Borrowing, in substantially the
form of Exhibit F-1 hereto.
          “Notice of Conversion/Continuation”: a Notice of
Conversion/Continuation, in substantially the form of Exhibit F-2 hereto.
          “Notice of Prepayment”: a Notice of Prepayment, in substantially the
form of Exhibit F-3 hereto.
          “Obligation Currency”: as defined in Section 11.19(a).
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party or Non-Loan Party Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
Reimbursement Obligations, Cash Management Obligations and all other obligations
and liabilities of any Loan Party to any Qualified Counterparty under a
Specified Swap Agreement, in each case whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Letter of Credit, any Specified Swap Agreement, Cash Management
Obligations Agreement, or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Secured Party that are
required to be paid by any Group Member pursuant hereto) or otherwise.
          “OECD Country” means any member nation of the Organization for
Economic Co-operation and Development.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document,
except for any such Tax payable in respect of an Assignment or sale of a
participation pursuant to Section 11.6.
          “Outstanding Amount”: means (a) with respect to any Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of such Loans, as the case may be,
occurring on such date, and (b) with respect to any L/C

-23-



--------------------------------------------------------------------------------



 



Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any issuance of Letters of Credit occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrowers of unreimbursed
L/C Disbursements.
          “Participant”: as defined in Section 11.6(c).
          “Participating Member State”: any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
          “Patriot Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Title III of Pub. L. 107-56, signed into law October 26, 2001, 31
U.S.C. Section 5318.
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Pensions Regulator”: the pensions regulator appointed from time to
time under Part I of the Pensions Act 2004.
          “Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Extensions of Credit then
constitutes the Total Extensions of Credit; provided that in the event that the
Revolving Credit Loans are paid in full prior to the reduction to zero of the
Extensions of Credit, the Percentages shall be determined in a manner designed
to ensure that the other outstanding Extensions of Credit shall be held by the
Lenders on a comparable basis.
          “Permitted Acquisition”: as defined in Section 7.8(i).
          “Permitted Capital Stock Lien”: means, as to any Capital Stock a Lien
on such Capital Stock permitted under Section 7.3(a) or 7.3(h) hereof.
          “Permitted Lien”: as defined in Section 7.3.
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which any Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
          “Platform”: as defined in Section 11.20.
          “Pounds” or “£”: pound sterling in lawful currency of the United
Kingdom.
          “PPSA” shall mean the Personal Property Security Act or similar
personal property security legislation as in effect from time to time (except as
otherwise specified) in any applicable

-24-



--------------------------------------------------------------------------------



 



province or territory of Canada. As for Collateral situated in the Province of
Québec, the term “PPSA” shall mean the Civil Code of Québec.
          “Pricing Grid”: the table set forth below.

                              Applicable Margin             for Eurocurrency    
        Loans, CDOR Loans   Applicable Margin     Consolidated Leverage   and
Alternate Rate   for ABR Loans and     Ratio   Loans   Swingline Loans  
Commitment Fee Rate
Greater than 3.00 to 1.0
    4.00 %     3.00 %     0.75 %
Equal to or less than 3.00 to 1.0 but greater than 2.50 to 1.0
    3.75 %     2.75 %     0.75 %
Equal to or less than 2.50 to 1.0
    3.50 %     2.50 %     0.625 %

For the purposes of the Pricing Grid, changes in the Applicable Margin and the
Commitment Fee Rate resulting from changes in the Consolidated Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is three
(3) Business Days after the date on which financial statements (from which the
Consolidated Leverage Ratio is derived) are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements (from which the Consolidated Leverage Ratio is derived) are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. In addition, (i) at all times while an Event of Default shall have
occurred and be continuing, the highest rate set forth in each column of the
Pricing Grid shall apply and (ii) if, at any time on or after the Closing Date,
Holdings’ corporate credit rating from (A) Moody’s shall be lower than B2 (or
shall cease to be rated) or (B) S&P shall be lower than B (or shall cease to be
rated), each of the percentages set forth in the table above shall automatically
increase by 1.00%. Each determination of the Consolidated Leverage Ratio
pursuant to the Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by Wells Fargo (or its affiliate designated by it for such
purpose), as its prime rate in effect for loans denominated in the applicable
currency at its principal office in New York City (or such other location as may
be designated by it for such purpose) (the Prime Rate not being intended to be
the lowest rate of interest charged by Wells Fargo, in connection with
extensions of credit to debtors).
          “Pro Forma Basis”: For the purposes of calculating (a) Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”), (i) if at any time during such Reference Period any Group Member shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period any Group Member shall have made a

-25-



--------------------------------------------------------------------------------



 



Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period (including, in each such
case, pro forma adjustments (x) arising out of events which are directly
attributable to a specific transaction, are factually supportable and are
expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC, which would include cost savings
resulting from head count reduction, closure of facilities and similar
restructuring charges and (y) such other pro forma adjustments relating to a
specific transaction or event that are reasonably satisfactory to the
Administrative Agent and reflective of actual or reasonably anticipated
synergies and cost savings expected to be realized or achieved in the twelve
months following such transaction or event, which pro forma adjustments shall be
certified by the chief financial officer, chief credit officer, treasurer,
controller or comptroller of the relevant Borrower), (b) Consolidated Interest
Expense for any Reference Period, if at any time during such Reference Period
any Group Member shall have incurred any Indebtedness (including, without
limitation, Acquired Indebtedness) in connection with a Material Acquisition,
Consolidated Interest Expense shall be calculated after giving pro forma effect
to such incurrence of Indebtedness as if such Indebtedness was incurred on the
first day of such Reference Period and (c) Consolidated Lease Expense and
capitalized lease payments for any Reference Period, if at any time during such
Reference Period any Group Member shall have made a Material Acquisition or
Material Disposition, Consolidated Lease Expense and capitalized lease payments,
respectively, for such Reference Period shall be calculated after giving pro
forma effect thereto as if such Material Acquisition or Material Disposition
occurred on the first day of such Reference Period.
          “Pro Forma Compliance”: in connection with any applicable transaction,
the Borrowers demonstrate (i) that the limitations set forth in Section 2.1(a)
would not be exceeded and (ii) pro forma compliance with the covenants contained
in Sections 6 and 7; provided that such compliance with respect to the covenants
contained in Sections 7.1(a) and (c) shall be measured with the assumption that
the ratio levels set forth in such covenants are 25 basis points lower than
those actually in effect as of the date of measurement in Sections 7.1(a) and
(c) hereof.
          “Proceeds”: all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC.
          “Process Agent”: as defined in Section 11.12(d).
          “Projections”: as defined in Section 6.2(c).
          “Properties”: as defined in Section 4.17(a).
          “Public Lender”: as defined in Section 11.20.
          “Qualified Counterparty”: with respect to any Specified Swap
Agreement, any counterparty thereto that, at the time such Specified Swap
Agreement was entered into (or as of the Closing Date for any Specified Swap
Agreement in existence as of the Closing Date), was the Administrative Agent or
a Lender or an Affiliate of the Administrative Agent or a Lender.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation, eminent domain or
similar proceeding relating to any asset of any Group Member.

-26-



--------------------------------------------------------------------------------



 



          “Reduction Amount” means the amount of Wells Fargo’s Commitment in
excess of $35,000,000 as of the Reduction Date (or such lesser amount as may be
agreed to by Wells Fargo, in its absolute and sole discretion and without any
obligation).
          “Reduction Date” means June 30, 2011 (or such later date as may be
agreed to by Wells Fargo, in its absolute and sole discretion and without any
obligation).
          “Reference Rate”: (a) with respect to any Loan denominated in US
Dollars, Euro or Pounds, for each day during each Interest Period with respect
thereto, a rate per annum equal to the Eurocurrency Rate; (b) with respect to
any CDOR Loan, for each day during each Interest Period with respect thereto, a
rate per annum equal to the CDOR Rate, (c) with respect to any ABR Loan, the ABR
Rate, and (d) with respect to any Alternate Rate Loan, such Reference Rate as
shall be agreed in connection with the approval of such Approved Currency.
          “Refunded Swingline Loans”: as defined in Section 2.4(b).
          “Register”: as defined in Section 11.6(b)(iv).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of any Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay Loans pursuant to
Section 2.8(a) as a result of the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the relevant Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the applicable Group Member intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets useful in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the Group Members’ business.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring 270 days after such Reinvestment
Event and (b) the date on which the applicable Group Member shall have
determined not to, or shall have otherwise ceased to, acquire or repair assets
useful in the Group Member’s business with all or any portion of the relevant
Reinvestment Deferred Amount.
          “Related Parties”: with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

-27-



--------------------------------------------------------------------------------



 



          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.
          “Required Lenders”: at any time, the holders of more than 50% of the
Total Commitments then in effect or, if the Commitments have been terminated,
the Total Extensions of Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to the conduct by such
Person of the business in which it is currently engaged or to which such Person
or any of its property is subject; provided, that for the avoidance of doubt and
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“change in a Requirement of Law”, regardless of the date enacted, adopted or
issued.
          “Reservations”: (a) the principle that equitable remedies are remedies
which may be granted or refused at the discretion of the court, the limitation
of enforcement by laws relating to bankruptcy, insolvency, liquidation,
reorganization, court schemes, moratoria, administration and other laws
generally affecting the rights of creditors; (b) the time barring of claims
under applicable limitation laws, the possibility that an undertaking to assume
liability for or to indemnify a person against non-payment of stamp duty may be
void, defenses of set-off or counterclaim; and (c) any other general principles
which are set out as qualifications as to matters of law in the legal opinions
delivered to the Administrative Agent under Section 5.
          “Residual Interest”: with respect to any SPE, the residual right
(which may be represented by an excess distribution right, an equity interest or
a subordinated debt obligation of such entity) to receive cash flows from the
CLP Assets sold to such SPE in excess of amounts needed to pay principal of,
interest on and other amounts in respect of Non-Recourse CLP Financing
Indebtedness of such SPE, servicing expenses of such SPE, costs in respect of
Swap Agreements of such SPE (if any) and/or other obligations of such SPE, as
applicable.
          “Responsible Officer”: the chief executive officer, director,
president, chief financial officer, treasurer, controller or comptroller of the
relevant Loan Party, but in any event, with respect to financial matters, the
chief financial officer, chief credit officer, finance director, treasurer,
controller or comptroller or chief credit officer of such Loan Party.
          “Restricted Investment Non-Wholly Owned Subsidiary”: as defined in
Section 7.8.
          “Restricted Payments”: as defined in Section 7.6.
          “Revaluation Date” means, with respect to any Extension of Credit
denominated in a Foreign Currency, each of the following: (a) the date on which
such Extension of Credit is made; (b) the last Business Day of each month and
any other date of which the Borrowers deliver a Global Borrowing Base
Certificate or a US Borrowing Base Certificate; and (c) such additional dates as
the Administrative Agent may determine.
          “Revolving Credit Loans”: as defined in Section 2.1(a).

-28-



--------------------------------------------------------------------------------



 



          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “S&P”: Standard & Poor’s Ratings Services, or any successor thereto.
          “Sale Leaseback Transaction”: any arrangement with any Person or
Persons, whereby in contemporaneous or substantially contemporaneous
transactions a Group Member sells substantially all of its right, title and
interest in any property and, in connection therewith, a Group Member acquires,
leases or licenses back the right to use all or a material portion of such
property.
          “Secured Party Accession Undertaking”: in respect of the UK Security
Trust Agreement, a Secured Party Accession Undertaking entered into pursuant to
(and as defined in) the UK Security Trust Agreement and accepted by the
Administrative Agent and Security Trustee under the UK Security Trust Agreement,
the form of which is set out in Schedule 1 to the UK Security Trust Agreement.
          “Secured Parties”: the collective reference to the Administrative
Agent, the Lenders, any Qualified Counterparties and any Lender or Affiliate of
a Lender to whom Cash Management Obligations are then due and owing; provided
that, with respect to any Non-US Collateral, the Secured Parties shall refer
only to Non-US Obligations Secured Parties.
          “Securities Act”: the Securities Act of 1933, as amended.
          “Security Documents”: the collective reference to the UK Security
Agreements, the UK Share Charge Agreements, the UK Security Trust Agreement, the
Canadian Security Agreements, the Canadian Guarantee Agreements, the US
Guarantee and Collateral Agreement, any Mortgages and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure any Obligations.
          “Security Trustee”: Wells Fargo, together with any of its Affiliates,
in its capacity as the security trustee for the Secured Parties under any of the
Loan Documents from time to time pursuant to which it is expressed to be acting
as security trustee for the Secured Parties, together with any of its successors
in such capacity.
          “Servicing File”: for any CLP Asset, all documents, records and other
items maintained by the servicer relating to such CLP Asset and the obligor
thereunder which are not otherwise included in the Contract File for such CLP
Asset.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “SL Scheme”: the Syndicated Loan Scheme as described in HMRC
Guidelines dated September 2010 and administered by HMRC’s Centre for
Non-Residents.
          “Solvent”: with respect to any Person, means that as of any date of
determination, (a) the sum of the “fair value” of the assets of such Person
will, as of such date, exceed the sum of all debts of such Person as of such
date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
“present fair saleable value” of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability on existing debts of such Person as such debts become absolute and
matured, as such quoted term is determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (c) such
Person will not have, as of such date, an

-29-



--------------------------------------------------------------------------------



 



unreasonably small amount of capital with which to conduct any business in which
it is or is about to become engaged and to pay its debts as they fall due and
(d) such Person does not intend to incur, or believe or reasonably should
believe that it will incur, debts beyond its ability to pay as they mature or,
in respect of the events or circumstances described in clauses (a) through
(d) above, the corresponding or analogous event or circumstance in any
jurisdiction to which that Person or its assets are subject. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, prospective, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, prospective, matured or unmatured, disputed,
undisputed, secured or unsecured. For purposes of this definition, the amount of
any contingent, unliquidated and disputed claim and any claim that has not been
reduced to judgment at any time shall be computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
          “SPE”: any Person that is a special purpose trust, partnership,
limited liability company or similar entity, in each case formed at the
direction of any Group Member for the purpose of effecting a Non-Recourse CLP
Financing with such Group Member and that engages in no business or activities
other than in connection with such Non-Recourse CLP Financing and any activities
incidental thereto; provided that:
     (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Person (i) is Guaranteed by Holdings or any of its other
Subsidiaries (excluding any Guarantee Obligations (other than Guarantee
Obligations of the principal of, and interest on, Indebtedness) that may be
deemed to exist solely pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates Holdings or any of its other Subsidiaries in
any way, other than pursuant to Standard Securitization Undertakings, or
(iii) subjects any property or asset of Holdings or any of its other
Subsidiaries, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;
     (b) neither Holdings nor any of its other Subsidiaries has any obligation
to maintain or preserve such Person’s financial condition or cause such Person
to achieve certain levels of operating results, excluding any such obligation
that may be deemed to exist solely pursuant to Standard Securitization
Undertakings; and
     (c) such Person has no Indebtedness other than any Non-Recourse CLP
Financing Indebtedness.
          “Specified Rate”: as defined in Section 2.11(e).
          “Specified Swap Agreement”: any Swap Agreement, between a Loan Party
and a Qualified Counterparty, in respect of interest rates or currency exchange
rates, to the extent permitted under Section 7.12.
          “Spot Rate” for a currency means the rate quoted by the Administrative
Agent as the spot rate for the purchase by Administrative Agent of such currency
with the other currency through its foreign exchange desk in London at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that with respect to a
foreign exchange computation made on a date indicated in clauses (c), (d) or
(e) of the definition of Revaluation Date, “Spot Rate” shall mean the rate
quoted by the Administrative Agent as the spot rate for the purchase by the
Administrative Agent of such currency with the other currency through its
foreign exchange desk in

-30-



--------------------------------------------------------------------------------



 



San Francisco at approximately 1:00 p.m. on the date as of which the foreign
exchange computation is made; and provided further that the Administrative Agent
may obtain such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency.
          “Standard Securitization Restrictions”: such restrictions on the
ability of any SPE to (a) pay dividends on or make any other Restricted Payments
in respect of its Capital Stock to any Person, (b) make any loans or advances
to, or any other Investments in, any Person, (c) transfer any of its assets to
any Person or (d) create, incur, assume or suffer to exist any Lien upon any of
its properties or revenues, in each case as are usual and customary in
connection with Non-Recourse CLP Financings, including any Standard
Securitization Undertakings.
          “Standard Securitization Undertakings”: all representations,
warranties, covenants, indemnities and servicing obligations made or entered
into by DFG or any of its Subsidiaries (other than an SPE) in connection with
Non-Recourse CLP Financings involving CLP Assets, provided that such
representations, warranties, covenants, indemnities and servicing obligations
are usual and customary for securitization transactions involving assets of such
type.
          “Store”: a retail location of a Loan Party which has been disclosed in
writing to the Lenders and is either (a) owned by such Loan Party, or
(b) subject to a valid and enforceable real property lease in favor of such Loan
Party under which no event of default has occurred and is continuing.
          “Store Account”: as to any Store, a local deposit account from which
the related Loan Party receives cash for operations at such Store, that (a) is
with a bank which is not then subject to any insolvency, receivership or other
similar regulatory action or oversight, (b) has been disclosed in writing to the
Lenders, and (c) if required under the Loan Documents, is subject to a Deposit
Account Control Agreement (as defined in the US Guarantee and Collateral
Agreement).
          “Store Safe”: as to any Store, a secure, fireproof and properly
functioning safe meeting customary industry standards, maintained at such Store.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity (a) of which shares of stock or other Capital
Stock or ownership interests having ordinary voting power (other than Capital
Stock or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person or
(b) the accounts of which would be consolidated with those of such Person in
such Person’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Holdings.
          “Subsidiary Guarantors”: the US Subsidiary Guarantors, the Canadian
Subsidiary Guarantors, the UK Subsidiary Guarantors and any additional
Subsidiary Guarantor added pursuant to Section 10.2 hereof.
          “Swap Agreement”: any agreement with respect to any swap, cap, collar,
hedge, forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan

-31-



--------------------------------------------------------------------------------



 



providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Group Member shall be a
“Swap Agreement”.
          “Swingline Sublimit”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed, at any time, the lesser of (a) $30,000,000
and (b) the Total Commitments.
          “Swingline Lender”: Wells Fargo, in its capacity as the lender of
Swingline Loans.
          “Swingline Loans”: as defined in Section 2.3.
          “Swingline Participation Amount”: as defined in Section 2.4(c).
          “Synthetic Lease Obligation”: the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease or
(b) an agreement for the use of property creating obligations that do not appear
on the balance sheet of such Person but which, upon the insolvency or bankruptcy
of such Person, would be characterized as the indebtedness of such Person
(without regard to accounting treatment).
          “Tax Confirmation”: a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender is a UK Non-Bank
Lender.
          “Taxes”: all present or future income or other taxes, levies, imposts,
duties, charges, fees, deductions, withholdings, or similar charges imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any and all liabilities (including interest, additions to tax or penalties)
applicable thereto, excluding, in the case of each Lender and the Administrative
Agent, Excluded Taxes and Other Taxes.
          “Termination Date”: March 1, 2015.
          “Total Commitments”: at any time, the aggregate amount of the
Commitments then in effect.
          “Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.
          “Tranche” the collective reference to Eurocurrency Loans, CDOR Loans
and Alternate Rate Loans issued hereunder, the then current Interest Periods
with respect to all of which (a) begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day) and (b) are in the same Approved Currency.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan, a Eurocurrency
Loan, a CDOR Loan or an Alternate Rate Loan.
          “UK Bank Lender”: a Lender (a) which is a bank (as defined for the
purpose of section 879 of the UK Taxes Act) making an advance under a Loan
Document or (b) in respect of an advance made under a Loan Document by a person
that was a bank (as defined for the purpose of section 879 of the UK Taxes Act)
at the time that that advance was made, and, in the case of each of the
foregoing

-32-



--------------------------------------------------------------------------------



 



clauses (a) and (b), which is within the charge to United Kingdom corporation
tax as respects, and is beneficially entitled to any payments of interest made
in respect of that advance.
          “UK Borrowers”: Dollar UK, ICL and any other party hereto organized or
existing under the laws of England and Wales which becomes a Non-US Borrower
pursuant to Section 10.1(b).
          “UK Loan Party”: any UK Borrower or UK Subsidiary Guarantor.
          “UK Non-Bank Lender”: a Lender which, in each case, is beneficially
entitled to interest payable to it under this Agreement or any other Loan
Documents (a) which is a company resident in the United Kingdom for United
Kingdom tax purposes or (b) which satisfies the conditions set out in
Section 934 or 937 of the UK Taxes Act.
          “UK Qualifying Lender”: a Lender which is either a: (a) UK Bank
Lender; (b) UK Non-Bank Lender; or (c) UK Treaty Lender.
          “UK Security Agreements”: collectively (i) the Guarantee and Debenture
dated 30 October 2006 and as amended pursuant to an Amendment Deed dated on or
about the date of this Agreement in each case made between Dollar UK, the other
Group Members named therein, the Administrative Agent and the Security Trustee,
and (ii) the Guarantee and Debenture dated on or about the date of this
Agreement made between Dollar UK, the other Group Members named therein, the
Administrative Agent and the Security Trustee, each as may be further amended,
restated, supplemented or otherwise modified from time to time.
          “UK Security Trust Agreement”: the Security Trust Deed dated 30
October 2006 as amended and restated pursuant to the terms of an Amendment Deed
dated on or about the date of this Agreement in each case between, among others,
Dollar UK, the Administrative Agent, the Security Trustee and the UK Loan
Parties identified therein, as further amended, restated, supplemented or
otherwise modified from time to time.
          “UK Share Charge Agreements”: collectively, (i) the First Share Charge
dated 30 October 2006 as amended and restated pursuant to an Amendment Deed
dated on or about the date of this Agreement in each case made between DFG
World, Inc., the Administrative Agent and the Security Trustee, (ii) the First
Share Charge to be executed on or about the date of this Agreement between DFG
World, Inc., the Administrative Agent and the Security Trustee, (iii) the Second
Share Charge to be executed on or about the date of this Agreement between DFG
World, Inc., the Administrative Agent and the Security Trustee, and (iv) the
Share Charge to be executed on or about the date of this Agreement between NMM,
the Administrative Agent and the Security Trustee.
          “UK Subsidiary”: any Subsidiary of Holdings organized or existing
under the laws of England and Wales.
          “UK Subsidiary Guarantor”: each UK Subsidiary (other than any UK
Borrower) that is party to a UK Security Agreement from time to time.
          “UK Taxes Act”: the United Kingdom Income Tax Act 2007.
          “UK Treaty”: as defined in the definition of “UK Treaty State”.

-33-



--------------------------------------------------------------------------------



 



          “UK Treaty Lender”: a Lender which is beneficially entitled to
interest payable to that Lender under this Agreement or any other Loan Document:
(a) is treated as a resident of a UK Treaty State for the purposes of the
relevant UK Treaty; (b) does not carry on a business in the United Kingdom
through a permanent establishment with which that Lender’s participation in the
Borrowing or rights and obligations under the relevant Loan Document is
effectively connected; and (c) meets all other conditions in the relevant UK
Treaty for full exemption from tax imposed by the United Kingdom, except that
for this purpose it shall be assumed that the following are satisfied: (i) any
condition which relates (expressly or by implication) to there being a special
relationship between the UK Borrower (or the Non-Loan Party Borrower that is a
UK Subsidiary) and the Lender or between both of them and another person, or to
the amounts or terms of any Loan or the Loan Documents or to any other matter
that is outside the exclusive control of that Lender and (ii) any necessary
procedural formalities.
          “UK Treaty State”: a jurisdiction having a double taxation agreement
(a “UK Treaty”) with the United Kingdom which makes provision for full exemption
from tax imposed by the United Kingdom on interest.
          “Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
          “United States”: the United States of America.
          “US Borrower”: as defined in the preamble hereto.
          “US Borrowing Base”: at any date, eighty-five percent (85%) of the sum
of each of the following, without duplication: (a) cash of any US Loan Party
held overnight in such US Loan Party’s Store Safe; (b) the cash balances held in
Store Accounts of US Loan Parties; (c) the amount payable under checks properly
endorsed to a US Loan Party and held in such US Loan Party’s Store Safe or
converted to electronic form; (d) clearing house transfers to a US Loan Party
initiated on the previous day and transfers of same-day funds to a US Loan Party
to be credited to such US Loan Party’s Store Account; (e) cash held overnight by
armored car carriers for the benefit of US Loan Parties; (f) cash balances held
in demand deposit accounts and/or investment accounts of US Loan Parties on
which the Administrative Agent, for the benefit of the Secured Parties, has been
granted a first priority perfected Lien; and (g) Eligible CLP Assets of US Loan
Parties; provided that, in no event shall any of the items described in
subparagraphs (a) through (g) above be included in any calculation of the “US
Borrowing Base” to the extent any of the same are subject to any Liens other
than Permitted Liens.
          “US Borrowing Base Report”: a report in the form attached hereto as
Exhibit B-2, certified by a Responsible Officer of DFG.
          “US Collateral”: Collateral granted by the US Borrowers and the US
Obligation Guarantors (excluding voting Capital Stock of a Foreign Subsidiary in
excess of 65% of the outstanding voting Capital Stock of such Foreign
Subsidiary).
          “US Dollars” and “$”: dollars in lawful currency of the United States.
          “US Obligation Guarantors”: collectively, the Loan Parties
guaranteeing the US Obligations, consisting of Holdings and the US Subsidiary
Guarantors.
          “US Obligations”: Obligation other than Non-US Obligations.
          “US Revolving Credit Note”: a promissory note in the form of
Exhibit C-1.

-34-



--------------------------------------------------------------------------------



 



          “US Swingline Note”: a promissory note in the form of Exhibit C-3.
          “US Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by each US Borrower and each US
Subsidiary Guarantor hereunder.
          “US Loan Party”: any Loan Party organized or existing under the laws
of the United States, any of the fifty states or the District of Columbia.
          “US Sublimit”: $75,000,000.
          “US Subsidiary”: any Subsidiary of Holdings organized or existing
under the laws of the United States, any of the fifty states or the District of
Columbia.
          “US Subsidiary Guarantors”: each US Subsidiary (other than any US
Borrower) that is party to the US Guarantee and Collateral Agreement from time
to time.
          “VAT” means value added tax as provided for in the United Kingdom
Value Added Tax Act 1994 or any other tax of a similar nature whether of the UK
or elsewhere.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is
a Wholly Owned Subsidiary of Holdings.
          1.2 Other Interpretive Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
     (b) As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations (including any of the Loan Documents) shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time.
     (c) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of any representations,
warranties, covenants (including financial covenants), required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in US Dollars, such amounts shall be in the

-35-



--------------------------------------------------------------------------------



 



Dollar Equivalent Amount thereof to the extent any component of such amount is
then denominated in a currency other than US Dollars, and any requisite currency
translation (other than for purposes of calculating the Currency Adjustment
Reserve, which shall be calculated in accordance with the definition thereof)
shall be based on the Spot Rate in effect on the Business Day immediately
preceding the date of such transaction or determination and shall not be
affected by subsequent fluctuations in exchange rates; provided, however, that
the above shall not, in any case, apply to the calculation of any amount of any
Extension of Credit (which amount shall be recalculated hereunder as of each
Revaluation Date).
     (d) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
     (e) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
          2.1 Commitments.
     (a) Each Lender severally agrees to make loans in Approved Currencies (each
such loan, a “Revolving Credit Loan”) to any Borrower or Non-Loan Party
Borrower, provided that, after giving effect to any Borrowing:
          (i) the Total Extensions of Credit shall not exceed the lesser of
(A) Total Commitments and (B) the Global Borrowing Base;
          (ii) the aggregate Extensions of Credit of any Lender shall not exceed
the lesser of (A) its Commitment and (B) such Lender’s Percentage of the Global
Borrowing Base;
          (iii) the Total Extensions of Credit to US Borrowers shall not exceed
the lesser of (A) the US Sublimit and (B) the US Borrowing Base;
          (iv) the aggregate Extensions of Credit of any Lender to US Borrowers
shall not exceed such Lender’s Percentage of lesser of (A) the US Sublimit and
(B) the US Borrowing Base; and
          (v) the Total Extensions of Credit to Non-Loan Party Borrowers shall
not exceed the limit set forth in Section 7.8(k) hereof.
     (b) During the Commitment Period, any Borrower or Non-Loan Party Borrower
may use the Commitments by borrowing, prepaying the Revolving Credit Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.
     (c) Each Revolving Credit Loan may from time to time be a Eurocurrency Loan
(if denominated in US Dollars, Euros or Pounds), a CDOR Loan (if denominated in
Canadian Dollars), and Alternate Rate Loan (if denominated in an Approved
Currency other than US Dollars, Euros, Pounds or Canadian Dollars) or an ABR
Loan (which shall be denominated in US Dollars), as determined by applicable
Borrower or Non-Loan Party Borrower and notified to the Administrative Agent in
accordance with Section 2.2.

-36-



--------------------------------------------------------------------------------



 



     (d) Each Revolving Credit Loan may from time to time be in any Approved
Currency, as determined by the applicable Borrower or Non-Loan Party Borrower
and notified to the Administrative Agent in accordance with Section 2.2.
     (e) The amount of any Foreign Currency Advance, for purposes of
Section 2.1(a), shall be the Dollar Equivalent Amount thereof, as determined as
of the most recent Revaluation Date.
     (f) All Revolving Credit Loans and other Extensions of Credit shall be due
and payable in full on the Termination Date, together with accrued and unpaid
interest on all such Revolving Credit Loans and other Extensions of Credit,
accrued to but excluding the date of payment (if paid not later than the time
such payment is due).
          2.2 Procedure for Revolving Credit Loan Borrowing. Any Borrower or
Non-Loan Party Borrower may borrow under the Commitments in accordance with the
terms and conditions hereof during the Commitment Period on any Business Day,
provided that such Borrower or Non-Loan Party Borrower shall deliver to the
Administrative Agent an irrevocable Notice of Borrowing (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time, in
the case of (a) ABR Loans (other than Swingline Loans), one (1) Business Day
prior to the requested Borrowing Date, and (b) Loans other than ABR Loans, four
(4) Business Days prior to the requested Borrowing Date; provided that any such
notice of a borrowing of ABR Loans to finance payments required by Section 3.5
may be given not later than 10:00 A.M., New York City time, on the date of the
proposed borrowing), specifying (i) the amount and Type of Revolving Credit
Loans to be borrowed, (ii) the Approved Currency requested for the Revolving
Credit Loans to be borrowed (which shall, in case, be related to the Type of
Loan requested (i.e. CDOR Loans shall be in Canadian Dollars), (iii) the
requested Borrowing Date, (iv) in the case of Eurocurrency Loans, CDOR Loans or
Alternate Rate Loans, the respective amounts of each such Type of Loan and the
respective lengths of each initial Interest Period therefor, (v) instructions
for remittance of the Revolving Credit Loans to be borrowed, (vi) whether such
borrowing is requested by a Borrower or a Non-Loan Party Borrower and
(vii) whether the Borrower is a US Borrower or Non-US Borrower. Each request by
any Borrower or Non-Loan Party Borrower to borrow Revolving Credit Loans
hereunder shall be deemed to be a representation and warranty by such Borrower
or Non-Loan Party Borrower that, after giving effect to such Borrowing on the
requested Borrowing Date, none of the limitations set forth in Section 2.1(a)
shall have been exceeded. Any Revolving Credit Loans borrowed on the Closing
Date (the “Closing Date Loans”) shall initially be ABR Loans and no Revolving
Credit Loan may be made as, converted into or continued as a Eurocurrency Loan,
CDOR Loan or Alternate Rate Loan until notice thereof has been given after the
Closing Date pursuant to the provisions hereof. Each borrowing under the
Commitments shall be in a Currency Increment applicable to the Approved Currency
of such borrowing; provided, that the Swingline Lender may request, on behalf of
any Borrower, borrowings under the Commitments that are ABR Loans in other
amounts pursuant to Section 2.4. Upon receipt of any such Notice of Borrowing
from any Borrower or Non-Loan Party Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of such Borrower at the Funding Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by such Borrower or Non-Loan Party
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to such Borrower or Non-Loan Party
Borrower by the Administrative Agent crediting such account as is designated in
writing to the Administrative Agent by such Borrower or Non-Loan Party Borrower,
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent.
          2.3 Swingline Loans.

-37-



--------------------------------------------------------------------------------



 



     (a) Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrowers under the
Commitments from time to time during the Commitment Period by making swing line
loans (“Swingline Loans”) to any such Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Sublimit then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Loans, may exceed the Swingline Sublimit then in effect) and (ii) no
Borrower shall request, and the Swingline Lender shall not make, any Swingline
Loan if, after giving effect to the making of such Swingline Loan, any of the
limitations set forth in Section 2.1(a) shall have been exceeded. During the
Commitment Period, the Borrowers may use the Swingline Sublimit by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only (and denominated in US Dollars).
     (b) The Borrowers shall repay all outstanding Swingline Loans on the
Termination Date, together with accrued and unpaid interest on all Swingline
Loans.
          2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
     (a) Whenever any Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice (which
telephonic notice must be received by the Swingline Lender not later than 1:00
P.M., New York City time, on the proposed Borrowing Date) confirmed promptly in
writing by a Notice of Borrowing, specifying (i) the amount to be borrowed and
(ii) the requested Borrowing Date (which shall be a Business Day during the
Commitment Period). Promptly thereafter, on the Borrowing Date specified in a
Notice of Borrowing in respect of Swingline Loans, the Swingline Lender shall
make available to the Administrative Agent for the account of such Borrower at
the Funding Office an amount in immediately available funds equal to the amount
of the Swingline Loan to be made by the Swingline Lender. Such borrowing will
then be made available to such Borrower by the Administrative Agent crediting
such account as is designated in writing to the Administrative Agent by such
Borrower, with the aggregate of the amounts made available to the Administrative
Agent by the Swingline Lender and in like funds as received by the
Administrative Agent.
     (b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the related Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Credit Loan in favor of such Borrower, in an amount equal to such
Lender’s Percentage of the aggregate amount of the Swingline Loans made to such
Borrower (each a “Refunded Swingline Loan”) outstanding on the date of such
notice, to repay the Swingline Lender. Each Lender shall make the amount of such
Revolving Credit Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of any such Refunded Swingline Loan. Such Borrower irrevocably
authorizes the Swingline Lender to charge any of its accounts maintained with
the Administrative Agent (up to the amount available in each such account) in
order to immediately pay the amount of such Refunded Swingline Loan, to the
extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

-38-



--------------------------------------------------------------------------------



 



     (c) If prior to the time any Revolving Credit Loan would have otherwise
been made pursuant to Section 2.4(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to any Borrower
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.4(b), each Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.4(b), purchase
for cash an undivided participating interest in any such then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Lender’s Percentage times (ii) the
amount of each Swingline Loan then outstanding that were to have been repaid
with such Revolving Credit Loan.
     (d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of Swingline Loans, the Swingline Lender will
distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
     (e) Each Lender’s obligation to make the Loans referred to in
Section 2.4(b) and to purchase participating interests pursuant to
Section 2.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or any Borrower may have against the Swingline
Lender, such Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of any Loan Party, (iv) any
breach of this Agreement or any other Loan Document by any Borrower, any other
Loan Party or any other Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
     (f) Notwithstanding anything to the contrary contained in this Section 2.4,
the Swingline Lender shall not be obligated to make any Swingline Loans at a
time when any other Lender is a Defaulting Lender, unless the Swingline Lender
has entered into arrangements satisfactory to it to eliminate the Swingline
Lender’s risk with respect to any such Defaulting Lender’s funding obligations
hereunder, including by cash collateralizing such Defaulting Lender’s Swingline
Participation Amount. Within one (1) Business Day of written notice by the
Administrative Agent, the relevant Borrower shall deposit into an account held
with the Administrative Agent as collateral solely for the benefit of the
Swingline Lender an amount equal to such Defaulting Lender’s percentage of
outstanding Swingline Loans on such date made by the Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.
          2.5 Commitment Fees, etc.
     (a) The Borrowers agree to pay to the Administrative Agent for the account
of each Lender (other than any Defaulting Lender) a commitment fee for the
period from and including the date hereof to but excluding the last day of the
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Commitment of such Lender

-39-



--------------------------------------------------------------------------------



 



(other than any Defaulting Lender) during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof.
     (b) The Borrowers agree to pay to the Administrative Agent the respective
fees in the amounts and on the dates as set forth in the Fee Letter and any
other fee agreements with the Administrative Agent or any other Lender and to
perform any other obligations contained therein.
          2.6 Termination or Reduction of Revolving Commitments. Except as
otherwise required by Section 2.8(d) hereof, the Borrowers shall have the right,
upon not less than three (3) Business Days’ notice to the Administrative Agent,
to terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that (a) no such termination or reduction of Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, any of the limitations set forth in
Section 2.1(a) would be exceeded, and (b) any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect.
          2.7 Optional Prepayments. Each of the Borrowers and Non-Loan Party
Borrowers may at any time and from time to time prepay any of its Loans, as
provided in Section 2.14, in whole or in part, without premium or penalty, upon
irrevocable Notice of Prepayment delivered to the Administrative Agent no later
than 12:00 Noon, New York City time, three (3) Business Days prior thereto, in
the case of Eurocurrency Loans, CDOR Loans and Alternate Rate Loans, and no
later than 9:00 A.M., New York City time, on the date thereof, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurocurrency Loans, CDOR Loans, Alternate Rate
Loans or ABR Loans; provided, that if a Eurocurrency Loan, CDOR Loan or
Alternate Rate Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, such Borrower or Non-Loan Party Borrower
shall also pay any amounts owing pursuant to Section 2.17. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Loans shall be in an aggregate principal amount equal to
a Currency Increment applicable to the Approved Currency of such Loan being
prepaid. Any such prepayments shall not reduce the Commitments and may be
re-borrowed pursuant the terms and conditions hereof. The application of any
prepayment of Loans pursuant to this Section 2.7 shall be made on a pro rata
basis regardless of Type; provided that, so long as no Default or Event of
Default has occurred and is continuing the Borrowers may specify which
Tranche(s) shall be repaid.
          2.8 Mandatory Prepayments.
     (a) If on any date any Group Member shall receive Net Cash Proceeds from
any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall have
been delivered in respect thereof, concurrently with, and as a condition to
closing of such transaction, on any such date the Loans shall be prepaid in an
amount equal to such Net Cash Proceeds; provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, the Loans shall be prepaid in
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event.
     (b) The Administrative Agent will determine the Spot Rate for (i) each
Approved Currency (other than US Dollars) and (ii) any other Foreign Currency
which has been approved for any component of the Global Borrowing Base, each as
of each Revaluation Date, and promptly advise the Borrowers of such Spot Rates.
If, as of any such Revaluation Date, any of the limitations set forth in
Section 2.1(a) are exceeded (including, without limitation, any

-40-



--------------------------------------------------------------------------------



 



limitation with regard to the Global Borrowing Base or the US Borrowing Base),
the Borrowers and Non-Loan Party Borrowers shall promptly, but not later than
the later of (A) three (3) Business Days after such Revaluation Date or (B) if
any limitation with regard to the Global Borrowing Base or the US Borrowing Base
has been exceeded, the date the related Global Borrowing Base Certificate or US
Borrowing Base Certificate is required to be delivered), make such prepayments
of Loans, to be applied to such Loans, in accordance with Section 2.14, as may
be required in order that none of such limitations in Section 2.1(a) are
thereafter exceeded; provided that if after any such prepayment any portion of
such excess continues to exist (because L/C Obligations constitute a portion
thereof), the applicable Borrowers and Non-Loan Party Borrowers shall, in an
amount not less than the balance of such excess, immediately deposit an amount
in cash in a cash collateral account established with the Administrative Agent,
for the benefit of the Issuing Lender, on terms and conditions satisfactory to
the Administrative Agent.
     (c) The application of any prepayment of Loans pursuant to this Section 2.8
shall be made on a pro rata basis regardless of Type; provided that, so long as
no Default or Event of Default has occurred and is continuing the Borrowers may
specify which Tranche(s) shall be repaid.
     (d) Notwithstanding any other provisions herein, the Borrowers shall make
prepayments of Loans on the Reduction Date, on a non pro rata basis, as may be
necessary in order to cause each Lender’s Extensions of Credit to remain equal
to such Lender’s Percentage (based on Total Commitments) of the Total Extensions
of Credit outstanding on the Reduction Date (immediately following the reduction
of Wells Fargo’s Commitment by the Reduction Amount, if any).
     (e) Each prepayment of the Loans under this Section 2.8 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. Any prepayment pursuant to this Section 2.8 shall not reduce the
Commitments and may be re-borrowed pursuant to the terms and conditions hereof.
          2.9 Conversion and Continuation Options; Selection of Interest
Periods.
     (a) Each Borrower or Non-Loan Party Borrower may elect from time to time to
convert Eurocurrency Loans, CDOR Loans or Alternate Rate Loans made to it to ABR
Loans, by delivering the Administrative Agent an irrevocable Notice of
Conversion/Continuation indicating such election no later than 12:00 Noon, New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurocurrency Loans, CDOR Loans or Alternate
Rate Loans may only be made on the last day of an Interest Period with respect
thereto. Each Borrower or Non-Loan Party Borrower may elect from time to time to
convert ABR Loans made to it to Eurocurrency Loans, CDOR Loans or Alternate Rate
Loans, as applicable, by giving the Administrative Agent prior irrevocable
notice of such election no later than 12:00 Noon, New York City time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor); provided that, no
ABR Loan may be converted into a Eurocurrency Loan, CDOR Loan or Alternate Rate
Loan when any Event of Default has occurred and is continuing and no Swingline
Loan may be converted into Eurocurrency Loan, CDOR Loan or Alternate Rate Loan.
Upon receipt of any such Notice of Conversion/Continuation the Administrative
Agent shall promptly notify each Lender thereof.
     (b) Any Eurocurrency Loan, CDOR Loan or Alternate Rate Loan may be
continued as such upon the expiration of the then current Interest Period with
respect thereto by the

-41-



--------------------------------------------------------------------------------



 



applicable Borrower or Non-Loan Party Borrower delivering an irrevocable Notice
of Conversion/Continuation to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1,
specifying the length of the next Interest Period to be applicable to such
Eurocurrency Loan, CDOR Loan or Alternate Rate Loan, provided that no
Eurocurrency Loan, CDOR Loan or Alternate Rate Loan may be continued as such
when any Event of Default has occurred and is continuing, and provided, further,
that if the applicable Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such Notice of Continuation/Conversion the Administrative Agent shall
promptly notify each Lender thereof.
     (c) For greater certainty, and notwithstanding any of the foregoing, no
conversion hereunder shall be or be deemed to be a discharge, rescission,
extinguishment, novation, issue, repayment, advance, disposition or substitution
of any Loan and any Loan so converted shall continue to be the same obligation
and not a new obligation.
          2.10 Limitations on Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurocurrency
Loans, CDOR Loans and Alternate Rate Loans, and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans, CDOR Loans and Alternate Rate Loans comprising each Tranche
shall be equal to a Currency Increment applicable to the Approved Currency of
such Tranche and (b) no more than twelve (12) Tranches shall be outstanding
hereunder at any one time.
          2.11 Interest Rates and Payment Dates; Currency of Account.
     (a) Each Loan shall bear interest at the applicable Reference Rate plus the
Applicable Margin.
     (b) In addition, the applicable Borrowers shall pay to each Lender, (i) as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Eurocurrency Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.
     (c) If all or a portion of (i) the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), or if a Default or Event of Default
under Section 8(f) has occurred and is continuing,

-42-



--------------------------------------------------------------------------------



 



all outstanding Loans and Reimbursement Obligations (whether or not overdue)
shall bear interest at a rate per annum equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section 2.11 plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans plus 2%, and (ii) any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such non
payment until such amount is paid in full (as well after as before judgment).
     (d) Interest shall be payable in arrears by each Borrower or Non-Loan Party
Borrower on any Loan made to it on each Interest Payment Date for such Loan,
provided that interest accruing pursuant to Section 2.11(c) shall be payable
from time to time on demand.
     (e) Solely for purposes of the Interest Act (Canada), as amended,
(i) whenever interest is to be computed or expressed at any rate (the “Specified
Rate”) on the basis of a year of 360 days or any other period of time less than
a calendar year hereunder, the annual rate of interest to which each such
Specified Rate is equal is such Specified Rate multiplied by a fraction, the
numerator of which is the actual number of days in the relevant year and the
denominator of which is 360 or such other period of time, respectively; (ii) the
principle of deemed reinvestment of interest shall not apply to any interest
calculation hereunder; and (iii) the rates of interest stipulated herein are
intended to be nominal rates and not effective rates or yields.
     (f) Subject to clauses (g) through (j) below, the US Dollar is the currency
of account and payment for any sum due from any Loan Party under any Loan
Document.
     (g) Each repayment of all or any part of any Loan, Reimbursement Obligation
or other Obligation shall be made in the currency in which such Loan or related
Letter of Credit or other Obligation was denominated when incurred.
     (h) Each payment of interest on any Obligation shall be made in the
currency in which underlying Obligation in respect of which the interest is
payable was denominated when that interest accrued.
     (i) Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.
     (j) Any amount expressed to be payable in a currency other than US Dollars
shall be paid in that other currency.
          2.12 Computation of Interest and Fees.
     (a) Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to (i) ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate and (ii) Eurocurrency Loans in Pounds, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower Representative and Lenders of each determination of a
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or any reserve requirements shall become effective as of the
opening of business on the day on which such

-43-



--------------------------------------------------------------------------------



 



change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower Representative and the Lenders of the effective date and the
amount of each such change in interest rate. In computing interest on any Loan,
the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to an ABR Loan being converted from a
Eurocurrency Loan, CDOR Loan or Alternate Rate Loan, the date of conversion of
such Eurocurrency Loan, CDOR Loan or Alternate Rate Loan to such ABR Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to an ABR Loan being converted to a Eurocurrency Loan, CDOR Loan or Alternate
Rate Loan, the date of conversion of such ABR Loan to such Eurocurrency Loan,
CDOR Loan or Alternate Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.
     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Group Members and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).
          2.13 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon each Group Member) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate, CDOR Rate or Alternate Rate,
as applicable, for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate, CDOR Rate or Alternate Rate, as applicable,
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and Lenders as soon as practicable thereafter. If such notice is given
(i) any Eurocurrency Loans, CDOR Loans or Alternate Rate Loans, as applicable,
requested to be made on or after the first day of such Interest Period shall be
made as ABR Loans, (ii) any Loans that were to have been converted on the first
day of or during such Interest Period to Eurocurrency Loans, CDOR Loans or
Alternate Rate Loans, as applicable, shall be continued as ABR Loans and
(iii) any outstanding Eurocurrency Loans, CDOR Loans or Alternate Rate Loans, as
applicable, shall be converted, on the last day of the then-current Interest
Period to an ABR Loan. Until such notice has been withdrawn by the
Administrative Agent, no further Eurocurrency Loans, CDOR Loans or Alternate
Rate Loans, as applicable, shall be made or continued as such, nor shall any
Group Member have the right to convert Loans to Eurocurrency Loans, CDOR Loans
or Alternate Rate Loans, as applicable. The provisions of Section 2.9 shall
apply to this Section 2.13 mutatis mutandis.
          2.14 Pro Rata Treatment and Payments.
     (a) Each Borrowing, each payment on account of any Loan, interest thereon
or commitment fee, and each reduction of the Commitments shall be made pro rata
according to the respective Percentages of the Lenders.

-44-



--------------------------------------------------------------------------------



 



     (b) All payments (including prepayments) of any Loan, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in immediately available funds. The Administrative Agent
shall distribute such payments to the Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on Eurocurrency
Loans, CDOR Loans or Alternate Rate Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurocurrency Loan, CDOR Loan or Alternate Rate
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
     (c) Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the relevant
Borrower or Non-Loan party Borrower a corresponding amount. If a Defaulting
Lender has not made available to the Administrative Agent by the required time
on the Borrowing Date therefor (a “Funding Default”), such Defaulting Lender
shall pay to the Administrative Agent, on demand, such amount with interest
thereon, at a rate equal to the greater of (i) the Federal Funds Effective Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If any Lender’s share of a Borrowing is not made available to
the Administrative Agent by such Lender within three Business Days after the
related Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the related Borrower or Non-Loan Party Borrower.
     (d) Unless the Administrative Agent shall have been notified in writing by
any Borrower or Non-Loan Party Borrower prior to the date of any payment due to
be made by such Borrower or Non-Loan Party Borrower hereunder that such Borrower
or Non-Loan Party Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower or Non-Loan Party
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by such Borrower or Non-Loan Party Borrower
within three (3) Business Days after such due date, the Administrative Agent
shall be entitled to recover, on demand, from each Lender to which any amount
which was made available pursuant to the preceding sentence, such amount with
interest thereon at the rate per annum equal to the daily average Federal Funds
Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against any Borrower or Non-Loan Party
Borrower.
     (e) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its reasonable discretion at any time or from time
to time, without any Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make Swingline

-45-



--------------------------------------------------------------------------------



 



Loans to any Borrower in an aggregate amount equal to the portion of the
Obligations constituting interest and fees from time to time due and payable by
such Borrower to itself or any Lender (including without limitation Obligations
with respect to Swingline Loans and Reimbursement Obligations), and apply the
proceeds of any such Swingline Loan to those Obligations; provided that, after
giving effect to any such Swingline Loan, the Total Extensions of Credit will
not exceed the Total Commitments.
          2.15 Requirements of Law.
     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:
          (i) shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application, any Loan made
by it, or change the basis of taxation of payments to such Lender in respect
thereof (except for (i) Taxes covered by Section 2.16 (which includes, for the
avoidance of doubt, any Excluded Taxes which would have been covered by
Section 2.16 but were not covered by virtue of being Excluded Taxes) and
(ii) changes in the rate of tax on the overall net income of such Lender);
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the Reference
Rate or Section 2.11(b) hereof; or
          (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans, CDOR Loans or Alternate Rate
Loans, or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the relevant
Borrower or Non-Loan Party Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable. If any Lender becomes entitled to
claim any additional amounts pursuant to this paragraph, it shall promptly
notify the relevant Borrower or Non-Loan Party Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
     (b) If any Lender shall have determined that the adoption of or any change
in any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Loans or Letters of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the relevant Borrower or Non-Loan Party Borrower (with a copy
to the Administrative Agent) of a written request therefor, the relevant
Borrower or Non-

-46-



--------------------------------------------------------------------------------



 



Loan Party Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such corporation for such reduction.
     (c) A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by any Lender to the relevant Borrower or Non-Loan Party
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. Notwithstanding anything to the contrary in this
Section 2.15 incurred more than nine (9) months prior to the date that such
Lender notifies such Borrower or Non-Loan Party Borrower of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of each Borrower and Non-Loan Party Borrower pursuant to this
Section 2.15 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
          2.16 Taxes.
     (a) All payments made by or on behalf of any Borrower or Non-Loan Party
Borrower under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes,
unless such deduction or withholding is required by law. If any Taxes or Other
Taxes are required by law to be deducted or withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
so that the Administrative Agent or such Lender (after payment of all Taxes and
Other Taxes including Taxes or Other Taxes attributable to amounts payable under
this Section 2.16) receives an amount equal to the sum it would have received
had no such deductions or withholdings been or required to be made. Each
Borrower and Non-Loan Party Borrower shall indemnify the Administrative Agent
and each Lender within ten (10) Business Days after written demand therefor, for
the full amount of any Taxes or Other Taxes (including Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.16) paid by the Administrative Agent or such Lender and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate stating the
amount of such payment or liability and setting forth in reasonable detail the
calculation thereof delivered to the relevant Borrower or Non-Loan Party
Borrower by the Administrative Agent or a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender shall be conclusive absent manifest error. Statements payable
by any Borrower or Non-Loan Party Borrower pursuant to this Section 2.16 shall
be submitted to the relevant Borrower or Non-Loan Party Borrower at the address
specified under Section 11.2.
     (b) In addition, each Borrower and Non-Loan Party Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
     (c) Whenever any amounts are required to be paid by any Borrower or
Non-Loan Party Borrower in accordance with paragraph (a) or (b) of Section 2.16,
as promptly as possible thereafter such Borrower or Non-Loan Party Borrower
shall send to the Administrative Agent for its own account or for the account of
the relevant Lender, as the case may be, a certified copy of an original
official receipt received by such Borrower or Non-Loan Party Borrower showing
payment thereof. If any Borrower or Non-Loan Party Borrower fails to pay such
amounts when due to the appropriate Governmental Authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, such Borrower or Non-Loan Party

-47-



--------------------------------------------------------------------------------



 



Borrower shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
     (d) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which any Borrower or
Non-Loan Party Borrower is a resident for tax purposes, or any treaty to which
such jurisdiction is a party, with respect to payments hereunder or under any
other Loan Document shall, to the extent it may lawfully do so, cooperate with
such Borrower or Non-Loan Party Borrower or the Administrative Agent (as the
case may be) in completing promptly any necessary procedural formalities
proscribed by applicable Requirements of Law, including delivery to such
Borrower or Non-Loan Party Borrower (with a copy to the Administrative Agent) or
the Administrative Agent (as the case may be), at the time or times prescribed
by applicable Requirements of Law, or reasonably requested by such Borrower or
Non-Loan Party Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Requirements of Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by such Borrower or Non-Loan
Party Borrower or the Administrative Agent, shall, to the extent it may lawfully
do so, deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by such Borrower or Non-Loan Party Borrower or the
Administrative Agent as will enable such Borrower or Non-Loan Party Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the above two sentences, in the case of taxes other
than United States, United Kingdom or Canadian taxes the completion, execution
and submission of the foregoing forms shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would be otherwise disadvantageous
to such Lender in any material respect.
     (e) Without limiting the generality of the foregoing Section 2.16(d),
(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and (B) any Foreign Lender shall, to the extent it may
lawfully do so, deliver to the such Borrower or Non-Loan Party Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or Non-Loan Party Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable, if any:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party;
          (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
successor form);
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form

-48-



--------------------------------------------------------------------------------



 



of Exhibit G, or any other form approved by the Administrative Agent, to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower or Non-Loan Party Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W 8BEN (or successor form);
          (iv) any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirements of Law to permit such Borrower or
Non-Loan Party Borrower to determine the withholding or deduction required to be
made; or
          (v) if a payment made to a Foreign Lender under any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such
Foreign Lender fails to comply with any requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
documentation as required under FATCA, and may reasonably be requested by the
Borrowers or the Administrative Agent, to establish that such Lender (w) has
entered into agreement with the IRS as necessary to establish that an exemption
from withholding under FATCA, and (x) has complied with any certification,
documentation, information, reporting and other requirements necessary to
establish an exemption from withholding under FATCA. To the extent that the
relevant documentation provided pursuant to this paragraph is rendered obsolete
or inaccurate in any material respect as a result of changes in circumstances
with respect to the status of a Foreign Lender, such Foreign Lender shall, to
the extent permitted by applicable law, deliver to the Borrowers and the
Administrative Agent revised and/or updated documentation sufficient for the
Borrowers and the Administrative Agent to confirm such Foreign Lender’s
compliance with their respective obligations under FATCA.
     (f) Nothing in the foregoing Section 2.16(d) shall require a UK Treaty
Lender to register under the Double Taxation Treaty Passport Scheme administered
by HMRC or to apply this scheme to any Commitment if it has so registered.
     (g) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or Non-Loan Party Borrower or with
respect to which any Borrower or Non-Loan Party Borrower has paid additional
amounts pursuant to this Section 2.16, it shall pay over such refund to such
Borrower or Non-Loan Party Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower or Non-Loan Party
Borrower under this Section 2.16 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Borrower or Non-Loan Party Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower or
Non-Loan Party Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Group Member or any other Person. Any such Lender shall
determine, in its sole discretion, whether to claim any tax refund.

-49-



--------------------------------------------------------------------------------



 



     (h) If a Lender considers itself to be a UK Non-Bank Lender when it becomes
a party to this Agreement as a Lender, it shall provide a Tax Confirmation to
any UK Borrower or Non-Loan Party Borrower that is a UK Subsidiary on entering
into this Agreement.
     (i) A UK Non-Bank Lender must promptly notify any UK Borrower or Non-Loan
Party Borrower that is a UK Subsidiary and the Administrative Agent of any
change in the position from that set out in the Tax Confirmation.
     (j) Any UK Borrower or Non-Loan Party Borrower that is a UK Subsidiary
shall promptly upon becoming aware that any Taxes or Other Taxes are required by
law to be deducted or withheld from any amounts payable to the Administrative
Agent or any Lender hereunder (or that there is any change in the rate or the
basis of any such deduction or withholding) notify the Administrative Agent
accordingly. Similarly, a Lender shall notify the Administrative Agent on
becoming so aware in respect of a payment payable to that Lender. If the
Administrative Agent receives such notification from a Lender it shall notify
the affected UK Borrowers or Non-Loan Party Borrowers that are UK Subsidiaries.
     (k) If any Borrower or Non-Loan Party Borrower is required by law to
deducted or withhold any Taxes or Other Taxes from any amounts payable to the
Administrative Agent or any Lender hereunder, that Borrower or Non-Loan Party
Borrower must make the appropriate deduction or withholding and any payment
required in connection with such deduction or withholding within the time
allowed and in the minimum amount required by law
     (l) Each Lender which becomes a party to this Agreement after the date of
this Agreement shall, as soon as reasonably practicable on becoming a party to
this Agreement, confirm in writing to the Borrowers and the Administrative Agent
(and without liability to any Loan Party) which of the following categories it
falls in: (i) not a UK Qualifying Lender; (ii) a UK Bank Lender; (iii) a UK
Non-Bank Lender; or (iv) a UK Treaty Lender. If any such Lender fails to
indicate its status in accordance with this paragraph (l) of Section 2.16, then
such Lender shall be treated for the purposes of this Agreement (including by
each UK Borrower or Non-Loan Party Borrower that is a UK Subsidiary) as if it is
not a UK Qualifying Lender until such time as it notifies the Administrative
Agent which category applies.
     (m) All amounts set out or expressed in a Loan Document to be payable by
any Borrower or Non-Loan Party Borrower to the Administrative Agent or any
Lender which (in whole or in part) constitute consideration for a supply for VAT
purposes shall be deemed to be exclusive of any VAT which is chargeable on that
supply, and accordingly, subject to what follows, if VAT is or becomes
chargeable on any supply made by the Administrative Agent or any Lender to any
Borrower or Non-Loan Party Borrower under a Loan Document, the relevant Borrower
or Non-Loan Party Borrower must pay to the Administrative Agent or the relevant
Lender (in addition to and at the same time as paying the consideration) an
amount equal to the amount of the VAT, subject to the Administrative Agent or
the relevant Lender (as appropriate) having delivered to that Borrower or
Non-Loan Party Borrower a proper invoice in respect of that VAT. If VAT is or
becomes chargeable on any supply made by the Administrative Agent or any Lender
(the “Supplier”) to any other Lender or, where the Supplier is a Lender, to the
Administrative Agent (the “Recipient”) under a Loan Document, and any Borrower
or Non-Loan Party Borrower (the “Subject Party”) is required by the terms of any
Loan Document to pay an amount equal to the consideration for such supply to the
Supplier (rather than being required to reimburse the Recipient in respect of
that consideration), such Borrower or Non-Loan Party Borrower shall also pay to
the Supplier (if that Supplier is required to account for the VAT) or the
Recipient (if the Recipient is required to account for the VAT) (in addition to
and at the same

-50-



--------------------------------------------------------------------------------



 



time as paying such amount) an amount equal to the amount of such VAT. The
Recipient will promptly pay to the Subject Party an amount equal to any credit
or repayment obtained by the Recipient from the relevant tax authority which the
Recipient reasonably determines is in respect of such VAT. In addition, where a
Loan Document requires a Borrower or Non-Loan Party Borrower to reimburse or
indemnify the Administrative Agent or any Lender for any cost or expense, the
Borrower or Non-Loan Party Borrower shall reimburse or indemnify (as the case
may be) the Administrative Agent or the Lender for the full amount of such cost
or expense, including such part thereof as represents VAT, save to the extent
that the Administrative Agent or the Lender reasonably determines that it is
entitled to a credit in respect of such VAT from the relevant taxation
authority.
     (n) The agreements in this Section 2.16 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.17 Indemnity. Each Borrower or Non-Loan Party Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any loss or
expense that such Lender may sustain or incur as a consequence of (a) default by
such Borrower or Non-Loan Party Borrower in making a borrowing of, conversion
into or continuation of Eurocurrency Loans, CDOR Loans or Alternate Rate Loans,
after such Borrower or Non-Loan Party Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (b) default by such
Borrower or Non-Loan Party Borrower in making any prepayment of Eurocurrency
Loans, CDOR Loans or Alternate Rate Loans or any conversion from Eurocurrency
Loans, CDOR Loans or Alternate Rate Loans after such Borrower has given a notice
thereof in accordance with the provisions of this Agreement or (c) the making of
a prepayment of Eurocurrency Loans, CDOR Loans or Alternate Rate Loans on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, reduced, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, reduce, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, reduce,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest or other return
for such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank market. A certificate as to any amounts payable pursuant to this
Section 2.17 submitted to such Borrower or Non-Loan Party Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
          2.18 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.15 or 2.16(a)
with respect to such Lender, it will, if requested by the any Borrower or
Non-Loan Party Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section 2.18 shall affect or postpone any of the obligations of
any Borrower or Non-Loan Party Borrower or the rights of any Lender pursuant to
Section 2.15 or 2.16(a).
          2.19 Replacement of Lenders. Any Borrower shall be permitted to
replace any Lender that (a) requests reimbursement from such Borrower for
amounts owing pursuant to Section 2.15 or 2.16(a), (b) defaults in its
obligation to make Revolving Credit Loans hereunder or (c) has not consented

-51-



--------------------------------------------------------------------------------



 



to a proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 11.1 that requires the consent of all
Lenders and which has been approved by the Required Lenders as provided in
Section 11.1, with a Lender or Eligible Assignee; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) in the case of
clause (a), prior to any such replacement, such Lender shall have taken no
action under Section 2.18 so as to eliminate the continued need for payment of
amounts owing pursuant to Section 2.15 or 2.16(a), (iii) the replacement
financial institution or other commercial lending institution shall purchase, at
par, all Revolving Credit Loans and other amounts owing to such replaced Lender
on or prior to the date of replacement, (iv) such Borrower shall be liable to
such replaced Lender under Section 2.17 if any Eurocurrency Loans, CDOR Loans or
Alternate Rate Loans owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or other commercial lending institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vi) the
replaced Lender shall be deemed to have made such replacement in accordance with
the provisions of Section 11.6 (provided that such Borrower shall be obligated
to pay any registration and processing fee referred to therein), (vii) until
such time as such replacement shall be consummated, such Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.15, 2.16(a) or
2.16(c), as the case may be, and (viii) any such replacement shall not be deemed
to be a waiver of any rights that any Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. Upon any such assignment,
such replaced Lender shall no longer constitute a “Lender” for purposes hereof;
provided that any rights of such replaced Lender to indemnification hereunder
shall survive as to such replaced Lender. In the event that a replaced Lender
does not execute an Assignment and Assumption pursuant to Section 11.6 within
three (3) Business Days after receipt by such replaced Lender of notice of
replacement pursuant to this Section 2.19 and presentation to such replaced
Lender of an Assignment and Assumption evidencing an assignment pursuant to this
Section 2.19, such Borrower shall be entitled (but not obligated), upon receipt
by the replaced Lender of all amounts required to be paid under this
Section 2.19, to execute such an Assignment and Assumption on behalf of such
replaced Lender, and any such Assignment and Assumption so executed by such
Borrower, the replacement Lender and, to the extent required pursuant to
Section 11.6, the Administrative Agent, the Swingline Lender and the Issuing
Lender, shall be effective for purposes of this Section 2.19 and Section 11.6.
For greater certainty, and notwithstanding any of the foregoing, no replacement
hereunder shall be or be deemed to be a discharge, rescission, extinguishment,
novation, issue, repayment, advance, disposition or substitution of any
Revolving Credit Loan and any Revolving Credit Loan so assumed shall continue to
be the same obligation and not a new obligation.
          2.20 Notes. If so requested by any Lender by written notice to any
Borrower or Non-Loan Party Borrower (with a copy to the Administrative Agent),
such Borrower or Non-Loan Party Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 11.6) (promptly after such
Borrower’s or Non-Loan Party Borrower’s receipt of such notice) a Note or Notes
to evidence such Lender’s Loans to such Borrower or Non-Loan Party Borrower.
          2.21 Borrower Representative. Each Borrower and each Non-Loan Party
Borrower hereby designates, appoints, authorizes and empowers DFG as its and its
Subsidiaries agent to act as specified in this Agreement and each of the other
Loan Documents (acting in such capacity, the “Borrower Representative”) and DFG
hereby acknowledges such designation, authorization and empowerment, and accepts
such appointment. Each Borrower and each Non-Loan Party Borrower hereby
irrevocably authorizes and directs DFG to take such action on its and its
Subsidiaries behalf under the provisions of this Agreement and the other Loan
Documents, and any other instruments, documents and agreements referred to
herein or therein, and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of DFG by
the respective terms and

-52-



--------------------------------------------------------------------------------



 



provisions hereof and thereof, and such other powers as are reasonably
incidental thereto, including, without limitation, to take the following actions
for and on their behalf:
          (i) to submit on behalf of each Borrower or Non-Loan Party Borrower,
requests for Loans and Letters of Credit, and continuations and conversions
thereof, in accordance with the provisions of this Agreement; and
          (ii) to submit and receive on behalf of any Group Member, Compliance
Certificates and all other certificates, notices and other communications given
or required to be given hereunder.
     (b) DFG is further authorized and directed by each Borrower to take all
such actions on behalf of such Borrower or Non-Loan Party Borrower necessary to
exercise the specific power granted in (a) above and to perform such other
duties hereunder and under the other Loan Documents, and deliver such documents
as delegated to or required of DFG by the terms hereof or thereof. The agency
relationship established pursuant to this Section 2.21 is for administrative
convenience only and such agency relationship shall not extend to any matter
outside the scope of the Loan Documents.
     (c) The administration by the Administrative Agent and the Lenders of the
Loans and Letters of Credit under this Agreement as a co-borrowing facility with
a funds administrator in the manner set forth herein is solely as an
accommodation to the Borrowers and the Non-Loan Party Borrowers and at their
request and none of the Administrative Agent, the Issuing Lender, the Swingline
Lender nor any other Lender shall incur any liability to any Loan Party as a
result thereof.
     2.22 Increase in Commitments.
     (a) So long as no Default or Event of Default has occurred and is
continuing or would result therefrom and the Total Commitments have not been
voluntarily reduced, upon notice to the Administrative Agent, at any time after
the Closing Date but prior to the Termination Date, the Borrowers may request
one or more Additional Commitments; provided that: (i) after giving effect to
any such addition, the minimum aggregate amount of Additional Commitments that
have been added pursuant to this Section 2.22 shall not exceed $50,000,000;
(ii) any such addition shall be in an aggregate amount of $10,000,000 or any
whole multiple of $5,000,000 in excess thereof; and (iii) no Lender shall be
required to participate in the Additional Commitments.
     (b) If any Additional Commitments are added in accordance with this Section
2.22, the Administrative Agent and the Borrowers shall determine the effective
date (the “Additional Commitments Effective Date”) of such addition and the
amount of, and the Persons who will provide, such Additional Commitments. The
Administrative Agent shall promptly notify the Borrowers and Lenders (which may
include Persons reasonably acceptable to the Administrative Agent and the
Borrowers that were not Lenders prior to the Additional Commitments Effective
Date) of the final amount of such addition and the Additional Commitments
Effective Date, as well as the respective interests in such Lender’s Extensions
of Credit, in each case subject to the assignments contemplated by this Section
2.22. As conditions precedent to such addition: (i) the representations and
warranties contained in Section 4 and the other Loan Documents (including all
documents required pursuant to Section 2.22(c)) shall be true and correct on and
as of the Additional Commitments Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct

-53-



--------------------------------------------------------------------------------



 



as of such earlier date; (ii) no Default or Event of Default shall exist
immediately before or immediately after giving effect to such addition; without
limiting the generality of the foregoing, the Borrowers shall be in Pro Forma
Compliance with the financial covenants set forth in Section 7.1 after giving
effect to the making of any Extensions of Credit in connection with such
addition; (iii) the Borrowers, the Administrative Agent and Lenders (including
any new Lenders being added in connection with such addition) shall have entered
into all documents required pursuant to Section 2.22(c), and the Borrowers shall
have complied with all of the conditions precedent to the effectiveness of such
addition as provided in such documents (including any requirement to pay fees
and expenses to any or all of Administrative Agent, Arranger and Lenders,
including any new Lenders); and (iv) the Borrowers shall have delivered to
Administrative Agent a certificate dated as of the Additional Commitments
Effective Date signed by a Responsible Officer of the Borrowers, certifying as
to the truth, accuracy and correctness of the matters set forth in the
immediately preceding clauses (i) and (ii). On each Additional Commitments
Effective Date, each applicable Lender, Eligible Assignee or other Person who is
providing an Additional Commitment shall become a “Lender” for all purposes of
this Agreement and the other Loan Documents. Any Additional Extension of Credit
shall be a “Extension of Credit” for all purposes of this Agreement and the
other Loan Documents. In furtherance of the foregoing, on any Additional
Commitments Effective Date on which Additional Commitments are made, subject to
the satisfaction of the other terms and conditions contained in this Section
2.22: (1) each of the existing Lenders shall assign to each Person providing an
Additional Commitment, and each such Person shall purchase from each of the
existing Lenders, in an amount equal to the Outstanding Amount thereof (together
with accrued but unpaid interest thereon), such interests in the Extensions of
Credit outstanding on such date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Extensions of Credit
will be held by existing Lenders and the Person making the Additional
Commitments ratably in accordance with their Percentage after giving effect to
the addition of such Additional Commitments to the existing Commitments; and
(2) each Person making an Additional Commitment shall be deemed for all purposes
to have made a Commitment and each Additional Extension of Credit shall be
deemed, for all purposes, an Extension of Credit.
     (c) Any other terms of and documentation entered into in respect of any
Additional Commitments provided in each case pursuant to this Section 2.22 shall
be consistent with the Commitments (including with respect to voluntary and
mandatory prepayments). Any Additional Commitments made or provided pursuant to
this Section 2.22 shall be evidenced by one or more entries in the Register
maintained by Administrative Agent in accordance with the provisions set forth
in Section 11.6(b)(iv).
     (d) This Section 2.22 shall supersede any provisions in Section 11.1 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Additional Commitment, as the
case may be.
SECTION 3 LETTERS OF CREDIT
     3.1 Letter of Credit Availability.
     (a) Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue standby letters of credit (“Letters of Credit”) for the account
of any Borrower on any Business Day during the Commitment Period (other than the
five (5) Business Days prior to the Termination Date) in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing

-54-



--------------------------------------------------------------------------------



 



Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Sublimit,
or (ii) if the limitations set forth in Section 2.1(a) shall have been exceeded
following such issuance. Each Letter of Credit shall (i) be denominated in an
Approved Currency, (ii) have a stated amount in a Currency Increment applicable
to the Approved Currency of such Letter of Credit or such lesser amount as is
acceptable to the Issuing Lender, (iii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
(5) Business Days prior to the Termination Date, provided that any Letter of
Credit with a one-year term may provide for the renewal or extension thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above); and provided, further, that the Issuing Lender
shall not renew or extend any such Letter of Credit if it has received written
notice that an Event of Default has occurred and is continuing or any of the
conditions set forth in Section 5.2 are not satisfied immediately prior to the
date of the decision to renew or extend such Letter of Credit, and (iv) be
otherwise acceptable in all respects to the Issuing Lender.
     (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if (i) a Funding Default exists, unless the Issuing Lender has
entered into arrangements satisfactory to it and the Borrowers to eliminate the
Issuing Lender’s risk with respect to the participation in Letters of Credit of
the Defaulting Lender, including by cash collateralizing such Defaulting
Lender’s Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit and the amount of each draft paid by the
Issuing Lender thereunder or (ii) such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.2 Procedure for Issuance of Letter of Credit. Any Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit in any
Approved Currency by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and such Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to such Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).
          3.3 Fees and Other Charges.
     (a) The requesting Borrower will pay a fee on the average aggregate daily
undrawn and unexpired amount of each Letter of Credit issued on its behalf, each
such fee at a per annum rate equal to the Applicable Margin then in effect with
respect to Eurocurrency Loans, shared ratably among the Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date of such
Letter of Credit. In addition, the requesting Borrower shall pay to the Issuing
Lender directly for its own account, in advance, on the date of issuance of each
Letter of Credit issued on its behalf, for the period from such date to but not
including the same day in the third full month following such issuance date and,
thereafter, on such date in each third month thereafter and on the expiration
date of such Letter of Credit, a fronting fee calculated at the per

-55-



--------------------------------------------------------------------------------



 



annum rate of 0.25% on the amount available for drawing under such Letter of
Credit on such payment date.
     (b) In addition to the foregoing fees, the requesting Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
on its behalf.
     3.4 L/C Participations.
     (a) The Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder. Each L/C
Participant agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
relevant Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, any Loan Party or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of any Loan Party, (iv) any breach of this Agreement or
any other Loan Document by any Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing
     (b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section 3.4(b) shall be conclusive in the absence of manifest error.
     (c) Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower on whose behalf such Letter of Credit was issued, or

-56-



--------------------------------------------------------------------------------



 



otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
          3.5 Reimbursement Obligation of the Borrowers. If any draft is paid
under any Letter of Credit, the requesting Borrower shall reimburse the Issuing
Lender with respect to any Letter of Credit issued on its behalf for the
following amounts (a) the draft so paid and (b) any taxes, fees, charges or
other costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the requesting Borrower receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., New York City time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
such Borrower receives such notice. Each such payment shall be made to the
Issuing Lender at its address for notices referred to herein in the currency in
which the underlying Letter of Credit was made and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.11(b) and (y) thereafter, Section 2.11(c).
          3.6 Obligations Absolute. The Borrowers’ obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that any
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrowers also agree with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among any Group Member and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of any Group Member against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrowers agree that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Group Members and shall not result in any
liability of the Issuing Lender to any Group Member.
          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
related Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to any Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit, or any other agreement submitted by any
Borrower to, or entered into by any Borrower with, the Issuing Lender or any
other Person relating to any Letter of Credit, is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall control.

-57-



--------------------------------------------------------------------------------



 



          3.9 Existing Letters of Credit. The standby letters of credit,
identified on Schedule 3.9, issued by Wells Fargo, as “Issuing Bank” under the
Existing Credit Agreement shall be deemed to be, and shall remain outstanding
as, Letters of Credit under this Agreement.
SECTION 4 REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, Holdings and the Borrowers hereby jointly and severally represent and
warrant to the Administrative Agent and each Lender that:
          4.1 Financial Condition. The audited consolidated balance sheets of
Holdings and its consolidated Subsidiaries as at June 30, 2008, June 30, 2009
and June 30, 2010, and the related consolidated statements of income and of cash
flows for the Fiscal Years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young LLP, present fairly the consolidated
financial condition of Holdings and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective Fiscal Years then ended. The unaudited consolidated
balance sheet of Holdings and its consolidated Subsidiaries as at December 31,
2010, and the related unaudited consolidated statements of income and cash flows
for the fiscal quarter ended on such dates, present fairly the consolidated
financial condition of Holdings and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the fiscal quarter then ended (subject to normal year end audit and
quarter end adjustments and the absence of footnotes). All such audited
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). Other than as set forth (in reasonable detail and with
related amounts) on (a) Schedule 4.1(a), no Group Member has, as of the Closing
Date, any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent audited financial statements referred to in this paragraph, and (b)
Schedule 4.1(b), during the period from January 1, 2010, to and including the
date hereof there has been no Material Acquisition or Material Disposition.
          4.2 No Change. Since June 30, 2010, there has been no development or
event that has had or could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          4.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, the legal
right and holds all material Governmental Approvals necessary, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except to the extent that
the failure to so qualify could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law (including those necessary for each
Group Member to conduct the business in which it is currently engaged) except to
the extent that the failure to comply therewith could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          4.4 Power; Authorization; Enforceable Obligations. Each Group Member
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is

-58-



--------------------------------------------------------------------------------



 



a party, if any, and to obtain any extensions of credit to be obtained by it
hereunder. Each Group Member has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party, if any, and, to authorize any extensions of credit to be obtained
by it on the terms and conditions of this Agreement. No Governmental Approval or
consent or authorization of, filing with, notice to or other act by or in
respect of, any other Person is required in connection with the extensions of
credit hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) Governmental Approvals, consents, authorizations, filings and notices
described in Schedule 4.4, which Governmental Approvals, consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect and (ii) the filings referred to in Section 4.19. Each Loan
Document has been duly executed and delivered on behalf of each Group Member
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Group
Member party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such Contractual Obligation (other than the Liens created by the
Security Documents). No Requirement of Law or Contractual Obligation applicable
to any Group Member could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          4.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or any Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Schedule 4.6 sets forth any litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Holdings or any Borrower,
threatened by or against any Group Member or against any of their respective
properties or revenues which, as of the Closing Date, could reasonably be
expected to involve amounts in issue in excess of $15,000,000.
          4.7 No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
          4.8 Ownership of Property; Liens. Each Group Member has title in fee
simple or good and marketable title to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property, and none of such property is subject to any Lien except
Permitted Liens.
          4.9 Intellectual Property. To Holdings’ and each Borrower’s knowledge
after due inquiry, such Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any Group Member’s Intellectual Property,
nor does Holdings or any Borrower know of any valid basis for any such claim. To
Holdings’ and each Borrower’s knowledge

-59-



--------------------------------------------------------------------------------



 



after due inquiry, the use of Intellectual Property by any Group Member, and the
conduct of each Group Member’s business, as currently conducted, does not
infringe on or otherwise violate the rights of any Person in any material
respect. No claims are pending or, to the knowledge of Holdings or any Borrower,
threatened to the effect that the operations of any Group Member infringe upon
or violate the rights of any other person under any Intellectual Property.
          4.10 Taxes. Each Group Member has filed or caused to be filed all
federal, state, provincial, territorial, foreign and other material tax returns
that are required to be filed and has paid all taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no material tax Lien has been filed, and,
to the knowledge of Holdings and each Borrower, no claim is being asserted, with
respect to any such tax, fee or other charge.
          4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other Extensions of Credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock”, within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect, in any manner that violates the provisions of the Regulations of the
Board applicable to the Loan Parties or (b) for any purpose that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, each Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1, as applicable, referred to in
Regulation U.
          4.12 Labor Matters. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against any Group Member pending or, to
the knowledge of Holdings or any Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.
          4.13 ERISA; Pensions. Neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or
Section 302 of ERISA) has occurred during the five year period prior to the date
on which this representation is made or deemed made with respect to any Plan,
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period. The present value of all accrued benefits under each Single
Employer Plan (based on those assumptions used to fund such Plans) did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. No Commonly Controlled Entity has
had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a material liability under
ERISA, and no Commonly Controlled Entity would become subject to any material
liability under ERISA if the any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
No such Multiemployer Plan is in Reorganization or Insolvent. Each Canadian
Pension Plan (to the extent any may exist) that is required to be funded is
fully funded on a going-concern and solvency basis using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles. No

-60-



--------------------------------------------------------------------------------



 



promises of benefit improvements under any Canadian Pension Plan have been made
except where such improvement would not result in a solvency deficiency or going
concern unfunded liability in the affected Canadian Pension Plan. All material
obligations of each Group Member (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements therefor have been performed
on a timely basis, and, without limiting the generality of the foregoing, all
contributions or premiums required to be made or paid by each Group Member to
any Canadian Pension Plan have been made or paid in a timely fashion in
accordance with the terms of such Canadian Pension Plan and all Requirements of
Law. All employee contributions to all Canadian Pension Plans by way of
authorized payroll deduction or otherwise have been properly withheld or
collected by and fully paid into such plans in a timely manner. There have been
no improper withdrawals or applications of the assets of any Canadian Pension
Plan. Each Group Member’s sole obligation to or in respect of any Canadian
Pension Plan that is a “multi-employer”, “specified multi-employer” or
“multi-unit” pension plan is to make monetary contributions to such plan in the
amounts and in the manner set forth in the applicable collective agreement(s).
No Group Member is or has at any time (a) on or after April 27, 2004 been an
employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme in the United Kingdom which is not a money purchase
scheme (both terms as defined in the Pensions Schemes Act 1993), or (b) been
“connected” with or an “associate” of (as those terms are used in Sections 39
and 43 of the Pensions Act 2004) such an employer.
          4.14 Investment Company Act; Other Regulations. No Borrower or
Non-Loan Party Borrower is (a) an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or (b) subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.
          4.15 Subsidiaries. As of the Closing Date, (a) Schedule 4.15 sets
forth the name and jurisdiction of organization of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Group Member, and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Group Member other than Holdings
(including any contractual right of pre-emption or conversion), except as
created by the Loan Documents.
          4.16 Use of Proceeds. The proceeds of the Loans, the Swingline Loans
and the Letters of Credit shall be used to (a) finance Permitted Acquisitions,
ongoing working capital and for other general corporate purposes of the
Borrowers and (b) pay certain fees and expenses incurred in connection with the
consummation of the transactions described in the Loan Documents.
          4.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to result in the payment of a Material Environmental
Amount:
     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business

-61-



--------------------------------------------------------------------------------



 



operated by any Group Member (the “Business”), nor does Holdings or any Borrower
have knowledge or reason to believe that any such notice will be received or is
being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Holdings or any Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
     (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
          4.18 Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party or Non-Loan
Party Borrower to the Administrative Agent, Lenders or any other Secured Party,
or any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections contained
in the materials referenced above are based upon good faith estimates and
assumptions believed by management of each Borrower to be reasonable at the time
made and as of the Closing Date (with respect to such projections delivered
prior to the Closing Date), it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party or Non-Loan Party
Borrower that could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.
          4.19 Security Documents.

-62-



--------------------------------------------------------------------------------



 



     (a) Subject to any applicable Reservation, if any, each of the Canadian
Security Agreements, is effective to create in favor of the Administrative
Agent, for the benefit of each of the Non-US Obligations Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of (i) the Capital Stock described in
any Canadian Security Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities, when
certificates representing such Capital Stock are delivered to the Administrative
Agent, and (ii) in the case of the other Collateral not described in clause
(i) constituting personal property described in the Canadian Security
Agreements, when the financing statements and other filings, agreements and
actions specified on Schedule 4.19(a) in appropriate form are executed and
delivered, performed or filed in the offices specified on Schedule 4.19(a), as
the case may be, the Administrative Agent, for the benefit of the Non-US
Obligations Secured Parties, shall, subject to any applicable Reservation, have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations of the Loan Parties and in each case prior and
superior in right to any other Person (except, in the case of Capital Stock,
Permitted Capital Stock Liens and, in the case of all other Collateral,
Permitted Liens).
     (b) Subject to any applicable Reservation, if any, (i) the UK Security
Agreements are effective to create in favor of the Security Trustee, for the
benefit of the Non-US Obligations Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof, (ii) the UK Share Charge Agreements are effective to create in
favor of the Security Trustee, for the benefit of the applicable Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and the proceeds thereof, and (iii) upon (A) the recordation
of the UK Security Agreements with the United Kingdom Patent and Trademark
Office, and (B) the filing of the UK Security Agreements with the Land Registry,
and (C) the filing of the UK Security Agreements with the United Kingdom
Companies House, the Security Trustee, for the benefit of the applicable Secured
Parties, shall, have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof in which a security interest may be perfected by such
recordation or filings in the United Kingdom, in each case prior and superior in
right to any Person, subject to, in the case of Capital Stock, Permitted Capital
Stock Liens and, in the case of all other such Collateral, Permitted Liens (it
being understood that subsequent recordings (x) in the United Kingdom Patent and
Trademark Office may be necessary to perfect a Lien on registered trademarks and
patents, trademark and patent applications and registered copyrights acquired by
a UK Loan Party after the Closing Date and (y) at the Land Registry of England
and Wales may be necessary to perfect a Lien on any real property acquired by a
UK Loan Party after the Closing Date).
     (c) The US Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of each of the Secured
Parties a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of (i) the Capital Stock
described in the US Guarantee and Collateral Agreement that are securities
represented by stock certificates or otherwise constituting certificated
securities within the meaning of Section 8-102(a)(15) of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction
(“Certificated Securities”), when certificates representing such Capital Stock
are delivered to the Administrative Agent, and (ii) in the case of the other
Collateral not described in clause (i) constituting personal property described
in the US Guarantee and Collateral Agreement, when the financing statements and
other filings, agreements and actions specified on Schedule 4.19(c) in
appropriate form are executed and delivered, performed or filed in the offices
specified on Schedule 4.19(c), as the case may be, the Administrative Agent, for
the benefit of each of the Secured Parties shall have a fully perfected Lien on,
and security interest in,

-63-



--------------------------------------------------------------------------------



 



all right, title and interest of the US Loan Parties in such Collateral and the
proceeds thereof, as security for all of the Obligations and in each case prior
and superior in right to any other Person (except, in the case Capital Stock,
Permitted Capital Stock Liens and, in the case of all other Collateral,
Permitted Liens). As of the Closing Date, none of the Capital Stock of DFG or
any US Loan Party that is a limited liability company or partnership is a
Certificated Security.
     (d) Each of the Mortgages delivered upon execution will be, effective to
create in favor of the Administrative Agent or the Security Trustee, as the case
may be, for the benefit of the applicable Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the recording offices for the
applicable jurisdictions in which the Mortgaged Properties are located, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations secured
thereby, in each case prior and superior in right to any other Person, except
for Permitted Liens (it being understood that subsequent recordings at the Land
Registry of England and Wales may be necessary to perfect a Lien on any real
property acquired by a UK Loan Party after the date hereof). Schedule 4.19(d)
lists, as of the Closing Date, each parcel of owned real property and each
leasehold interest in real property located in the United States, Canada or the
United Kingdom and held by any Group Member.
          4.20 Solvency. Each Loan Party and Non-Loan Party Borrower is, and
after giving effect to this Agreement and the other Loan Documents and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith and the other transactions contemplated hereby and
thereby and after giving effect to any applicable rights of contribution of such
Loan Party or Non-Loan Party Borrower in respect of guaranteed Obligations, will
be and will continue to be, Solvent.
          4.21 Regulation H. No Mortgage on Mortgaged Property located in the
United States encumbers improved real property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has not been made
available under the National Flood Insurance Act of 1968.
          4.22 Anti-Terrorism Laws.
     (a) No Group Member and, to the knowledge of Holdings and each Borrower,
none of their Affiliates are in violation of any Requirement of Law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Patriot Act.
     (b) No Group Member and to the knowledge of Holdings and each Borrower, no
Affiliate or broker or other agent of any Group Member acting or benefiting in
any capacity in connection with the Loans is any of the following:
          (i) a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
          (ii) a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
          (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

-64-



--------------------------------------------------------------------------------



 



          (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
          (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.
     (c) No Group Member and, to the knowledge of Holdings and each Borrower, no
broker or other agent of any Group Member acting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
material contribution of funds, goods or services to or for the benefit of any
person described in paragraph (b) above, or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
SECTION 5 CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extension of Credit. The effectiveness of
this Agreement and the agreement of each Lender to make the initial Extension of
Credit requested to be made by it is subject to the satisfaction, prior to or
concurrently with the Closing Date, of completion of the following conditions
precedent:
     (a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, Holdings, each
Borrower and each Person listed on Schedule 1.1A, (ii) each of the Loan
Documents (dated as of the Closing Date), executed and delivered by the
Borrowers and each other Loan Party party thereto, together with an
Acknowledgement and Consent in the form attached to the US Guarantee and
Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party.
     (b) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of Holdings and its consolidated Subsidiaries
for the 2008, 2009 and 2010 Fiscal Years and (ii) unaudited interim consolidated
financial statements of Holdings and its consolidated Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
Holdings and its Subsidiaries, since June 30, 2010. The Administrative Agent
shall have received projected financial statements and assumptions of Holdings
and its Subsidiaries for the 2011 through 2015 Fiscal Years.
     (c) Approvals. All Governmental Approvals and material consents and
approvals of, or notices to, any other Person required or, in the reasonable
discretion of the Administrative Agent, advisable in connection with the
execution and performance of the Loan Documents and the other transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that could reasonably be expected
to restrain, prevent or otherwise impose burdensome or otherwise adverse
conditions on any other extension of credit hereunder.

-65-



--------------------------------------------------------------------------------



 



     (d) Lien Searches. The Administrative Agent shall have received the results
of recent lien and judgment searches in each of the jurisdictions where the Loan
Parties are located (within the meaning of Section 9-307 of the New York UCC or
the corresponding code or statute of any other applicable jurisdiction) and
where assets of the Loan Parties are located, and such searches shall reveal no
Liens on any of the assets of the Loan Parties except for Permitted Liens or
Liens discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.
     (e) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, including without limitation, fees set forth in the
Fee Letter or any other fee letter delivered in conjunction with this Agreement
or the other Loan Documents, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrowers to the Administrative Agent on or before the Closing Date.
     (f) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit H, with appropriate insertions and attachments, including
certified organizational authorizations, incumbency certifications, the
certificate of incorporation, articles of association or other similar
organizational document of each Loan Party certified by the relevant authority
of the jurisdiction of organization of such Loan Party (and evidencing any
merger of any Person into, or amalgamation of any Person with, such Loan Party
which has occurred on or prior to the date hereof), or its board of directors in
the case of each of the UK Loan Parties, and certified bylaws, memorandum of
association or other similar organizational document of each Loan Party, and
(ii) a long form good standing certificate or comparable document for each Loan
Party (other than any UK Loan Party), from its jurisdiction of organization, and
foreign qualification certificates for each US Loan Party from the State in
which they are qualified to conduct business.
     (g) Legal Opinions. The Administrative Agent shall have received favorable
written legal opinions (addressed to the Administrative Agent, the Lenders and
the Issuing Lenders and dated the Closing Date) of such counsel to Holdings and
its Subsidiaries (which may, for certain matters, be in-house counsel upon
approval by the Administrative Agent) as the Administrative Agent may reasonably
request. Each such legal opinion shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall cover such matters incident
to the transactions contemplated by this Agreement and the Loan Documents as may
reasonably be required by the Administrative Agent.
     (h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) all certificates representing shares of Capital Stock
pledged pursuant to any Security Document, together with an undated stock power
(and an undated stock transfer form in respect of Capital Stock pledged pursuant
to the UK Security Agreements or any of the UK Share Charge Agreements) for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (ii) the Intercompany Note and each other promissory note (if any)
pledged and required to be delivered to the Administrative Agent pursuant to any
Security Document endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor or pledgors thereof.
     (i) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement and any PPSA financing statement)
required by the

-66-



--------------------------------------------------------------------------------



 



Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation.
     (j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of Holdings certifying
that each of the Loan Parties is, and after giving effect to transactions
contemplated in this Agreement and in the Loan Documents and the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith and the other transactions contemplated hereby and thereby, after
giving effect to any applicable rights of contribution of such Person in respect
of guaranteed Obligations, will be and will continue to be, Solvent.
     (k) Insurance. The Administrative Agent shall have received current
insurance certificates listing each of the Loan Parties and setting forth the
insurance maintained for the benefit of each the Loan Parties, which shall meet
the requirements set forth in Section 6.5 hereof.
     (l) Patriot Act. The Administrative Agent shall have received all
documentation and other information required by Governmental Authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including without limitation, the Patriot Act.
     (m) Borrowing Base Reports. The Administrative Agent shall have received a
US Borrowing Base Report and a Global Borrowing Base Report dated as of
January 31, 2011.
          5.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any Extension of Credit (including the making of any Loan, the
issuance of any Letter of Credit or the renewal or extension of any Letter of
Credit) requested to be made by it on any date (including its initial extension
of credit) is subject to the satisfaction of the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or in all respects to the extent such
representation or warranty is limited by materiality) on and as of such date as
if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects to the extent such representation or warranty is
limited by materiality) as of such earlier date.
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date or any Permitted Acquisition to be made with
the proceeds of such Extensions of Credit.
     (c) Borrowing Base. After giving effect to any requested borrowing of Loans
and issuance of Letters of Credit on such date, the limitations set forth in
Section 2.1(a) shall not have been exceeded.
     (d) Initial Borrowing Base. In connection with any request made prior to
March 11, 2011, for a Loan, the proceeds of which will be used to finance a
Permitted Acquisition, the

-67-



--------------------------------------------------------------------------------



 



Administrative Agent shall have received a US Borrowing Base Report and a Global
Borrowing Base Report, each dated as of February 28, 2011.
Each borrowing by any Borrower, and each issuance, renewal, extension, increase
or amendment of a Letter of Credit on behalf of, any Borrower hereunder shall
constitute a representation and warranty by such Borrower as of the date of such
extension of credit that the conditions contained in this Section 5.2 have been
satisfied.
SECTION 6 AFFIRMATIVE COVENANTS
          Holdings and the Borrowers hereby jointly and severally agree that,
until all Commitments have been terminated and the principal of and interest on
each Loan, and all fees and all other expenses or amounts payable under any Loan
Document, shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, each of Holdings and each Borrower shall and shall cause each of its
Subsidiaries to, as applicable:
          6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:
     (a) as soon as available, but in any event within ninety (90) days after
the end of each Fiscal Year, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; and
     (b) as soon as available, but in any event not later than forty-five
(45) days after the end of each of the first three quarterly periods of each
Fiscal Year, the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the Fiscal Year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently (except to the extent any such inconsistent application of
GAAP has been approved by such accountants (in the case of clause (a) above) or
officer (in the case of clause (b) above), as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods.
          6.2 Certificates; Other Information. Furnish to the Administrative
Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of DFG stating that, to
the best of such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and

-68-



--------------------------------------------------------------------------------



 



the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and
(ii) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
Fiscal Year, as the case may be, and (iii) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Group Member and a list of any Intellectual
Property acquired by any Group Member since the date of the most recent report
delivered pursuant to this clause (iii) (or, in the case of the first such
report so delivered, since the Closing Date);
     (c) as soon as available, and in any event no later than forty-five
(45) days after the end of each Fiscal Year, a detailed consolidated quarterly
budget for the following Fiscal Year (including projected consolidated quarterly
balance sheets of Holdings and its Subsidiaries, the related consolidated
statements of projected cash flow and projected income and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such Fiscal Year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;
     (d) (i) within forty-five (45) days after the end of each of the first
three fiscal quarters of Holdings, a narrative discussion and analysis of the
financial condition and results of operations of Holdings and its Subsidiaries
for such fiscal quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Year (which may be satisfied
through delivery of the analogous information provided in a Form 10-Q of
Holdings for such fiscal quarter) and (ii) within 90 days after the end of each
Fiscal Year, a narrative discussion and analysis of the financial condition and
results of operations of Holdings and its Subsidiaries for such Fiscal Year
(which may be satisfied through delivery of the analogous information provided
in a Form 10-K of Holdings for such Fiscal Year);
     (e) within ten (10) days following the end of each calendar month, as of
the close of business of any Borrower on the last Business Day of the
immediately preceding calendar month and at and as of such other times as the
Administrative Agent may reasonably request, a US Borrowing Base Report and a
Global Borrowing Base Report, each completed by a Responsible Officer of DFG;
     (f) within five (5) days after the same are filed, notice of filing and how
to obtain copies of all financial statements that Holdings or any Group Member
sends to the holders of any class of its debt securities or public equity
securities and, within five (5) days after the same are filed, copies of all
financial statements that Holdings or any Group Member may make to, or file
with, the SEC;
     (g) within forty-five (45) days after the end of each fiscal quarter of
Holdings, a certificate setting forth (i) the name and jurisdiction of
organization of each new Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Group Member, and
(ii) any new subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Group Member other than Holdings (including any contractual right of pre-emption
or conversion);

-69-



--------------------------------------------------------------------------------



 



     (h) upon request by the Administrative Agent, within five (5) days after
the same are sent or received, copies of all correspondence, reports, documents
and other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a material effect on any of the Governmental
Approvals or otherwise on the operations of the Group Members; and
     (i) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.
          6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and (c) comply with all Governmental Approvals,
and any term, condition or rule, filing or fee obligations, or other
requirements related thereto, except to the extent that failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          6.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business,
which insurance shall (i) in the case of such insurance in respect of US Loan
Parties, provide that no cancellation or reduction shall be effective until at
least thirty (30) days after receipt by the Administrative Agent of written
notice thereof, name the Administrative Agent as an additional insured party or
loss payee, as applicable and be reasonably satisfactory in all other respects
to the Administrative Agent, or (ii) in the case of any insurance maintained by
Non-US Loan Parties, shall have cancellation, reduction, notice, assignment and
other provisions as shall be reasonably satisfactory to the Administrative Agent
in light of customary secured lending practices in the applicable jurisdiction.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit, the
Borrowers’ sole expense, representatives of the Administrative Agent or any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants.
          6.7 Notices. Promptly give notice to the Administrative Agent of:

-70-



--------------------------------------------------------------------------------



 



     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
     (c) any litigation, arbitration, mediation or other proceeding affecting
any Group Member (i) in which the amount involved is $15,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought
which, if granted, would materially limit the business of such Group Member, or
(iii) which relates to any Loan Document, and, in each case, any material
developments with respect to any such litigation, arbitration, mediation or
other proceeding;
     (d) the following events, as soon as possible and in any event within
thirty (30) days after any Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or any Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan; and
     (e) any development or event that has had or could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
          6.8 Environmental Laws.
     (a) Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.
          6.9 Additional Loan Parties; Additional Collateral, etc.
     (a) Join or cause to be joined each direct or indirect Wholly Owned
Subsidiary of DFG that is, or becomes, both (i) a US Subsidiary and (ii) a
Material Subsidiary, as a Subsidiary Guarantor under the applicable Loan
Documents (unless such entity is then a US Borrower) in order to guarantee the
Obligations;

-71-



--------------------------------------------------------------------------------



 



     (b) Join or cause to be joined each direct or indirect Wholly Owned
Subsidiary of DFG that is, or becomes, both (i) a Canadian Subsidiary and (ii) a
Material Subsidiary, as a Guarantor under the applicable Loan Documents (unless
such entity is then a Non-US Borrower) in order to guarantee the Non-US
Obligations;
     (c) Join or cause to be joined each direct or indirect Wholly Owned
Subsidiary of ICL that is, or becomes, both (i) a UK Subsidiary and (ii) a
Material Subsidiary, as a Guarantor under the applicable Loan Documents (unless
such entity is then a Non-US Borrower) in order to guarantee the Non-US
Obligations;
     (d) Notwithstanding the requirements in Section 6.9(a) and (b) above, the
Borrowers may, from time to time elect to exclude certain of their Subsidiaries
from becoming Guarantors and such Subsidiary will be a Non-Loan Party; provided
that the following conditions are met:
          (i) such Subsidiary shall not incur Indebtedness that is or becomes a
direct or indirect obligation of any Loan Party (other than an unsecured
Guarantee Obligation of Holdings or Dollar UK permitted under this Agreement);
          (ii) any Capital Stock of such Subsidiary that is owned by any Loan
Party shall be pledged by such Loan Party as Collateral under this Agreement and
the other Loan Documents;
          (iii) any such Subsidiary of (A) DFG shall be engaged in a line of
business that is distinct from the existing check cashing and short term
consumer lending business of the US Loan Parties and (B) the Non-US Borrowers
shall be engaged in a line of business that is distinct from the existing check
cashing and short term consumer lending business of NMM; and
          (iv) in no event may any Non-Loan Party own the Capital Stock of any
Loan Party as a result of the Borrowers’ election to exclude such Subsidiary.
     (e) With respect to any additional Guarantor added pursuant to Sections 6.9
(a) or (b) (or any other Group Member that becomes a Loan Party pursuant to the
terms of the Loan Documents): (i) execute and deliver, or cause to be executed
and delivered, to the Administrative Agent a joinder thereto, together with such
amendments to the Loan Documents and/or such additional Loan Documents, legal
opinions and any other documents reasonably requested by the Administrative
Agent, each in form and substance reasonably satisfactory to the Administrative
Agent, and make any filing or take any other action as the Administrative Agent
reasonably deems necessary or advisable to cause such Subsidiary to become a
Loan Party hereunder and grant to the Administrative Agent, for the benefit of
the applicable Secured Parties, a perfected first priority security interest in
the Capital Stock of such additional Guarantor (subject to the terms of the
Security Documents), (ii) deliver to the Administrative Agent, as applicable,
any certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, (iii) deliver to the Administrative Agent a certificate
of such additional Guarantor, substantially in the form of Exhibit H, with
appropriate insertions and attachments, and (iv) deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
     (f) With respect to any property (to the extent of the type included in the
definition of Collateral) owned by any new Guarantor added pursuant to
Sections 6.9(a) or (b) (or any other Group Member that becomes a Loan Party
pursuant to the terms of the Loan Documents) or

-72-



--------------------------------------------------------------------------------



 



acquired at any time after the Closing Date by any Loan Party (other than
(x) any interest in real property which shall be governed by Section 6.9(f)
below and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the benefit of the
applicable Secured Parties, does not have a perfected Lien, promptly (subject to
any specific time from established in the relevant Loan Documents) (i) execute
and deliver to the Administrative Agent such amendments to the Security
Documents or such other documents as the Administrative Agent reasonably deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the applicable Secured Parties, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the applicable Secured Parties, a perfected first
priority security interest in such property, including the filing of Uniform
Commercial Code financing statements, PPSA financing statements or such other
financing statements or the registration in any required register with any
relevant Governmental Authority, as applicable, in such jurisdictions as may be
required by any Security Document or by law or as may be reasonably requested by
the Administrative Agent.
     (g) With respect to any interest in any real property (excluding any
leasehold interests) having a value (together with improvements thereof) of at
least $2,000,000 acquired by any Loan Party (or any Group Member that becomes a
Loan Party pursuant to the terms of the Loan Documents) (other than any such
real property subject to a Lien expressly permitted by Section 7.3(g)), promptly
(i) execute and deliver a first priority Mortgage, in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such
interest in real property, (ii) if reasonably requested by the Administrative
Agent, provide the Administrative Agent with (x) excluding properties in the
United Kingdom, title and extended coverage insurance covering such interest in
real property in an amount at least equal to the purchase price of such interest
in real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA (or equivalent) survey thereof,
together with a surveyor’s certificate and, in the case of properties in the
United Kingdom with a value in excess of $2,000,000, reports on title with
respect to such real property, (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
     (h) No SPE shall be required to comply with the provisions of clauses
(a) through (f) above, and no Loan Party shall be required to pledge the Capital
Stock of any SPE pursuant to the provisions of clauses (a) through (c) above.
     (i) For the avoidance of doubt, it is expressly understood and agreed that:
(i) nothing herein shall require any Non-US Loan Party to guarantee or grant any
liens on any of its assets or otherwise provide collateral security for any US
Obligations; (ii) in no event shall more than sixty-five percent (65%) of the
voting Capital Stock of any Foreign Subsidiary be pledged as collateral for any
US Obligations; (iii) nothing herein shall require the pledge by a Loan Party of
any Capital Stock it holds in a Non-Loan Party organized in a jurisdiction other
than the United States, Canada or England and Wales; and (iv) nothing herein
shall require the pledge by Dollar UK of any Capital Stock it holds in any
Non-Loan Party.
          6.10 Credit Ratings. Use commercially reasonable efforts to maintain
at all times a credit rating by each of S&P and Moody’s in respect of a
corporate credit rating by S&P and a corporate family rating by Moody’s with
respect to Holdings.

-73-



--------------------------------------------------------------------------------



 



          6.11 Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, at the expense of the Borrowers, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of the Loan Documents and to provide for payment of the
Obligations in accordance with the terms of this Agreement, the Notes and the
other Loan Documents. In furtherance and not in limitation of the foregoing, the
Loan Parties shall take such actions as the Administrative Agent may reasonably
request from time to time (including, without limitation, the execution and
delivery of guaranties, security agreements, pledge agreements, mortgages, deeds
of trust, landlord’s consents and estoppels, stock powers, financing statements
and other documents, the filing or recording of any of the foregoing, obtaining
of title insurance with respect to any of the foregoing that relates to an
interest in real property (excluding properties in the United Kingdom), and the
delivery of stock certificates and other collateral with respect to which
perfection is obtained by possession) to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
(other than those assets specifically excluded by the terms of this Agreement
and the other Loan Documents) of the Loan Parties on a first priority basis,
subject to, in the case of Capital Stock, Permitted Capital Stock Liens and, in
the case of any other Collateral, Permitted Liens.
          6.12 Pensions.
     (a) In the case of any UK Subsidiaries:
          (i) Ensure that no action or omission is taken by any Group Member in
relation to such a pension scheme which has had or could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such pension scheme or any Group Member ceasing to employ any member of such
a pension scheme);
          (ii) Other than as set forth on Schedule 6.13, ensure that no Group
Member becomes an employer (for the purposes of Sections 38 to 51 of the
Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993) or
“connected” with or an “associate” of (as those terms are under in Sections 39
or 43 of the Pensions Act 2004) such an employer;
          (iii) Deliver to the Administrative Agent at such times as those
reports are prepared in order to comply with the then current statutory or
auditing requirements (as applicable either to the trustees of any relevant
schemes or to Holdings or its Subsidiaries), actuarial reports in relation to
all pension schemes mentioned in clause (a) above;
          (iv) Promptly notify the Administrative Agent of any material change
in the rate of contributions to any pension schemes mentioned in clause
(a) above paid or recommended to be paid (whether by the scheme actuary or
otherwise) or required (by law or otherwise);
          (v) Immediately notify the Administrative Agent of any investigation
or proposed investigation by the Pensions Regulator which may lead to the issue
of a Financial Support Direction or a Contribution Notice to any Group Member;
and
          (vi) Immediately notify the Administrative Agent if it receives a
Financial Support Direction or a Contribution Notice from the Pensions
Regulator.
     (b) In the case of any Canadian Subsidiaries (to the extent any Canadian
Pension Plans exist):

-74-



--------------------------------------------------------------------------------



 



          (i) Ensure that, for each Canadian Pension Plan, each Canadian
Subsidiary complies, in a timely fashion, with and perform in all material
respects all of its obligations under and in respect of such Canadian Pension
Plan, including under any funding agreements and all applicable Requirements of
Law (including any fiduciary, funding, investment and administration
obligations).
          (ii) Ensure that all employer or employee payments, contributions or
premiums required to be remitted, paid to or in respect of each Canadian Pension
Plan are paid or remitted by the Canadian Subsidiaries in a timely fashion in
accordance with the terms thereof, any funding agreements and all Requirements
of Law.
          (iii) Deliver to the Administrative Agent (A) if reasonably requested
by the Administrative Agent, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (B) promptly after receipt thereof, a copy of
any direction, order, notice, ruling or opinion that any Canadian Subsidiary may
receive from any applicable Governmental Authority with respect to any Canadian
Pension Plan; and (C) notification within thirty days of the establishment of
any Canadian Pension Plan, or the commencement of contributions to any such plan
to which such Canadian Subsidiary was not previously contributing.
          6.13 CLP Financing. No later than thirty (30) days prior to the
implementation thereof, the applicable Borrower shall deliver written notice to
the Administrative Agent of the intention of such Borrower or any of its
Subsidiaries to enter into any CLP Financing, together with such information
concerning the same as the Administrative Agent may reasonably request.
          6.14 Post-Closing Covenants. Deliver or cause to be delivered the
documents and other agreements set forth on Schedule 6.14 within the time frames
specified on such Schedule 6.14.
SECTION 7 NEGATIVE COVENANTS
          Holdings and the Borrowers hereby jointly and severally agree that,
until all Commitments have been terminated and the principal of and interest on
each Loan, and all fees and all other expenses or amounts payable under any Loan
Document, shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full, each of Holdings and each Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, as applicable:
          7.1 Financial Condition Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
at the last day of any period of four consecutive fiscal quarters of Holdings
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

      Fiscal Quarter Ending   Consolidated Leverage Ratio
March 31, 2011
  4.750 to 1.0
June 30, 2011
  4.750 to 1.0
September 30, 2011
  4.625 to 1.0
December 31, 2011
  4.500 to 1.0

-75-



--------------------------------------------------------------------------------



 



      Fiscal Quarter Ending   Consolidated Leverage Ratio
March 31, 2012
  4.375 to 1.0
September 30, 2012
  4.250 to 1.0
December 31, 2012
  4.125 to 1.0
March 31, 2013
  4.000 to 1.0
June 30, 2013
  4.000 to 1.0
September 30, 2013
  3.875 to 1.0
December 31, 2013
  3.750 to 1.0
March 31, 2014
  3.750 to 1.0
June 30, 2014
  3.750 to 1.0
September 30, 2014, and thereafter
  3.625 to 1.0

; and provided that for purposes of this Section 7.1(a), the covenant set forth
above shall be determined on a Pro Forma Basis.
     (b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of
Holdings ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

          Consolidated Fixed Fiscal Quarter Ending   Charge Coverage Ratio
March 31, 2011
  1.40 to 1.00
June 30, 2011
  1.40 to 1.00
September 30, 2011
  1.45 to 1.00
December 31, 2011
  1.45 to 1.00
March 31, 2012
  1.50 to 1.00
June 30, 2012
  1.50 to 1.00
September 30, 2012
  1.55 to 1.00
December 31, 2012
  1.55 to 1.00
March 31, 2013
  1.60 to 1.00
June 30, 2013
  1.60 to 1.00
September 30, 2013
  1.75 to 1.00
December 31, 2013
  1.75 to 1.00
March 31, 2014
  1.75 to 1.00
June 30, 2014
  1.75 to 1.00
September 30, 2014, and thereafter
  1.75 to 1.00

-76-



--------------------------------------------------------------------------------



 



; and provided that for purposes of this Section 7.1(b), the covenant set forth
above shall be determined on a Pro Forma Basis.
     (c) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of Holdings ending with any fiscal quarter set forth below to exceed
the ratio set forth below opposite such fiscal quarter:

      Fiscal Quarter Ending   Consolidated Secured Leverage Ratio
March 31, 2011
  2.000 to 1.00
June 30, 2011
  2.000 to 1.00
September 30, 2011
  1.750 to 1.00
December 31, 2011
  1.750 to 1.00
March 31, 2012
  1.750 to 1.00
June 30, 2012
  1.625 to 1.00
September 30, 2012
  1.625 to 1.00
December 31, 2012
  1.500 to 1.00
March 31, 2013
  1.500 to 1.00
June 30, 2013
  1.500 to 1.00
September 30, 2013
  1.500 to 1.00
December 31, 2013
  1.500 to 1.00
March 31, 2014
  1.500 to 1.00
June 30, 2014
  1.500 to 1.00
September 30, 2014, and thereafter
  1.500 to 1.00

; and provided that for purposes of this Section 7.1(c), the covenant set forth
above shall be determined on a Pro Forma Basis.
     7.2 Indebtedness. Incur any Indebtedness, except:
     (a) Indebtedness of any Loan Party or Non-Loan Party Borrower pursuant to
any Loan Document;
     (b) intercompany Indebtedness permitted pursuant to Section 7.8(f) hereof;
     (c) Guarantee Obligations incurred in the ordinary course of business by
any Loan Party of obligations of any other Loan Party;
     (d) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without shortening the maturity thereof or increasing the principal amount
thereof);
     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) (and any refinancings, refundings,
renewals or extensions

-77-



--------------------------------------------------------------------------------



 



thereof (without shortening the maturity thereof or increasing the principal
amount thereof) in an aggregate principal amount not to exceed $40,000,000 at
any one time outstanding;
     (f) Indebtedness of the Borrowers or any of their respective Subsidiaries
in respect of Swap Agreements permitted by Section 7.12;
     (g) Acquired Indebtedness of any Loan Party incurred in connection with
Permitted Acquisitions (and any refinancings, refundings, renewals or extensions
thereof (without shortening the maturity thereof or increasing the principal
amount thereof)) in an aggregate principal amount not to exceed $40,000,000 at
any one time outstanding; provided that (i) there is no Default or Event of
Default in existence or that would be continuing after the incurrence of such
Acquired Indebtedness and (ii) the Borrowers would be in Pro Forma Compliance
after the incurrence of such Acquired Indebtedness;
     (h) Guarantee Obligations, with respect to Acquired Indebtedness incurred
by any Non-Loan Party, and Indebtedness (including Guarantee Obligations), in
respect of deferred purchase price for any Permitted Acquisitions of Non-Loan
Parties, incurred, in either case by Holdings or Dollar UK, to the extent in an
aggregate amount not to exceed $125,000,000 at any one time outstanding;
provided that (i) any such Indebtedness (including any underlying Acquired
Indebtedness) may not be secured by any assets of Holdings or Dollar UK other
than by a pledge made by Holdings or Dollar UK in the Capital Stock of any such
Non-Loan Party, (ii) there is no Default or Event of Default in existence or
that would be continuing after the incurrence of any such Indebtedness and
(iii) the Borrowers would be in Pro Forma Compliance after the incurrence of any
such Indebtedness;
     (i) Indebtedness of Non-Loan Parties that does not result in any
Indebtedness of any Loan Party or recourse to any Loan Party (except to the
extent otherwise expressly permitted by this Section 7.2); provided that
(i) there is no Default or Event of Default in existence or that would be
continuing after the incurrence of such Indebtedness and (ii) the Borrowers
would be in Pro Forma Compliance after the incurrence of such Indebtedness;
     (j) Indebtedness under the Existing Convertible Notes outstanding on the
Closing Date, as reduced by any payments made or amounts converted thereunder,
and any refinancing thereof that does not shorten the maturity or weighted
average maturity thereof or increase the principal balance thereof;
     (k) Indebtedness under the HY Notes outstanding on the Closing Date, as
reduced by any payments made thereunder, and any refinancing thereof that does
not shorten the maturity or weighted average maturity thereof or increase the
principal balance thereof;
     (l) CLP Financing Indebtedness in an aggregate principal amount, at any one
time outstanding, not to exceed $35,000,000, with a $10,000,000 sublimit for CLP
Warehouse Financing that is recourse to any Loan Party);
     (m) Indebtedness that may be deemed to exist solely pursuant to Standard
Securitization Undertakings; and
     (n) additional unsecured Indebtedness of the Loan Parties; provided that
(i) such Indebtedness is on terms no more restrictive than those contained in
this Agreement, (ii) there is no Default or Event of Default in existence or
that would be continuing after the incurrence of

-78-



--------------------------------------------------------------------------------



 



such Indebtedness, (iii) the Borrowers would be in Pro Forma Compliance after
the incurrence of such Indebtedness and (iv) such Indebtedness shall not mature
until at least six (6) months after the Termination Date.
          7.3 Liens. Incur any Lien upon any of its property, whether now owned
or hereafter acquired, except any of the following (each a “Permitted Lien”):
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member, in conformity with
GAAP;
     (b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the applicable Group Member, in
conformity with GAAP;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits (including rental deposit deeds relating to real property
leases to which any UK Loan Party is a party) to secure the performance of bids,
trade contracts (other than for borrowed money), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of any Group Member;
     (f) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d) (and replacement Liens
covering the same property, granted in connection with a refinancing permitted
under Section 7.2(d)), provided that no such Lien is spread to cover any
additional property after the Closing Date and that the amount of Indebtedness
secured thereby is not increased;
     (g) Liens securing Indebtedness of any Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets or to refinance Indebtedness incurred for such purpose; provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets or such refinancing, (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;
     (h) Liens created pursuant to the Security Documents;
     (i) Liens on CLP Assets securing CLP Financing Indebtedness permitted
hereunder;
     (j) Liens securing Acquired Indebtedness permitted under Section 7.2(g)
(and replacement Liens covering the same property subject to such Liens at the
time of the relevant

-79-



--------------------------------------------------------------------------------



 



Permitted Acquisition, granted in connection with a refinancing permitted under
Section 7.2(g)), provided that no such Lien is spread to cover any additional
property; and
     (k) Liens on property of Non-Loan Parties.
          7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
     (a) any Loan Party (other than Holdings) may transfer assets to or merge,
consolidate or amalgamate with or into any other Loan Party (other than
Holdings), provided that (i) if such merger or consolidation involves any
Borrower, such Borrower, shall be the continuing or surviving entity and (ii) in
the case of any transfer by, or merger, consolidation or amalgamation of, a Loan
Party, the transferee or the continuing or surviving entity, as applicable,
shall be a Loan Party;
     (b) Holdings may form a Subsidiary and merge with such Subsidiary (with
Holdings as the surviving corporation) solely for the purpose of effecting a
change to the legal name of Holdings; provided, that Holdings shall give
Administrative Agent not less than six (6) Business Days prior written notice of
such merger and shall on the date of such merger file amendments to UCC
financing statements reflecting such name change;
     (c) Any Group Member may Dispose of any or all of its assets pursuant to a
Disposition permitted by Section 7.5;
     (d) any Investment of any Borrower or its Subsidiaries expressly permitted
by Section 7.8 may be structured as a merger, consolidation or amalgamation
(provided that if a Borrower is party to such merger, consolidation or
amalgamation, a Borrower shall be the continuing or surviving entity, and if any
Loan Party is party to such merger, consolidation or amalgamation, then a Loan
Party shall be the continuing or surviving entity);
     (e) Non-Loan Parties other than Non-Loan Party Borrowers may liquidate,
wind up, or dissolve or dispose of all their assets;
     (f) any Subsidiary that is not (i) a Material Subsidiary, (ii) a Loan Party
or (iii) a Non-Loan Party Borrower, may liquidate, wind-up or dissolve; and
     (g) so long as such Subsidiary contains no material assets and such
dissolution is not restricted by the HY Indenture, each of (i) P.D. Recovery,
Inc. and (ii) Payday Express Limited, may be dissolved.
Notwithstanding anything to the contrary in this Section 7.4, no Loan Party or
Non-Loan Party Borrower may merge, consolidate or amalgamate with or dissolve
into, any SPE.
          7.5 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of Holdings,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;

-80-



--------------------------------------------------------------------------------



 



     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by Section 7.4(a);
     (d) the sale or issuance of the Capital Stock of any Subsidiary to any Loan
Party, provided, that such Capital Stock shall be pledged as collateral for the
Obligations to the extent required by Section 6.9;
     (e) the use or transfer of money or Cash Equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents;
     (f) the non-exclusive licensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business, and the
abandonment of patents, trademarks, copyrights, and other Intellectual Property
rights that the holder thereof determines, in its reasonable business judgment
is no longer material to its business;
     (g) the sale, transfer or other disposition of CLP Assets consisting of
overdue and delinquent accounts pursuant to CLP Assets Disposition Agreements in
the ordinary course of business consistent with past practice;
     (h) the sale, issuance, transfer or other disposition of the Capital Stock
of, or of any assets of any Non-Loan Party;
     (i) (i) the issuance of Capital Stock by an SPE in connection with any
Non-Recourse CLP Financing and (ii) the sale, transfer or other disposition of
CLP Assets as set forth in the definition of the term “Non-Recourse CLP
Financing” to an SPE or, in the case of sales, transfers or other dispositions
by an SPE, to any other Person in connection with Non-Recourse CLP Financing;
and
     (j) the Disposition of other property of a Loan Party (other than the
Capital Stock of any Borrower or Non-Loan Party Borrower) that is required to be
pledged under the Loan Documents having a fair market value not to exceed
$15,000,000 in the aggregate for any Fiscal Year.
          7.6 Restricted Payments. Declare or pay any dividend or distribution
(other than dividends or distributions payable solely in common stock or common
equity of the Person making such dividend or distribution) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, whether now or hereafter outstanding, or
any management or similar fees payable to any holders of the Capital Stock of
Holdings or any of their respective Affiliates, or make any other distribution
in respect of any Capital Stock of any Group Member, whether now or hereafter
outstanding or any management or similar agreement with any holders of the
Capital Stock of Holdings or any of their respective Affiliates, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
     (a) any Group Member other than Holdings may make Restricted Payments to
the holders of such Group Member’s Capital Stock, ratably, to the holders of
such Capital Stock;
     (b) so long as no Default or Event of Default shall have occurred and be
continuing, DFG may pay dividends to Holdings to permit Holdings to, and
Holdings may, purchase Holdings’ common stock, stock equivalents or common stock
options from present or former

-81-



--------------------------------------------------------------------------------



 



officers or employees of any Group Member upon the death, disability or
termination of employment of such officer or employee; provided that the
aggregate amount of payments by DFG to Holdings under this clause (b) after the
Closing Date (net of any proceeds received by Holdings and contributed to DFG
after the Closing Date in connection with resales of any common stock or common
stock options so purchased) shall not exceed $15,000,000 in any Fiscal Year or
$40,000,000 in aggregate from and after the Closing Date (provided any such
payment amounts for any Fiscal Year that are not used in the Fiscal Year for
which they are permitted may be carried over to the next succeeding Fiscal Year
only (with such amounts being deemed used first in such succeeding Fiscal Year);
and provided, further, that notwithstanding the limitations contained herein,
Holdings may redeem and repurchase additional stock, stock equivalents and stock
options in any Fiscal Year which are owned by any individual or such
individual’s estate or family trusts for an aggregate amount not to exceed key
man life insurance proceeds received by Holdings in such Fiscal Year under key
man life insurance policies covering such individual);
     (c) DFG may pay dividends to Holdings to permit Holdings to (i) pay
corporate overhead expenses incurred in the ordinary course of business not to
exceed $10,000,000 in any Fiscal Year and (ii) pay any taxes that are due and
payable by Holdings and its Subsidiaries, as part of a consolidated group;
     (d) so long as (i) immediately after giving effect to such transactions
pursuant to this clause (d) no Default or Event of Default shall have occurred
and be continuing and (ii) Holdings and its Subsidiaries shall be in Pro Forma
Compliance, DFG may pay dividends to permit Holdings to, and Holdings may,
(x) pay dividends or distributions on or acquire, purchase, redeem or retire any
shares of its Capital Stock, whether now or hereafter outstanding, or
(y) repurchase, redeem, defease or otherwise retire any Indebtedness of Holdings
permitted hereunder (and pay premiums, if any, in connection with, and fees and
expenses of Holdings arising from, such repurchase, redemption, defeasance or
other retirement), in each case in one transaction or a series of transactions;
and
     (e) to the extent permitted by applicable law, DFG may pay dividends to
Holdings to permit Holdings to pay that portion of interest on any Indebtedness
of Holdings permitted hereunder that is required to be paid in cash.
Any dividends paid by DFG to Holdings under clause (b), (c), (d) or (e) above
may only be paid at such times and in such amounts as shall be necessary to
permit Holdings to make the payments referred to in such clause at or about such
time.
          7.7 Consolidated Capital Expenditures. Make or commit to make any
Capital Expenditure, except in the ordinary course of business and to the
extent, after any such Capital Expenditure, that Consolidated Capital
Expenditures during any Fiscal Year do not exceeding 35% of Consolidated EBITDA
plus the Currency Adjustment Reserve for the immediately preceding Fiscal Year
(determined on a Pro Forma Basis as if any Material Acquisitions and Material
Dispositions that occurred following the end of such immediately preceding
Fiscal Year had occurred at the beginning of such immediately preceding Fiscal
Year); provided that (a) up to 50% of any such amount that is not expended in
the Fiscal Year for which it is permitted may be carried over for Capital
Expenditure in the next succeeding Fiscal Year only and (b) Capital Expenditures
made pursuant to this Section 7.7 during any Fiscal Year shall be deemed made,
first, in respect of amounts carried over from the prior Fiscal Year pursuant to
clause (a) above and, second, in respect of amounts permitted for such Fiscal
Year as provided above; and provided, further, that prior to the delivery of the
annual audited financial statements for the immediately preceding Fiscal Year
pursuant to Section 6.1(a), Consolidated Capital Expenditures

-82-



--------------------------------------------------------------------------------



 



during any Fiscal Year shall not exceed a dollar amount equal to 35% of the
maximum limitation on Consolidated Capital Expenditures that was applicable
during such immediately preceding Fiscal Year.
          7.8 Investments. Make any advance, loan, extension of credit (by way
of guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or all or substantially all of the assets of,
or make any other investment in, any other Person (all of the foregoing,
“Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in cash and Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) loans and advances by any Group Member to its to employees in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $7,500,000
at any one time outstanding;
     (e) Investments by any Borrower or any other Loan Party in assets useful in
the business of such Borrower or Loan Party by such Borrower or Loan Party with
the proceeds of any Reinvestment Deferred Amount;
     (f) intercompany Investments by any (i) Loan Party in any other Loan Party,
(ii) Non-Loan Party in any Group Member, and (iii) Loan Party in any Non-Loan
Party; provided that the aggregate amount of such Investments by Loan Parties in
Non-Loan Parties (net of any intercompany loans, dividends and distributions or
returns of capital received by the Loan Parties from such Non-Loan Parties and
excluding such Investments to the extent funded with the proceeds of unsecured
debt or equity issuance otherwise permitted under this Agreement, but including
all Loans to Non-Loan Party Borrowers) shall not exceed $40,000,000 in any
Fiscal Year; provided that any such intercompany Investment in the form of a
loan or advance owed to a (A) Loan Party shall be evidenced by the Intercompany
Note and pledged by such Loan Party as Collateral pursuant to the Security
Documents) and (B) Non-Loan Party by a Loan Party shall be subordinated in
accordance with the terms of the Intercompany Note;
     (g) Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
     (h) Investments received in settlement of amounts due to any Borrower or
any of its Subsidiaries effected in the ordinary course of business or owing to
such Borrower or any of its Subsidiaries as a result of bankruptcy or insolvency
proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of such Borrower or its Subsidiaries;
     (i) Acquisitions by any Group Member that meet the following criteria (each
a “Permitted Acquisition”): (1) (i) each such Acquisition is of a Person or
ongoing business engaged in a business permitted pursuant to Section 7.16,
(ii) such Acquisition is approved by the board of directors and shareholders or
other equityholders of the Person whose stock or assets are being acquired, and
(iii) in the case of an Acquisition for aggregate consideration in excess of
$15,000,000, the Borrowers have provided to the Administrative Agent a
certificate showing that the Borrowers are in Pro Forma Compliance, in form and
detail reasonably satisfactory to the Administrative Agent demonstrating to its
satisfaction that following the consummation of such acquisition Holdings and
its Subsidiaries will be in compliance with the financial covenants set

-83-



--------------------------------------------------------------------------------



 



forth in Section 7.1 (giving effect to such Acquisition and any Indebtedness
incurred to finance such Acquisition and any Acquired Indebtedness related to
such Acquisition on a Pro Forma Basis) and that after giving effect to such
Acquisition there shall not otherwise exist a Default or an Event of Default,
and (2) the aggregate amount of Acquisition Expenditures with respect to any
single Acquisition or series of related Acquisitions consummated by the
Borrowers or any of their respective Subsidiaries shall not exceed $450,000,000
in the aggregate;
     (j) loans and advances made by the Borrowers and their respective
Subsidiaries in connection with the origination and/or holding of CLP Assets;
     (k) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrowers or any of their respective Subsidiaries in
an aggregate amount (valued at cost or, in the case of a guarantee, at the
amount of the obligation guaranteed) not to exceed $40,000,000 from and after
the Closing Date; and
     (l) (i) Residual Interests in any SPE, in each case, acquired upon the
effectiveness of a Non-Recourse CLP Financing (and any increases in the
aggregate amount thereof resulting solely from (A) subsequent sales to such SPE
of CLP Assets required by the terms of such Non-Recourse CLP Financing and
(B) Standard Securitization Undertakings), but excluding any other capital
contribution, loan or advance to, or any other Investment in, any SPE, (ii)
Guarantee Obligations with respect to obligations of any SPE that may be deemed
to exist solely pursuant to Standard Securitization Undertakings and
(iii) Investments by an SPE in any other Person in connection with a
Non-Recourse CLP Financing, including investments of funds held in accounts
required by the arrangements governing such Non-Recourse CLP Financing or any
related Non-Recourse CLP Financing Indebtedness.
Notwithstanding anything in this Section 7.8 to the contrary, the aggregate
amount of Investments made by Holdings and its Subsidiaries in Subsidiaries
(other than SPEs) that are not Wholly-Owned Subsidiaries of Holdings and that
have not complied with the provisions of clauses (a) through (c) of Section 6.9
(any such Subsidiary, a “Restricted Investment Non-Wholly Owned Subsidiary”)
shall not exceed $15,000,000 at any one time outstanding. For purposes of the
foregoing, (i) any Investment made by any Restricted Investment Non-Wholly Owned
Subsidiary in its Subsidiaries shall be disregarded and (ii) any Investment by
any Person existing at the time such Person becomes a Subsidiary shall be deemed
to have been made by such Person immediately after such Person became a
Subsidiary.
          7.9 Indenture Obligors. Allow any entity that is an obligor under the
HY Indenture to cease to be a Loan Party hereunder.
          7.10 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Holdings, any Borrower or any Wholly Owned Subsidiary
Guarantor) unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member,
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate.
          7.11 Sale Leaseback Transactions. Enter into any Sale Leaseback
Transaction unless, after giving effect thereto, the aggregate outstanding
amount of Attributable Debt in respect of all Sale Leaseback Transactions does
not exceed $30,000,000.

-84-



--------------------------------------------------------------------------------



 



          7.12 Swap Agreements. Enter into any Swap Agreement, except Swap
Agreements which, at the time entered into, were entered into (a) to hedge or
mitigate risks to which any Borrower or any Subsidiary has actual exposure
(other than those in respect of Capital Stock) or (b) in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower or any Subsidiary.
          7.13 Changes in Fiscal Periods. Permit the Fiscal Year or the fiscal
year of Holdings or any Borrower to end on a day other than June 30 or change
Holdings’ or any Borrower’s method of determining fiscal quarters, without the
prior written consent of the Administrative Agent (such consent not be
unreasonably withheld, delayed or conditioned)
          7.14 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired or to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and other agreements entered into in the ordinary course of business,
(d) restrictions imposed by law, (e) in the case of any Subsidiary that is not a
Wholly-Owned Subsidiary of Holdings, restrictions imposed by its organizational
documents or any related joint venture or similar agreement, provided that such
restrictions apply only to such Subsidiary, and (f) restrictions imposed by the
Non-Recourse CLP Financing Indebtedness or any Standard Securitization
Undertaking, in each case in connection with a Non-Recourse CLP Financing,
provided such restrictions apply only to the SPEs and CLP Assets owned by the
SPEs.
          7.15 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of any Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or repay or prepay any
Indebtedness owed to or by, such Borrower or any other Subsidiary of such
Borrower, (b) make loans or advances to, or other Investments in, such Borrower
or any other Subsidiary of such Borrower or (c) transfer any of its assets to
such Borrower or any other Subsidiary of such Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Loan Documents, (ii) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases and licenses entered into in the ordinary course of business,
(iv) restrictions of the nature referred to in clause (c) above under agreements
governing purchase money liens or Capital Lease Obligations otherwise permitted
hereby which restrictions are only effective against the assets financed
thereby, (v) restrictions imposed by law, (vi) restrictions imposed under the HY
Indenture on the date hereof or comparable provisions in any other indenture on
terms not materially more restrictive in the aggregate, (vii) in the case of any
Subsidiary that is not a Wholly-Owned Subsidiary of Holdings, restrictions
imposed by its organizational documents or any related joint venture or similar
agreement, provided that such restrictions apply only to such Subsidiary, and
(viii) restrictions imposed by the Non-Recourse CLP Financing Indebtedness or
any Standard Securitization Undertaking, in each case in connection with a
Non-Recourse CLP Financing, provided such restrictions apply only to the SPEs
and CLP Assets owned by the SPEs.
          7.16 Lines of Business. In the case of the Loan Parties, enter into
any material line of business other than those businesses in which the Loan
Parties are engaged on the Closing Date or that are

-85-



--------------------------------------------------------------------------------



 



reasonably similar or related thereto (including on the basis that they have a
similar customer base and including without limitation secured or unsecured
financing, other businesses that are financial in nature, gold and jewelry
purchasing and selling, pawn business) or a reasonable extension of any of the
foregoing.
          7.17 Amendments to Certain Agreements.
     (a) Terminate or agree to any amendment, supplement, or other modification
of (pursuant to a waiver or otherwise), or waive any of its rights under, any
organizational documents of any of the Group Members, if such termination,
amendment, supplement or other modification or waiver, in light of the then
existing circumstances at the time made, taken as a whole, could reasonably be
expected to be materially adverse to the Group Members, taken as a whole, or the
Administrative Agent, any Lender or any other Secured Party.
     (b) Agree to any amendment, supplement or other modification of (pursuant
to a waiver or otherwise), or waive any of its rights under, any Existing
Convertible Note document or the HY Indenture, in each case to the extent such
amendment, supplement or other modification would result in the notes or other
Indebtedness issued pursuant thereto failing to qualify as unsecured
Indebtedness.
SECTION 8 EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) any Borrower or Non-Loan Party Borrower shall fail to pay any principal
of any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or any Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, within five (5) days after any such interest or other
amount becomes due in accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any Group Member
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made (or if any representation or warranty is expressly stated to have been made
as of a specific date, inaccurate in any material respect as of such specific
date); or
     (c) any Group Member shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrowers only), Section 6.7(a) or Section 7 of this Agreement
or Section 5.8(c) of the US Guarantee and Collateral Agreement; or
     (d) any Group Member shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days thereafter after
knowledge by Holdings or any Borrower, or written notice thereof from the
Administrative Agent; or

-86-



--------------------------------------------------------------------------------



 



     (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$15,000,000; or
     (f) (i) except as permitted under Section 7.4(d), any Group Member shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian,
conservator, liquidator, administrative receiver, assignee, sequestrator,
monitor or other similar official for it or for all or any substantial part of
its assets, or any Group Member shall make a general assignment for the benefit
of its creditors; or (ii) except as permitted under Section 7.4(d), any Group
Member shall convene a meeting of its shareholders, directors or officers for
the purposes of considering any resolution for, to petition for or to file
documents with a court or registrar for its winding-up, administration or
dissolution; or (iii) there shall be commenced against any Group Member any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iv) there shall be commenced against any Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (v) any Group Member shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), (iii) or (iv) above; (v) any
Group Member shall generally not, or shall be unable to (or deemed to be unable
for the purpose of any applicable laws), or shall admit in writing its
insolvency or inability to, pay its debts as they become due; or (vi) any step
is taken by any Group Member with a view to a moratorium or a composition or
similar arrangement with any of the creditors of any Group Member or any such
moratorium, composition or similar arrangement is declared or instituted in
respect of any Group Member’s indebtedness; provided that, the provisions of the
preceding clauses (i) through (vi) shall be deemed not to apply to any Group
Member that is not a Loan Party, Non-Loan Party Borrower or Material Subsidiary
so long as the aggregate fair market value (as determined by the Board of
Directors or chief financial officer of Holdings in good faith) of the assets
(excluding any portion thereof representing goodwill or other assets which would
be classified as intangible assets in accordance with GAAP)

-87-



--------------------------------------------------------------------------------



 



of all such Subsidiaries which have been subject to any event or occurrence
described in any such clause from and after the Closing Date, determined in each
case at the time of such event or occurrence, does not exceed $20,000,000; or
     (g) (A) (i) any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Commonly Controlled Entity
shall, or in the reasonable opinion of the Administrative Agent is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; or (B) (i) any Person shall fail to
comply with and perform in all material respects any of its obligations under
and in respect of any Canadian Pension Plan (to the extent any may exist),
including under any funding agreements and any applicable Requirements of Law
(including any fiduciary, funding, investment and administration obligations),
(ii) any Person shall fail to pay or remit any employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of any
Canadian Pension Plan in accordance with the terms thereof, any funding
agreements and any Requirements of Law or (iii) there exists a solvency
deficiency or going-concern unfunded liability with respect to any Canadian
Pension Plan; and in each case in clauses (i) through (iii) above, such event or
condition, together with all other such events or conditions, if any, could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert or any Group Member repudiates or rescinds a Loan Document or
evidences an intention to repudiate or rescind a Loan Document, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or
     (j) except in accordance with Section 11.14 hereof, any guarantee contained
in Section 2 of the US Guarantee and Collateral Agreement, in the UK Security
Agreements or in the Canadian Guarantee Agreement shall cease, for any reason,
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert; or
     (k) a Change of Control shall occur; or

-88-



--------------------------------------------------------------------------------



 



     (l) Holdings shall (i) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any business or operations other
than those incidental to maintenance of its existence, ownership of the Capital
Stock of DFG, and incurrence of Indebtedness permitted to be incurred by it
under this Agreement or (iii) own, lease, manage or otherwise operate any
properties or assets, other than the ownership of shares of Capital Stock of DFG
and cash and cash equivalents received by Holdings pursuant to transactions not
otherwise prohibited by this Agreement and held pending the application thereof
in accordance with the terms of this Agreement; or
     (m) any Governmental Approvals shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (A) has had or
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (B) adversely affects the legal qualifications of
any Loan Party to hold any of the Governmental Approvals in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
nonrenewal could reasonably be expected to materially and adversely affect the
status of or legal qualifications of any Group Member to hold any of the
Governmental Approvals in any other jurisdiction;
then, and in any such event, (a) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Holdings or any
Borrower or Non-Loan Party Borrower, the Commitments shall immediately terminate
automatically and the Loans (with accrued interest thereon) and all other
Obligations owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall automatically immediately become due and payable, and (b) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers, declare the Loans (with accrued interest
thereon) and all other Obligations owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon and all
amounts drawn thereunder have been reimbursed in full and all other Obligations
of the Borrowers hereunder and under the other Loan Documents shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrowers (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

-89-



--------------------------------------------------------------------------------



 



SECTION 9 THE AGENTS
          9.1 Appointment.
     (a) Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
In addition, each of the Lenders irrevocably appoints the Security Trustee to
act as trustee pursuant to the terms of the UK Security Trust Agreement. Each
Lender, whether originally party to this Agreement or that becomes party to this
Agreement pursuant to an Assignment and Assumption or otherwise, hereby
irrevocably and unconditionally confirms, acknowledges, agrees, represents and
warrants that it is bound by, and will comply with, the provisions of the UK
Security Trust Agreement as a Secured Party, and that each such provision of the
UK Security Trust Agreement shall be binding on such Lender notwithstanding that
such Lender has not executed the UK Security Trust Agreement and/or any Secured
Party Accession Undertaking. In addition, if the Security Trustee so requests,
the Administrative Agent shall execute on behalf of each Lender, the UK Security
Trust Agreement and/or a Secured Party Accession Undertaking, and each Lender
hereby irrevocably and unconditionally authorizes and instructs the
Administrative Agent to do the same whenever called upon to do so. Any such
execution by the Administrative Agent shall take effect with respect to a Lender
on and from such date such Lender becomes a Lender under this Agreement.
     (b) Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Borrower or any other Loan Party under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any Borrower or any other Loan Party,
without the prior written consent of the Administrative Agent. Any exercise of
rights and remedies under the Security Documents with respect to the Collateral
shall be as directed by the Administrative Agent or the Required Lenders.
     (c) Without prejudice to the foregoing paragraph, each Lender hereby
designates and appoints the Administrative Agent as the person holding the power
of attorney (fondé de pouvoir) of the Lenders as contemplated under Article 2692
of the Civil Code of Quebec, to enter into, to take and to hold on their behalf,
and for their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by
any Canadian Loan Party under the laws of the Province of Quebec and creating a
Lien on such Canadian Loan Party and such Canadian Loan Party’s Collateral
located in such Province and to exercise such powers and duties which are
conferred upon the Administrative Agent under such deed. Each Lender hereby
additionally designates and appoints the Administrative Agent as agent,
mandatary, custodian and depositary for and on behalf of each of them (i) to
hold and to be the sole registered holder of any bond (“Bond”) issued under the
Deed of Hypothec, the whole notwithstanding Section 32 of the Act Respecting the
Special Powers of Legal Persons (Quebec) or any other applicable law, and
(ii) to enter into, to take and to hold on

-90-



--------------------------------------------------------------------------------



 



their behalf, and for their benefit, a Bond Pledge Agreement (“Bond Pledge
Agreement”) to be executed by such Canadian Loan Party under the laws of the
Province of Quebec and creating a Lien on the Bond as security for the payment
and performance of the applicable Obligations. In this respect, (a) the
Administrative Agent, as agent, mandatary, custodian and depositary of the
Lenders, shall keep a record indicating the names and addresses of, and the pro
rata portion of the Obligations secured by such Bond Pledge Agreement, owing to
the persons for and on behalf of whom the Bond is so held from time to time, and
(b) each Lender will be entitled to the benefits of any Collateral of such
Canadian Loan Party charged under the Deed of Hypothec and the Bond Pledge
Agreement and will participate in the proceeds of realization of any such
Collateral, the whole in accordance with the terms hereof. The Administrative
Agent, in such aforesaid capacities shall (x) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to the Administrative Agent with
respect to the Collateral under the Deed of Hypothec and Bond Pledge Agreement,
applicable law or otherwise, and (y) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders. Any person who becomes
a Lender shall be deemed to have consented to and confirmed the Administrative
Agent as the person holding the power of attorney (fondé de pouvoir) and as the
agent, mandatory, custodian and depositary as aforesaid and to have ratified, as
of the date it becomes a Lender, all actions taken by the Administrative Agent
in such capacities. The Administrative Agent shall be entitled to delegate from
time to time any of its powers or duties under the Deed of Hypothec and the Bond
Pledge Agreement to any person and on such terms and conditions as the
Administrative Agent may determine from time to time.
     (d) The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither any
Borrower nor any other Group Member shall have rights as a third party
beneficiary of any of such provisions nor shall any such provisions constitute a
defense available to any Borrower nor any other Group Member. Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Administrative
Agent shall have any duties or responsibilities to any Lender or any other
Person, except those expressly set forth herein, or any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.
          9.2 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9.2 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
          9.3 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing,
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether any Default or any Event of Default has occurred and is
continuing;

-91-



--------------------------------------------------------------------------------



 



     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable, provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to any Group Member
or any of its Affiliates that is communicated to or obtained by any Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
          The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1) or (ii) in the absence of its own
gross negligence or willful misconduct.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.
          9.4 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. Without limiting the generality of the foregoing, it is
expressly acknowledged and agreed that any determination by the Administrative
Agent as to the US Borrowing Base or the Global Borrowing Base shall be based,
without independent investigation of the legal or factual contents thereof, upon
the most recent Global Borrowing Base Report (in the case of the Global
Borrowing Base) or the US Borrowing Base Report (in the case of the US Borrowing
Base) provided by the Borrowers to the Administrative Agent pursuant to
Section 6.2(f) or such more recent Global Borrowing Base Report (in the case of
the Global Borrowing Base) or the US Borrowing Base Report (in the case of the
US Borrowing Base) provided to the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any

-92-



--------------------------------------------------------------------------------



 



action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.
          9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Holdings or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
          9.6 Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys in fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Group Member or any affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Group Members and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any Affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
          9.7 Indemnification. Each of the Lenders agrees to indemnify the
Administrative Agent in its capacity as such, and the Administrative Agent’s
officers, directors, employees, affiliates,

-93-



--------------------------------------------------------------------------------



 



agents, advisors, representatives and controlling persons (each, an “Agent’s
Indemnitee”) (to the extent not reimbursed by the Borrowers or any other Loan
Party and without limiting the obligation of the Borrowers or any other Loan
Party to do so), according to its Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Percentage
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent or any Agent’s Indemnitee in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable to the Administrative Agent or Agent’s
Indemnitee for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from such Person’s gross
negligence or willful misconduct. The agreements in this Section 9.7 shall
survive the payment of the Loans and all other amounts payable hereunder.
          9.8 Successor Agents. The Administrative Agent may at any time give
notice of its resignation to the Lenders and the Borrowers. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank with an
office in New York, New York. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the retiring Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring Administrative Agent may continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (2) all payments, communications and determinations
provided to be made by, to or through such Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this paragraph
(provided that the retiring Administrative Agent may, in its sole discretion,
elect to continue to provide all or a portion of such services it previously
provided until such time as a successor Administrative Agent is appointed). Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the retiring Administrative Agent’s resignation hereunder
and under the other Loan Documents, the provisions of Section 9 and Section 11.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.

-94-



--------------------------------------------------------------------------------



 



          9.9 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Documentation Agent, the Syndication Agent, the
Joint Lead Arrangers or the Joint Bookrunners listed on the cover page hereof
shall have any powers, duties, responsibilities or obligations under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, as Security Trustee, or as a Lender
hereunder.
          9.10 Syndicated Loan Scheme.
     (a) Each UK Treaty Lender:
          (i) irrevocably appoints the Administrative Agent to act as syndicate
manager under, and authorizes the Administrative Agent to operate, and take any
action necessary or desirable under, the SL Scheme in connection with the
Commitments;
          (ii) shall co-operate with the Administrative Agent in completing any
procedural formalities necessary under the SL Scheme, and shall promptly supply
to the Administrative Agent such information and documentation as the
Administrative Agent may request in connection with the operation of the SL
Scheme;
          (iii) without limiting the liability of any UK Borrower or Non-Loan
Party Borrower that is a UK Subsidiary under this Agreement, shall, within five
(5) Business Days of demand, indemnify the Administrative Agent for any
liability or loss incurred by the Administrative Agent as a result of the
Administrative Agent acting as syndicate manager under the SL Scheme in
connection with the UK Treaty Lender’s participation in any Loan (except to the
extent that the liability or loss arises directly from the Administrative
Agent’s gross negligence or willful misconduct); and
          (iv) shall, within five (5) Business Days of demand, indemnify each UK
Borrower or Non-Loan Party Borrower that is a UK Subsidiary for any Tax which
such Borrower or Non-Loan Party Borrower that is a UK Subsidiary becomes liable
to pay in respect of any payments made to such UK Treaty Lender arising as a
result of any incorrect information supplied by such UK Treaty Lender under
paragraph (ii) above which results in a formal direction issued by HMRC under
the SL Scheme being withdrawn.
     (b) Each UK Borrower and Non-Loan Party Borrower that is a UK Subsidiary
agrees and acknowledges that it is fully aware of its contingent obligations
under the SL Scheme and shall:
          (i) promptly supply to the Administrative Agent such information as
the Administrative Agent may request in connection with the operation of the SL
Scheme; and
          (ii) act in accordance with any formal direction issued by HMRC under
the SL Scheme.
     (c) The Administrative Agent agrees to provide, as soon as reasonably
practicable, a copy of any provisional authority issued to it under the SL
Scheme in connection with any Loan to those UK Borrowers or Non-Loan Party
Borrowers that are UK Subsidiaries specified in such formal direction.
     (d) Each of the parties hereto agrees and acknowledges that the
Administrative Agent:

-95-



--------------------------------------------------------------------------------



 



          (i) is entitled to rely completely upon information provided to it in
connection with paragraphs (a) or (b) above;
          (ii) is not obliged to undertake any inquiry into the accuracy of such
information, nor into the status of the UK Treaty Lender or, as the case may be,
any Borrower providing such information; and
          (iii) shall have no liability to any person for the accuracy of any
information it submits in connection with paragraph (a)(i) above.
          9.11 HMRC DTTP Scheme.
     (a) If a UK Treaty Lender which becomes a party on the date of this
Agreement holds a passport under the DTTP Scheme, and that UK Treaty Lender
would like that scheme to apply to this Agreement, it must provide, within
5 days of the date of this Agreement, written notification in accordance with
Section 11.2 to each UK Borrower which includes (i) an indication to the effect
that such UK Treaty Lender would like that scheme to apply to this Agreement
(for the benefit of the Administrative Agent and without liability to any UK
Borrower) and (ii) its scheme reference number.
     (b) Where a Lender makes an indication referred to in paragraph (a) above:
          (i) each UK Borrower must, file a duly completed form DTTP2 in respect
of that Lender with HMRC within 30 days of the date of this Agreement and must
promptly provide the Lender with a copy of that filing; and
          (ii) each Additional Borrower that is a UK Subsidiary and Non-Loan
Party Borrower that is a UK Subsidiary must file a duly completed form DTTP2 in
respect of that Lender with HMRC within 30 days of becoming an Additional
Borrower that is a UK Subsidiary or Non-Loan Party Borrower that is a UK
Subsidiary and must promptly provide the Lender with a copy of that filing.
     (c) If a new Lender that is a UK Treaty Lender becomes a party after the
date of this Agreement holds a passport under the DTTP Scheme, and that new
Lender would like that scheme to apply to this Agreement, it must provide,
within 5 days of the date it becomes a party to this Agreement (the “Transfer
Date”), written notification in accordance with Section 11.2 to each UK Borrower
and Non-Loan Party Borrower that is a UK Subsidiary which includes (i) an
indication to the effect that such UK Treaty Lender would like that scheme to
apply to this Agreement (for the benefit of the Administrative Agent and without
liability to any UK Borrower and Non-Loan Party Borrower that is a UK
Subsidiary) and (ii) its scheme reference number.
     (d) Where a new Lender makes an indication referred to in paragraph
(c) above:
          (i) each UK Borrower and Non-Loan Party Lender that is a UK Subsidiary
at the Transfer Date must file a duly completed form DTTP2 in respect of that
new Lender with HMRC within 30 days of the Transfer Date and must promptly
provide the Lender with a copy of that filing; and
          (ii) each Additional Borrower or Non-Loan Party Borrower that, in
either case, is a UK Subsidiary and becomes an Additional Borrower or Non-Loan
Party Borrower after the relevant Transfer Date, must file a duly completed form
DTTP2 in respect of that Lender with

-96-



--------------------------------------------------------------------------------



 



HMRC within 30 days of becoming an Additional Borrower or Non-Loan Party
Borrower, as applicable, and must promptly provide the Lender with a copy of
that filing.
SECTION 10 ADDITIONAL LOAN PARTIES AND OBLIGATIONS
          10.1 Additional Borrowers. At any time after the Closing Date, so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, a Group Member may elect to be added as an Additional Borrower
hereunder upon delivery to the Administrative Agent of a Notice of Additional
Borrower as follows:
     (a) any Loan Party that is both a direct or indirect Wholly Owned
Subsidiary and a US Subsidiary of DFG may elect to be added as a “US Borrower”
hereunder and under the Loan Documents;
     (b) any Loan Party that is both a direct or indirect Wholly Owned
Subsidiary and a Canadian Subsidiary or UK Subsidiary of DFG may elect to be
added as a “Non-US Borrower” hereunder and under the Loan Documents; and
     (c) Upon prior written approval of the Administrative Agent, any Non-Loan
Party that is a Foreign Subsidiary of Dollar UK may elect to be added as a
Non-Loan Party Borrower hereunder; provided that (i) such Non-Loan Party
Borrower delivers (A) a Non-Loan Party Borrower Note substantially in the form
of Exhibit C-5, (B) if the Non-Loan Party Borrower is incorporated in
(1) England and Wales, a legal opinion of Reed Smith LLP, legal advisors to the
Administrative Agent in United Kingdom or (2) a jurisdiction other than England
and Wales, a legal opinion of the legal advisors to such Non-Loan Party Borrower
in the jurisdiction in which the Non-Loan Party Borrower is incorporated and
(C) a joinder and any other documentation reasonably requested by the
Administrative Agent with respect to such Non-Loan Party Borrower and (ii) such
Non-Loan Party Borrower will remain a Non-Loan Party (and will be subject to all
provisions set forth herein with respect to Non-Loan Parties). For the avoidance
of doubt, any Borrowings made by any Non-Loan Party Borrower are to be treated
as Investments subject to the limitations set forth in Section 7.8(f)(iii).
     (d) Such Additional Borrower shall deliver the documents required by
Sections 6.9(d), (e) and (f), as applicable, with respect thereto.
          10.2 Additional Guarantors. At any time after the Closing Date, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, a Group Member may elect to be added as an additional
guarantor hereunder upon delivery to the Administrative Agent of a Notice of
Additional Guarantor as follows:
     (a) The Borrowers and such additional Guarantor shall provide written
notice to the Administrative Agent of their intention to add any Non-Loan Party
as an additional Guarantor at least sixty (60) days prior to the date of the
proposed addition.
     (b) Approval of the Administrative Agent shall be required to approve any
such addition if the Non-Loan Party that is proposed to be a Guarantor is
organized or existing in a jurisdiction outside of the United States, Canada or
the United Kingdom.
     (c) The Borrowers and such additional Guarantor shall deliver the documents
required by Sections 6.9(d), (e) and (f), as applicable, with respect to each
such additional Guarantor.

-97-



--------------------------------------------------------------------------------



 



     (d) Any Guarantor that is added pursuant to this Section 10.2 shall be
required to remain a Guarantor hereunder and under the Loan Documents for a
period of at least two (2) fiscal quarters.
SECTION 11 MISCELLANEOUS
          11.1 Amendments and Waivers.
     (a) Neither this Agreement, any other Loan Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 11.1. Subject to Sections 11.1(b), (c) and (d),
the Required Lenders and each Group Member party to the relevant Loan Document
may, or, with the written consent of the Required Lenders, the Administrative
Agent and each Group Member party to the relevant Loan Document may, from time
to time, (i) enter into written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Group Members hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall: (A) forgive the principal amount or
extend the final scheduled date of termination date of any Loan, reduce the
stated rate of any interest or fee payable hereunder (except (x) in connection
with the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Commitment, or permit Interest Periods with a duration longer than six
(6) months, in each case without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 11.1 without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by any Borrower or Non-Loan Party Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the value of the respective guarantees of the Obligations
by the Guarantors, in each case without the written consent of all Lenders;
(D) amend, modify or waive any provision of Section 9 without the written
consent of the Administrative Agent; (E) amend, modify or waive any provision of
Section 2.3 or 2.4 without the written consent of the Swingline Lender;
(F) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; or (G) amend any provision hereof that requires
the consent or approval of all Lenders without the consent of all Lenders. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing during the period such waiver is effective; but
no such waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.
     (b) Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers solely, (i) to add one or more additional
credit facilities to this Agreement and to

-98-



--------------------------------------------------------------------------------



 



permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents and with the Extensions of Credit
and the accrued interest and fees in respect thereof, (ii) to allow any such
additional credit facilities constituting term loans to receive prepayments with
priority to the Extensions of Credit, (iii) to allow any such credit facilities
constituting revolving loans or commitments to share ratably with the Extensions
of Credit in the application of prepayments and (iv) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.
     (c) In addition, notwithstanding the foregoing, the Administrative Agent
and/or (as the case may be) the Security Trustee shall be authorized to enter
into such modifications to the Security Documents and such additional Security
Documents as may be reasonably advisable or necessary to further effectuate or
carry out the purposes of Section 6.9, Section 6.11, Section 10 or Section 11.14
or any other Security Documents, without further vote or consent from the
Lenders or the Required Lenders.
          11.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three (3) Business Days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of Holdings, the
Borrowers and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

     
Holdings:
  Dollar Financial Group
 
  1436 Lancaster Avenue
 
  Suite 300
 
  Berwyn, PA 19312
 
  Attention: Chief Financial Officer
 
  Telecopy: (610) 644 4842
 
  Telephone: (610) 640-5937
 
   
 
  with a copy to:
 
   
 
  Dollar Financial Corp.
 
  1436 Lancaster Avenue
 
  Suite 300
 
  Berwyn, PA 19312
 
  Attention: General Counsel
 
  Telecopy: (610) 296-7844
 
  Telephone: (610) 296-3400
 
   
Borrowers
  c/o Dollar Financial Group, Inc.
 
  1436 Lancaster Avenue
 
  Suite 300
 
  Berwyn, PA 19312
 
  Attention: Chief Financial Officer
 
  Telecopy: (610) 644 4842
 
  Telephone: (610) 640-5937

-99-



--------------------------------------------------------------------------------



 



     
 
  with a copy to:
 
   
 
  c/o Dollar Financial Group, Inc.
 
  1436 Lancaster Avenue
 
  Suite 300
 
  Berwyn, PA 19312
 
  Attention: General Counsel
 
  Telecopy: (610) 296-7844
 
  Telephone: (610) 296-3400
 
   
Administrative Agent (or any sub-agent appointed pursuant to Section 9.2)
(excluding Notices of Borrowing and Notices of Conversion/Continuation)
  Wells Fargo Bank, N.A.
2240 Butler Pike
PA5414
Plymouth Meeting, PA 19462
Attention: Matthew Siefer
 
  Telecopy: (610) 397-2770
 
  Telephone: (610) 397-2563
 
   
Administrative Agent (Notices of Borrowing and Notices of
Conversion/Continuation only):
  Wells Fargo Bank, N.A.
MAC D1109-019
1525 W. WT Harris Blvd.
Charlotte, NC 28262
 
  Attention: Lisa G. Starnes
 
  Telecopy: (704) 590-2790
 
  Telephone: (704) 590-2765

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received. In no event shall a
voice mail message be effective as a notice, communication or confirmation
hereunder. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent and
each Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
or any Borrower otherwise prescribes, (a) notices and other communications sent
to an email address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (b) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor.
          11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or

-100-



--------------------------------------------------------------------------------



 



partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
          11.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          11.5 Payment of Expenses and Taxes. Each Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out of pocket costs
and expenses incurred in connection with the development, preparation, delivery
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent (provided that absent a
conflict of interest the Administrative Agent shall use reasonable efforts to
use a single legal counsel (and any necessary special or local counsel)) and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrowers prior to the Closing Date (in the
case of amounts to be paid on the Closing Date) and from time to time thereafter
on a quarterly basis or such other periodic basis as the Administrative Agent
shall deem appropriate, (b) to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold each Lender and the Administrative Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes) which
do not constitute Taxes or Other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
affiliates, agents, advisors, representatives and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of or in connection with the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless or whether any such matter is initiated by a third party, any
Borrower, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Borrowers shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted primarily from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
foregoing, and to the extent permitted by applicable law, each of Holdings and
each Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights of
contribution or any other rights of

-101-



--------------------------------------------------------------------------------



 



recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 11.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrowers pursuant to this Section 11.5 shall be submitted to the
Borrowers at the address of the Borrowers set forth in Section 11.2. The
agreements in this Section 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.
          11.6 Successors and Assigns; Participations and Assignments.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), except that neither Holdings nor any Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by
Holdings or any Borrower without such consent shall be null and void).
     (b)
          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it and
the Note or Notes (if any) held by it) with notice to the Borrowers and with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
               (A) the Borrowers, the Swingline Lender and the Issuing Lender;
provided that no consent of the Borrowers shall be required for an assignment
(x) to a Lender, an affiliate of a Lender, or an Approved Fund (as defined
below) or (y) if a Default or an Event of Default has occurred and is
continuing, to any other Person; and
               (B) the Administrative Agent; and
          (ii) Assignments shall be subject to the following additional
conditions:
               (A) except in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 (or,
solely in the case of any Commitments or Loans, $500,000) (provided that
simultaneous assignments to or by two or more Approved Funds shall be aggregated
for purposes of determining such amount;
               (B) the parties to each assignment shall (1) if previously agreed
with the Administrative Agent, electronically execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (2) manually execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee may be waived or reduced
in the sole discretion of the Administrative Agent and provided that only one
such fee

-102-



--------------------------------------------------------------------------------



 



shall be payable in connection with simultaneous assignments to or by two or
more Approved Funds), payable by the assigning or assignee Lender as they shall
mutually agree;
               (C) the Assignee, if it shall become a Secured Party (under and
defined in the UK Security Trust Agreement), shall execute and deliver (or the
Administrative Agent shall execute and deliver on behalf of such Assignee) to
the Security Trustee under the UK Security Trust Agreement, a Secured Party
Accession Undertaking;
               (D) the Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an administrative questionnaire; and
               (E) if, pursuant to this Section 11.6, a Lender assigns any of
its rights or obligations with respect to this Agreement or any other Loan
Document to a UK Borrower or a Non-Loan Party Borrower that is a UK Subsidiary
to an Assignee, and as a result of circumstances existing at the date of
assignment such UK Borrower or a Non-Loan Party Borrower that is a UK Subsidiary
would be obliged to pay to such Assignee an amount under Section 2.15 or
Section 2.16, such Assignee shall not be entitled to receive any greater payment
under Section 2.15 or Section 2.16 than the Lender would have been entitled to
receive if no such assignment had occurred, provided that (for the avoidance of
doubt) a replacement of any Lender pursuant to Section 2.19 shall not be treated
for the purpose of this provision as an assignment pursuant to this
Section 11.6.
          For the purposes of this Section 11.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to Section
11.6(b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.6(c).
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Group Members, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Group Members, the Administrative Agent, the
Issuing Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

-103-



--------------------------------------------------------------------------------



 



          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), together with (x) any processing and recordation fee and (y) any
written consent to such assignment required by Section 11.6(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (vi) Any Lender may, without the consent of any Group Member or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Group Members, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to Section 11.6(c)(ii), the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.6(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.7(a)
as though it were a Lender. In the event that a Lender sells participations in
all or a portion of such Lender’s right and obligations under this Agreement,
such Lender, acting for this purpose as a non-fiduciary agent of the Borrowers,
shall maintain (or cause to be maintained) a register on which it enters the
name and address of each Participant in the Loan or Commitment held by it (and
the principal amount (and stated interest thereon) of the portion of such Loan
or Commitment that is subject to such participations) (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as a the owner of the participation, notwithstanding notice to
the contrary. The Participant Register shall be available for inspection by the
Borrowers and the Administrative Agent, at any reasonable time and from time to
time upon reasonable prior notice.
          (vii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
Any Participant that is a Foreign Lender shall not be entitled to the benefits
of Section 2.16 unless such Participant complies with Section 2.16(d) and
Section 2.16(e).
     (c) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or

-104-



--------------------------------------------------------------------------------



 



assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.
     (d) Each Borrower and Non-Loan Party Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender to such
Borrower or Non-Loan Party Borrower requiring Notes to facilitate transactions
of the type described in Section 11.6(d) above.
     (e) Each Lender, upon execution and delivery hereof or upon succeeding to
an interest in Commitments or Loans, as the case may be, represents and warrants
as of the Closing Date or as of the effective date of the applicable Assignment
and Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Commitments and Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments and Loans within the
meaning of the Securities Act or the Exchange Act, or other federal securities
laws (it being understood that, subject to the provisions of this Section 11.6,
the disposition of such Commitments and Loans or any interests therein shall at
all times remain within its exclusive control).
     (f) For greater certainty, and notwithstanding any of the foregoing, no
assignment hereunder shall be or be deemed to be a discharge, rescission,
extinguishment, novation, issue, repayment, advance, disposition or substitution
of any Loan and any Loan so assumed shall continue to be the same obligation and
not a new obligation.
          11.7 Adjustments; Set off.
     (a) Except to the extent that this Agreement expressly provides for or
permits payments to be allocated or made to a particular Lender, if any Lender
(a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
     (b) In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to Holdings or any Group
Member, any such notice being expressly waived by Holdings and the Group Members
to the extent permitted by applicable law, upon any amount becoming due and
payable by Holdings or any Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set off and appropriate and apply against the
Obligations any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of Holdings or
such Group Member, as the case may be. Each Lender agrees promptly to notify
such Group Member and the Administrative Agent after any such setoff and
application

-105-



--------------------------------------------------------------------------------



 



made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
          11.8 Counterparts; Electronic Execution.
     (a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement or any document or
instrument delivered in connection herewith by facsimile transmission or
electronic image scan transmission (e.g., PDF) shall be effective as delivery of
a manually executed counterpart of this Agreement or such other document or
instrument, as applicable. A set of the copies of this Agreement signed by all
the parties shall be lodged with DFG and the Administrative Agent.
     (b) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
          11.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11.10 Integration. This Agreement and the other Loan Documents and any
separate letter agreements delivered prior to the Closing Date with respect to
arrangement fees payable to U.S. Bank National Association represent the entire
agreement of Holdings, the Loan Parties, any Non-Loan Party Borrowers, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to therein.
          11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          11.12 Submission To Jurisdiction; Agent for Service of Process;
Waivers. Each of Holdings, each Borrower and each Non-Loan Party Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof, to the extent such courts would have subject matter
jurisdiction with respect thereto, and agrees that a final judgment in any such
action or proceeding

-106-



--------------------------------------------------------------------------------



 



shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or such
Borrower or Non-Loan Party Borrower, as the case may be at its address set forth
in Section 11.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;
     (d) without limiting the foregoing, each of the Non-US Borrowers and
Non-Loan Party Borrowers hereby irrevocably appoints as of the Closing Date, CT
Corporation System (the “Process Agent”), with an office on the Closing Date at
111 Eighth Avenue, 13th Floor, New York, New York, 10011, United States, as its
agent to receive on its behalf and for its property, service of copies of the
summons and complaint and any other process which may be served in any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party or for recognition and enforcement of any judgment in
respect thereof; such service may be made by mailing or delivering a copy of
such process to such Non-US Borrower or Non-Loan Party Borrower, as the case may
be, in care of the Process Agent at the Process Agent’s above address, and each
of the Non-US Borrowers and Non-Loan Party Borrowers hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf;
     (e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and
     (f) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          11.13 Acknowledgements. Each of Holdings and each Borrower and
Non-Loan Party Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or any Borrower or Non-Loan Party Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Holdings, the Borrowers and Non-Loan Party Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
     (c) no joint venture or partnership is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among Holdings, the Borrowers, Non-Loan Party Borrowers and
the Lenders.
          11.14 Releases of Guarantees and Liens.

-107-



--------------------------------------------------------------------------------



 



     (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent and Security Trustee are hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 11.1) to take any
action requested by Holdings, any Borrower or any Non-Loan Party Borrower having
the effect of releasing any Collateral or guarantee obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 11.1 or
(ii) under the circumstances described in Section 11.14(b) below.
     (b) Subject to requirements of Section 7.9, at the written request of the
Borrower Representative at any time that no Default or Event of Default has
occurred and is continuing, and from time to time, the Administrative Agent and
Security Trustee shall, at the sole cost of the Borrowers, enter into such
documents and instruments as necessary to release (and release any collateral
granted by) any Additional Borrower or Additional Guarantor that is not, at such
time, either (i) a direct or indirect Wholly Owned Subsidiary of DFG that is
both (A) a US Subsidiary and (B) a Material Subsidiary, (ii) a direct or
indirect Wholly Owned Subsidiary of DFG that is both (A) a Canadian Subsidiary
and (B) a Material Subsidiary, or (iii) a direct or indirect Wholly Owned
Subsidiary of ICL that is both (A) a UK Subsidiary and (B) a Material
Subsidiary; provided, that the Administrative Agent shall not be required to
enter into such release documents if any Default or Event of Default has
occurred and is then continuing or would result therefrom (including, without
limitation, if such release would result in the limitations set forth in Section
2.1(a) to be exceeded (giving effect to such releases and any resulting
reductions in the Global Borrowing Base and the US Borrowing Base)).
     (c) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of any Swap Agreements or Cash Management Obligations Agreements, to the extent
no default or termination event shall have occurred and be continuing
thereunder) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.
          11.15 Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information (“Information”)
provided to it by any Group Member, the Administrative Agent or any Lender
pursuant to or in connection with this Agreement that is designated by the
provider thereof as confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this

-108-



--------------------------------------------------------------------------------



 



Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the extensions of credit hereunder.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
          11.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWERS, THE NON-LOAN
PARTY BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          11.17 USA Patriot Act Notification. The following notification is
provided to the Borrower pursuant to Section 326 of the Patriot Act:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each Person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.
What this means for a Group Member: When a Group Member opens an account, if the
Group Member is an individual, the Administrative Agent and the Lenders will ask
for the Group Member’s name, residential address, tax identification number,
date of birth, and other information that will allow the Administrative Agent
and the Lenders to identify the Group Member, and, if the Group Member is not an
individual, the Administrative Agent and the Lenders will ask for the Group
Member’s name, tax identification number, business address, and other
information that will allow the Administrative Agent and the Lenders to identify
the Group Member. The Administrative Agent and the Lenders may also ask, if the
Group Member is an individual, to see the Group Member’s driver’s license or
other identifying documents, and, if the Group Member is not an individual, to
see the Group Member’s legal organizational documents or other identifying
documents.
          11.18 Maximum Amount.
     (a) It is the intention of the Borrowers, any Non-Loan Party Borrowers and
the Lenders to conform strictly to the usury and similar laws relating to
interest from time to time in force, and all agreements between the Borrowers,
any Non-Loan Party Borrowers and the Lenders, whether now existing or hereafter
arising and whether oral or written, are hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid in the aggregate to the
Lenders as interest (whether or not designated as interest, and including any
amount otherwise designated but deemed to constitute interest by a court of
competent jurisdiction) hereunder or under the other Loan Documents or in any
other agreement given to secure the Indebtedness evidenced hereby or other
Obligations, or in any other document evidencing, securing or pertaining to the
Indebtedness evidenced hereby, exceed the maximum amount permissible under

-109-



--------------------------------------------------------------------------------



 



applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to usury or such other laws, all sums paid or agreed
to be paid to the holder hereof for the use, forbearance or detention of any
Indebtedness evidenced hereby, outstanding from time to time shall, to the
extent permitted by Applicable Law, be amortized, pro rated, allocated and
spread from the date of disbursement of the proceeds of the Loans until payment
in full of all of such Indebtedness, so that the actual rate of interest on
account of such Indebtedness is uniform through the term hereof. The terms and
provisions of this subsection shall control and supersede every other provision
of all Loan Documents between any of the Borrowers, any Non-Loan Party Borrowers
or any endorser of the Notes and the Lenders.
     (b) If under any circumstances any Lender shall ever receive an amount
which would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.7 and shall be so applied in accordance
with Section 2.14 or if such excessive interest exceeds the unpaid balance of
the Loans and any other Indebtedness of any Borrower in favor of such Lender,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to such Borrower.
     (c) Without limiting the foregoing provisions of this Section 11.18, in no
event shall the aggregate “interest” (as defined in Section 347 (the “Criminal
Code Section”) of the Criminal Code (Canada)), payable to any Lender under this
Agreement or any other Loan Document exceed the effective annual rate of
interest lawfully permitted under the Criminal Code Section on the “credit
advanced” (as defined in such section) under this Agreement or any other Loan
Document. Further, if any payment, collection or demand pursuant to this
Agreement or any other Loan Document in respect of such “interest” is determined
to be contrary to the provisions of the Criminal Code Section, such payment,
collection, or demand shall be deemed to have been made by mutual mistake of the
affected Lender, and any Canadian Borrower and such “interest” shall be deemed
to have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by the Criminal Code
Section so as to result in a receipt by such Lender of interest at a rate not in
contravention of the Criminal Code Section, such adjustment to be effected, to
the extent necessary, as follows:
          (i) first, by reducing the amounts or rates of interest required to be
paid to that Lender; and
          (ii) second, by reducing any fees, charges, expenses and other amounts
required to be paid to the affected Lender that would constitute “interest”.
Notwithstanding the foregoing, and after giving effect to all such adjustments,
if any Lender shall have received an amount in excess of the maximum permitted
by the Criminal Code Section, then any such Canadian Borrower shall be entitled,
by notice in writing to such affected Lender, to obtain reimbursement from such
Lender in an amount equal to such excess.
     11.19 Judgment Currency.
     (a) Each of the Borrower’s and any Non-Loan Party Borrower’s obligations
hereunder and under the other Loan Documents to make payments in any applicable
currency (the

-110-



--------------------------------------------------------------------------------



 



“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or any
other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any of the Borrowers or Non-Loan Party Borrowers in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the Spot Rate determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).
     (b) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Group Member party hereto covenants and agrees to pay, or cause to be
paid, such additional amounts, if any (but in any event not a lesser amount) as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
     (c) For purposes of determining any other rate of exchange for this Section
11.19, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.
          11.20 Public/Private Information. Each Group Member party hereto
hereby acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Group
Members hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on SyndTrak or another similar electronic system (the (“Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to Group
Members) (each, a “Public Lender”). Each Group Member party hereto hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” each Group Member shall be deemed to
have authorized each of the Administrative Agent and the Lenders to treat such
Borrower Materials as not material, non-public information (although it may be
sensitive and proprietary) with respect to Group Members or their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.15); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor,” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” All Public Lenders shall have been deemed to have waived the right to
receive information which is not made public by Group Members in its sole
discretion. Notwithstanding the foregoing, no Group Member shall be under any
obligation to mark any Borrower Materials “PUBLIC”.
          11.21 Application of Proceeds.

-111-



--------------------------------------------------------------------------------



 



     (a) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may apply, at such time or times as the Administrative
Agent may elect, all or any part of Proceeds of or constituting US Collateral,
whether or not held in any collateral account established by the Administrative
Agent, in payment of the Obligations in the following order:
          (i) First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lender in its
capacity as such and the Swingline Lender in its capacity as such (ratably among
the Administrative Agent, the Issuing Lender and Swingline Lender in proportion
to the respective amounts described in this clause(i) payable to them);
          (ii) Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders under the Loan Documents, including attorney
fees (ratably among the Lenders in proportion to the respective amounts
described in this clause (ii) payable to them);
          (iii) Third, to payment of that portion all other Obligations,
including cash collateral for any L/C Obligations then outstanding (ratably
among the Lenders in proportion to the respective amounts payable to them); and
          (iv) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the applicable US Loan Parties or as otherwise
required by law.
In the event that any such Proceeds are insufficient to pay in full the items
described in clauses (i) through (vi) of this Section 11.21(a), the US Loan
Parties shall remain liable, jointly and severally, for any deficiency in
Obligations.
     (b) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may apply, at such time or times as the Administrative
Agent may elect, all or any part of Proceeds constituting Non-US Collateral,
whether or not held in any collateral account established by the Administrative
Agent, in payment of the Non-US Obligations in the following order:
          (i) First, to payment of that portion of the Non-US Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent in its capacity as such, the Issuing
Lender in its capacity as such and the Swingline Lender in its capacity as such
(ratably among the Administrative Agent, the Issuing Lender and Swingline Lender
in proportion to the respective amounts described in this clause(i) payable to
them);
          (ii) Second, to payment of that portion of the Non-US Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders under the Loan Documents, including attorney
fees (ratably among the Lenders in proportion to the respective amounts
described in this clause (ii) payable to them);
          (iii) Third, to payment of that portion all other Non-US Obligations,
including cash collateral for any L/C Obligations then outstanding (ratably
among the Lenders in proportion to the respective amounts payable to them); and

-112-



--------------------------------------------------------------------------------



 



          (iv) Last, the balance, if any, after all of the Non-US Obligations
have been indefeasibly paid in full, to the Non-US Borrowers or as otherwise
required by law.
In the event that any such Proceeds are insufficient to pay in full the items
described in clauses (i) through (vi) of this Section 11.21(b), the Non-US Loan
Parties shall remain liable, jointly and severally, for any deficiency in Non-US
Obligations.
     (c) Notwithstanding anything to the contrary contained in this Agreement or
the other Loan Documents: (i) each Non-Loan Party Borrower shall be liable only
for that portion of the Obligations evidenced by any Loan or other Extension of
Credit made to, or for the benefit of, each such Non-Loan Party Borrower,
hereunder or under any other Loan Document and any Obligations relating thereto
and such Obligations shall be guaranteed by the Non-US Obligation Guarantors;
(ii) each Non-US Borrower shall be jointly and severally liable for that portion
of the Obligations evidenced by any Loan or other Extension of Credit made to,
or for the benefit of, any Non-US Borrower or any Non-Loan Party Borrower, and
all such Obligations shall be guaranteed by the Non-US Obligation Guarantors;
and (iii) each US Borrower shall be jointly and severally liable for that
portion of the Obligations evidenced by any Loan or other Extension of Credit
made to, or for the benefit of any US Borrower, and all such Obligations shall
be guaranteed by the US Obligation Guarantors.
          11.22 Effect on Existing Credit Agreement. Notwithstanding that this
Agreement is amending and restating the Existing Credit Agreement as of the
Closing Date, nothing contained herein shall be deemed to cause a novation of
any transfers, conveyances or transactions which were effected under the
Existing Credit Agreement, or of any Obligations, including, without limitation,
the Indebtedness evidenced by the promissory notes and the letters of credit
issued pursuant thereto and the security interests granted pursuant to the “Loan
Documents” described therein.
          11.23 Anti-Money Laundering Legislation.
     (a) Each Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding such Borrower, its directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of such Borrower, and the
transactions contemplated hereby. Each Borrower shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or the Administrative Agent, or any
prospective assignee or participant of a Lender or the Administrative Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.
     (b) If the Administrative Agent has ascertained the identity of a Borrower
or any authorized signatories of a Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:
          (i) shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

-113-



--------------------------------------------------------------------------------



 



          (ii) shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of any Borrower or any authorized
signatories of such Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from such Borrower or any
such authorized signatory in doing so.
[Signature pages follow]

-114-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            DOLLAR FINANCIAL CORP., a Delaware corporation

DOLLAR FINANICAL GROUP, INC., a New York corporation

NATIONAL MONEY MART COMPANY, an unlimited company organized under the laws of
the Province of Nova Scotia, Canada
      By:   /s/ Randy Underwood         Randy Underwood        Executive Vice
President and Chief Financial Officer        DOLLAR FINANCIAL U.K. LIMITED, a
limited
liability company incorporated under the laws of England and Wales with
registered number 03701758
      By:   /s/ Randy Underwood         Randy Underwood        Director       
INSTANT CASH LOANS LIMITED, a limited liability company incorporated under the
laws of England with registered number 02685515
      By:   /s/ Randy Underwood         Randy Underwood        Director     

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as
Security Trustee, and as a Lender
      By:   /s/ Matthew Siefer         Matthew Siefer        Senior Vice
President     

(Signature Page to Credit Agreement)

 